 



EXHIBIT 10.1

EXECUTION VERSION
 
 
$110,000,000
FIRST LIEN SENIOR SECURED
CREDIT AGREEMENT
Dated as of December 30, 2005
Among
TRIPLE CROWN MEDIA, LLC,
as the Borrower,
TRIPLE CROWN MEDIA, INC.,
as the Parent and a Guarantor,
THE SUBSIDIARY GUARANTORS NAMED HEREIN,
as Guarantors,
THE INITIAL LENDERS AND INITIAL ISSUING BANK NAMED HEREIN,
as Initial Lenders and Initial Issuing Bank,
BANK OF AMERICA, N.A.,
as Syndication Agent,
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent
WACHOVIA CAPITAL MARKETS, LLC
and
BANC OF AMERICA SECURITIES LLC,
as Joint Bookrunners and Joint Lead Arrangers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    2  
 
       
SECTION 1.01. Certain Defined Terms
    2  
SECTION 1.02. Computation of Time Periods; Other Definitional Provisions
    28  
SECTION 1.03. Accounting Terms
    29  
 
       
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
    29  
 
       
SECTION 2.01. The Advances and the Letters of Credit
    29  
SECTION 2.02. Making the Advances
    30  
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    32  
SECTION 2.04. Repayment of Advances
    33  
SECTION 2.05. Termination or Reduction of the Commitments
    35  
SECTION 2.06. Prepayments
    35  
SECTION 2.07. Interest
    36  
SECTION 2.08. Fees
    37  
SECTION 2.09. Conversion of Advances
    38  
SECTION 2.10. Increased Costs, Etc.
    38  
SECTION 2.11. Payments and Computations
    40  
SECTION 2.12. Taxes
    43  
SECTION 2.13. Sharing of Payments, Etc.
    45  
SECTION 2.14. Use of Proceeds
    46  
SECTION 2.15. Defaulting Lenders
    46  
SECTION 2.16. Evidence of Debt
    47  
 
       
ARTICLE III CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
    48  
 
       
SECTION 3.01. Conditions Precedent to Initial Extension of Credit
    48  
SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance
    53  
SECTION 3.03. Determinations Under Section 3.01
    53  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    53  
 
       
SECTION 4.01. Representations and Warranties of the Loan Parties
    53  
 
       
ARTICLE V COVENANTS OF THE LOAN PARTIES
    61  
 
       
SECTION 5.01. Affirmative Covenants
    61  
SECTION 5.02. Negative Covenants
    69  
SECTION 5.03. Reporting Requirements
    78  
SECTION 5.04. Financial Covenants
    82  
 
       
ARTICLE VI EVENTS OF DEFAULT
    83  
 
       
SECTION 6.01. Events of Default
    83  
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    86  

i



--------------------------------------------------------------------------------



 



          Section   Page  
ARTICLE VII THE AGENTS
    87  
 
       
SECTION 7.01. Authorization and Action
    87  
SECTION 7.02. Agents’ Reliance, Etc.
    88  
SECTION 7.03. Wachovia and Affiliates
    88  
SECTION 7.04. Lender Party Credit Decision
    88  
SECTION 7.05. Indemnification
    89  
SECTION 7.06. Successor Agents
    90  
SECTION 7.07. Administrative Agent May File Proofs of Claim
    90  
SECTION 7.08. Collateral and Guaranty Matters
    91  
SECTION 7.09. Other Agents; Arrangers and Managers
    91  
SECTION 7.10. Intercreditor Agreement
    91  
 
       
ARTICLE VIII GUARANTY
    92  
 
       
SECTION 8.01. Guaranty; Limitation of Liability
    92  
SECTION 8.02. Guaranty Absolute
    92  
SECTION 8.03. Waivers and Acknowledgments
    93  
SECTION 8.04. Payments Free and Clear of Taxes, Etc.
    94  
SECTION 8.05. Continuing Guaranty; Assignments
    94  
SECTION 8.06. Subrogation
    94  
SECTION 8.07. Guaranty Supplements
    95  
SECTION 8.08. Subordination
    95  
 
       
ARTICLE IX MISCELLANEOUS
    96  
 
       
SECTION 9.01. Amendments, Etc.
    96  
SECTION 9.02. Notices, Etc.
    98  
SECTION 9.03. No Waiver; Remedies
    99  
SECTION 9.04. Costs and Expenses
    99  
SECTION 9.05. Right of Set-off
    101  
SECTION 9.06. Binding Effect
    101  
SECTION 9.07. Assignments and Participations
    101  
SECTION 9.08. Execution in Counterparts
    106  
SECTION 9.09. No Liability of the Issuing Bank
    106  
SECTION 9.10. Confidentiality
    106  
SECTION 9.11. Release of Collateral
    106  
SECTION 9.12. Patriot Act Notice
    107  
SECTION 9.13. FCC Compliance
    107  
SECTION 9.14. JURISDICTION, ETC.
    107  
SECTION 9.15. GOVERNING LAW
    108  
SECTION 9.16. Market Flex
    108  
SECTION 9.17. WAIVER OF JURY TRIAL
    108  

ii



--------------------------------------------------------------------------------



 



         
SCHEDULES
       
 
       
Schedule I
  -   Commitments and Applicable Lending Offices
Schedule II
  -   Subsidiary Guarantors
Schedule 1.1
  -   EBITDA
Schedule 4.01(b)
  -   Loan Parties
Schedule 4.01(c)
  -   Subsidiaries
Schedule 4.01(q)
  -   Plans and Multiemployer Plans
Schedule 4.01(v)
  -   Existing Debt
Schedule 4.01(w)
  -   Surviving Debt
Schedule 4.01(x)
  -   Liens
Schedule 4.01(y)
  -   Owned Real Property
Schedule 4.01(z)(1)
  -   Leased Real Property (Lessee)
Schedule 4.01(z)(2)
  -   Leased Real Property (Lessor)
Schedule 4.01(aa)
  -   Investments
Schedule 4.01(bb)
  -   Intellectual Property
Schedule 4.01(cc)
  -   Material Contracts
Schedule 4.01(hh)
  -   FCC Licenses
Schedule 5.01(q)(i)
  -   Collateral Access Leases

         
EXHIBITS
       
 
       
Exhibit A-1
  -   Form of Revolving Credit Note
Exhibit A-2
  -   Form of Term Note
Exhibit B
  -   Form of Notice of Borrowing
Exhibit C
  -   Form of Assignment and Acceptance
Exhibit D
  -   Form of Security Agreement
Exhibit E
  -   Form of Mortgage
Exhibit F
  -   Form of Solvency Certificate
Exhibit G
  -   Form of Intercreditor Agreement
Exhibit H-1
  -   Form of Opinion of Proskauer Rose LLP, Counsel to the Loan Parties
Exhibit H-2
  -   Form of Opinion of Troutman Sanders LLP, Counsel to the Loan Parties
Exhibit I
  -   Form of Opinion of Wyatt, Tarrant & Combs, LLP, Local Counsel to the Loan
Parties
Exhibit J
  -   Form of Opinion of Blooston, Mordkofsky, Dickens, Duffy & Prendergast LLP,
Regulatory Counsel to the Loan Parties
Exhibit K
  -   Form of Local Counsel Opinion (Mortgages)
Exhibit L
  -   Form of Guaranty Supplement
Exhibit M
  -   Form of Collateral Access Agreement

iii



--------------------------------------------------------------------------------



 



FIRST LIEN SENIOR SECURED CREDIT AGREEMENT
          FIRST LIEN SENIOR SECURED CREDIT AGREEMENT, dated as of December 30,
2005, among TRIPLE CROWN MEDIA, LLC, a Delaware limited liability company (the
“Borrower”), TRIPLE CROWN MEDIA, INC., a Delaware corporation (the “Parent”), as
a Guarantor (as hereinafter defined), the Subsidiary Guarantors (as hereinafter
defined), the Lenders (as hereinafter defined), the Issuing Bank (as hereinafter
defined), WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as collateral agent
(together with any successor collateral agent appointed pursuant to Article VII,
in such capacity, the “Collateral Agent”) for the Secured Parties (as
hereinafter defined), BANK OF AMERICA, N.A., as Syndication Agent, Wachovia, as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VII, in such capacity, the “Administrative Agent” and,
together with the Collateral Agent, the “Agents”) for the Lender Parties (as
hereinafter defined) and WACHOVIA CAPITAL MARKETS, LLC and BANC OF AMERICA
SECURITIES LLC, as joint bookrunners (in such capacity, collectively, the
“Bookrunners”) and joint lead arrangers (in such capacity, collectively, the
“Arrangers”).
PRELIMINARY STATEMENTS:
          (1) Gray Television, Inc., a Georgia corporation (“Gray”), has
approved the spin-off of its wholly owned direct subsidiary Triple Crown Media,
Inc., a newly formed Delaware corporation (“TCM”), to its shareholders (the
“Spin-Off”). Prior to such Spin-Off, Gray will contribute (the “Contribution”)
its newspaper publishing and Graylink Wireless businesses, consisting of all of
its membership interests in Gray Publishing, LLC, a Delaware limited liability
company (“Publishing”) that also owns Graylink LLC and Porta-Phone Paging
Licensee Corp., to TCM (TCM, Publishing and Publishing’s subsidiaries being
hereinafter referred to as the “Gray Businesses”).
          (2) Pursuant to an agreement and plan of merger dated August 2, 2005
(as amended, restated, supplemented or otherwise modified in accordance with its
terms, to the extent permitted in accordance with the Loan Documents (as, along
with all other capitalized terms not otherwise defined in these Preliminary
Statements, defined below), the “Merger Agreement”) entered into by and among
TCM, BR Acquisition Corp., a Georgia corporation and a wholly owned subsidiary
of TCM, and Bull Run Corporation, a Georgia corporation (“Bull Run”),
immediately following the Contribution and Spin-Off, Bull Run will be merged
with and into BR Acquisition Corp. (the “Merger”) whereby (a) each shareholder
in Bull Run will receive either common stock of TCM or preferred shares of stock
of TCM, or a combination of both, (b) the existing shareholders of TCM shall
receive rollover equity consisting of new preferred and common stock in TCM
(collectively, the “Merger Consideration”) and (c) certain preferred stock shall
be redeemed (the “Redemption”). After giving effect to the Merger, TCM shall be
a holding company with the Borrower as a direct wholly owned subsidiary, and
with the Borrower having as direct wholly owned subsidiaries Bull Run and
Publishing.
          (3) The Borrower has requested that (a) after giving effect to the
Contribution and the Spin-Off and concurrently with the consummation of the
Merger, the Lender Parties lend to the Borrower up to $110,000,000 under this
Agreement which, together with the proceeds of advances made to the Borrower by
the lenders under the Second Lien Term Loan Facility (as defined below), shall
be used to refinance in full all Existing Debt of Bull Run and the Existing Debt
attributed to the Gray Businesses (the “Refinancing”) and to pay fees, expenses
and costs related to the Transaction and (b) from time to time, the Lender
Parties lend to the Borrower and issue Letters of Credit for the account of the
Borrower to provide working capital for and for other general corporate purposes
of the Borrower and its Subsidiaries, pursuant to the Revolving Credit
Commitments hereunder and in accordance with the terms of this Agreement. The
Lender Parties have indicated their willingness to agree to lend such amounts
and provide such Letters of Credit, but only on the terms and conditions of this
Agreement,

1



--------------------------------------------------------------------------------



 



including the granting of the Collateral pursuant to the Collateral Documents
and the making of the guarantees pursuant to Article VIII hereof.
          (4) Simultaneously with entering into this Agreement, (a) the Borrower
is entering into a Second Lien Senior Secured Credit Agreement, dated as of the
date hereof (as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with Section 5.02(k), the “Second Lien
Term Loan Facility”) with the Borrower, the guarantors party thereto, the
lenders party thereto, certain agents and arrangers party thereto and Wachovia,
as administrative agent and (b) the Collateral Agent and the collateral agent
under the Second Lien Term Loan Facility are entering into the Intercreditor
Agreement (as hereinafter defined), as acknowledged by the Loan Parties, and the
provisions of this Agreement shall be subject to the provisions of the
Intercreditor Agreement.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Administrative Agent” has the meaning specified in the recital of parties
to this Agreement.
     “Administrative Agent’s Account” means the account of the Administrative
Agent specified by the Administrative Agent in writing to the Lender Parties
from time to time.
     “Advance” means a Term Advance, a Revolving Credit Advance or a Letter of
Credit Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.
     “Agents” has the meaning specified in the recital of parties to this
Agreement.
     “Agreement” means this First Lien Senior Secured Credit Agreement, as
amended.
     “Agreement Value” means, for each Hedge Agreement, on any date of
determination, an amount determined by the Administrative Agent equal to: (a) in
the case of a Hedge Agreement documented pursuant to the Master Agreement
(Multicurrency-Cross Border) published by the International Swap and Derivatives
Association, Inc. (the “Master Agreement”), the amount, if any, that would be
payable by any Loan Party or any of its Subsidiaries to its counterparty to such
Hedge Agreement, as if (i) such Hedge Agreement was being terminated early on
such date of determination, (ii) such Loan Party or Subsidiary was the sole
“Affected Party” and (iii) the

2



--------------------------------------------------------------------------------



 



Administrative Agent was the sole party determining such payment amount (with
the Administrative Agent making such determination pursuant to the provisions of
the form of Master Agreement); (b) in the case of a Hedge Agreement traded on an
exchange, the mark-to-market value of such Hedge Agreement, which will be the
unrealized loss on such Hedge Agreement to the Loan Party or Subsidiary of a
Loan Party party to such Hedge Agreement determined by the Administrative Agent
based on the settlement price of such Hedge Agreement on such date of
determination or (c) in all other cases, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement reasonably
determined by the Administrative Agent as the amount, if any, by which (i) the
present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement.
Capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.
     “Applicable Commitment Fee Percentage” means 0.50% per annum.
     “Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
     “Applicable Margin” means (a) in respect of the Revolving Credit Facility,
(i) for the period from the Effective Date through the date that is three
Business Days after the date on which the Administrative Agent receives the
financial statements required to be delivered for the first full fiscal quarter
of the Borrower after the Effective Date pursuant to Section 5.03(b) or (c), as
the case may be, 2.25% per annum for Base Rate Advances and 3.25% per annum for
Eurodollar Rate Advances and (ii) thereafter, a percentage per annum determined
by reference to the Leverage Ratio as set forth below:

                  Leverage Ratio   Base Rate Advance   Eurodollar Rate Advances
Level I
               
less than 5.0: 1.0
    1.50 %     2.50 %
Level II
               
5.0: 1.0 or greater, but less than 5.5: 1.0
    1.75 %     2.75 %
Level III
               
5.5: 1.0 or greater, but less than 6.0: 1.0
    2.00 %     3.00 %
Level IV
               
6.0: 1.0 or greater
    2.25 %     3.25 %

and (b) in respect of the Term Facility, 2.25% per annum for Base Rate Advances
and 3.25% per annum for Eurodollar Rate Advances.
     The Applicable Margin for each Advance shall be determined by reference to
the Leverage Ratio in effect from time to time; provided, however, that (A) no
reduction in the Applicable Margin shall be effective until three Business Days
after the date on which the Administrative Agent receives the financial
statements required to be delivered pursuant to Section 5.03(b) or (c), as the
case may be, and a certificate of the Chief Financial Officer of the Borrower
demonstrating such Leverage Ratio and (B) the Applicable Margin shall be at
Level IV

3



--------------------------------------------------------------------------------



 



for so long as the Borrower has not submitted to the Administrative Agent the
information described in clause (A) of this proviso as and when required under
Section 5.03(b) or (c), as the case may be.
     “Appropriate Lender” means, at any time, with respect to (a) either of the
Term Facility or the Revolving Credit Facility, a Lender that has a Commitment
with respect to such Facility at such time and (b) the Letter of Credit
Facility, (i) the Issuing Bank and (ii) if the other Revolving Credit Lenders
have made Letter of Credit Advances pursuant to Section 2.03(b) that are
outstanding at such time, each such other Revolving Credit Lender.
     “Approvals” means (a) all material filings, recordings, and registrations
with, and all material validations or exemptions, approvals, orders,
authorizations, consents, franchises, licenses, certificates, and permits from,
any Governmental Authority (other than the FCC), including, without limitation,
any of the foregoing authorizing or permitting the acquisition, construction, or
operation of any Network Facilities or to otherwise provide the services related
to the Telecommunications Business of the Parent and its Subsidiaries and
(b) all material filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates and permits from, the FCC, including, without
limitation, those authorizing or permitting the acquisition, construction, or
operation of any Network Facilities or to otherwise provide the services related
to the Telecommunications Business of the Parent and its Subsidiaries and those
authorizing or permitting the execution, delivery and performance by the Loan
Parties of the Loan Documents and the grant and perfection of the Liens and
security interests thereunder.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender Party, (b) an Affiliate of a Lender Party or (c) an entity or an
Affiliate of an entity that administers or manages a Lender Party.
     “Arrangers” has the meaning specified in the recital of parties to this
Agreement.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07 or by the definition of “Eligible Assignee”)
and accepted by the Administrative Agent, in accordance with Section 9.07 and in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Bankruptcy Law” means any proceeding of the type referred to in
Section 6.01(f) or Title 11, U.S. Code, or any similar foreign, federal or state
law for the relief of debtors.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
     (a) the rate of interest established by Wachovia in Charlotte, North
Carolina from time to time as Wachovia’s prime rate; and
     (b) 1/2 of 1% per annum above the Federal Funds Rate.

4



--------------------------------------------------------------------------------



 



     The Base Rate is not intended to be nor will it necessarily be the lowest
rate of interest extended by Wachovia to its customers.
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
     “Bookrunners” has the meaning specified in the recital of parties to this
Agreement.
     “Borrower” has the meaning specified in the recital of parties to this
Agreement.
     “Borrower’s Account” means the account of the Borrower specified by the
Borrower in writing to the Administrative Agent from time to time.
     “Borrowing” means a Term Borrowing or a Revolving Credit Borrowing.
     “Bull Run” has the meaning specified in the Preliminary Statements.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Charlotte, North Carolina
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in the London interbank market.
     “Capital Expenditures” means, for any Person for any period, all
expenditures made, directly or indirectly, by such Person or any of its
Subsidiaries during such period for equipment, fixed assets, real property or
improvements, or for replacements or substitutions therefor or additions
thereto, that have been or should be, in accordance with GAAP, reflected as
additions to property, plant or equipment on a Consolidated balance sheet of
such Person or have a useful life of more than one year. For purposes of this
definition, (x) the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount of such
purchase price less the credit granted by the seller of such equipment for the
equipment being traded in at such time or the amount of such proceeds, as the
case may be, and (y) the capitalized portion of the purchase price payable in
connection with any Permitted Acquisition shall not be included in Capital
Expenditures.
     “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
     “Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens (other than
(i) Liens created under the Collateral Documents and (ii) Permitted Liens):
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government or (ii) issued by
any agency of the United States of America, in each case maturing within one
year after such date; (b) marketable direct obligations issued by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc., or Moody’s Investors Service, Inc.; (c) commercial
paper, money-market funds and business savings accounts issued by corporations,
each of which shall have a combined net worth of at least $100,000,000.00 and
each of which conducts a substantial part of its business in the United States,
and rated “P-2” or better by Moody’s Investors Service, Inc. or “A-2” or better

5



--------------------------------------------------------------------------------



 



by Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc.; (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States or any state thereof or the
District of Columbia that (i) is at least “adequately capitalized” (as defined
in the regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in the regulations) of not less than $100,000,000.00; and
(e) shares of any money market mutual fund that (i) has at least ninety-five
percent (95%) of its assets invested continuously in the types of investments
referred to in clauses (a), (b) and (c) above, (ii) has net assets of not less
than $500,000,000.00, and (iii) has the highest rating obtainable from either
Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies, Inc.,
or Moody’s Investors Service, Inc.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
     “CFC” means an entity that is a controlled foreign corporation of the
Borrower under Section 957 of the Internal Revenue Code.
     “Change of Control” means the occurrence of any of the following: (a) any
Person or two or more Persons (other than any Permitted Holders) acting in
concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Interests of the Parent (or other securities convertible
into such Voting Interests) representing 35% or more of the combined voting
power of all Voting Interests of the Parent; or (b) during any period of up to
24 consecutive months, commencing before or after the date of this Agreement,
Continuing Directors shall cease for any reason to constitute a majority of the
board of directors of the Parent; or (c) any Person or two or more Persons
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Parent; or (d) the
Parent shall cease to own 100% of the Equity Interests in the Borrower; or
(e) any “Change of Control” (or equivalent event) set forth in the Permitted
Refinancing Debt Documents shall have occurred.
     “Collateral” means all “Collateral” and “Mortgaged Property” referred to in
the Collateral Documents and all other property that is or is intended to be
subject to any Lien in favor of the Collateral Agent for the benefit of the
Secured Parties.
     “Collateral Access Agreement” has the meaning specified in
Section 5.01(q)(i).
     “Collateral Access Lease” means the Real Property Leases listed on Schedule
5.01(q)(i) and any New Collateral Access Lease that becomes Collateral after the
Initial Extension of Credit pursuant to Section 5.01(i).
     “Collateral Account” has the meaning specified in the Security Agreement.
     “Collateral Agent” has the meaning specified in the recital of parties to
this Agreement.

6



--------------------------------------------------------------------------------



 



     “Collateral Documents” means the Security Agreement, the Mortgages, each of
the collateral documents, instruments and agreements delivered pursuant to
Section 5.01(i), (j) or (q), and each other agreement that creates or purports
to create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties, including under any intellectual property security agreement or
supplement.
     “Commitment” means a Term Commitment, a Revolving Credit Commitment or a
Letter of Credit Commitment.
     “Communications” has the meaning specified in Section 9.02(b).
     “Communications Act” means the Communications Act of 1934, as amended, 47
U.S.C. § 151, et seq.
     “Communications Laws” means the Communications Act and the rules and
regulations of the FCC in effect at any time thereunder.
     “Confidential Information” means information that any Loan Party furnishes
to any Agent or any Lender Party in a writing designated as confidential, but
does not include any such information that is or becomes generally available to
the public other than as a result of a breach by such Agent or any Lender Party
of its obligations hereunder or that is or becomes available to such Agent or
such Lender Party from a source other than the Loan Parties.
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Contingent Obligation” means, with respect to any Person, any Obligation
or arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
     “Continuing Directors” means the directors of the Parent on the Effective
Date and each other director if, in each case, such other director’s nomination
for election to the board of directors of the Parent is recommended by at least
a majority of the then Continuing Directors.

7



--------------------------------------------------------------------------------



 



     “Contribution” has the meaning specified in the Preliminary Statements.
     “Conversion”, “Convert” and “Converted” each refer to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.09 or
2.10.
     “Debt” of any Person means (and without duplication for purposes of
calculating financial ratios), (a) all indebtedness of such Person for borrowed
money, (b) all Obligations of such Person for the deferred purchase price of
property or services (other than trade payables not overdue by more than 60 days
from the date such trade payables are originally due incurred in the ordinary
course of such Person’s business), (c) all Obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all Obligations of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Obligations of such Person as lessee under Capitalized Leases, (f) all
Obligations of such Person under acceptance, letter of credit or similar
facilities, (g) all Obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of Redeemable Preferred Interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (h) all Obligations of such Person in respect of Hedge
Agreements, valued at the Agreement Value thereof, (i) all Contingent
Obligations and Off-Balance Sheet Obligations of such Person and (j) all
indebtedness and other payment Obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the passage of time or the requirement that notice be
given or both.
     “Default Interest” has the meaning specified in Section 2.07(b).
     “Defaulted Advance” means, with respect to any Lender Party at any time,
the portion of any Advance required to be made by such Lender Party to the
Borrower pursuant to Section 2.01 or 2.02 at or prior to such time that has not
been made by such Lender Party or by the Administrative Agent for the account of
such Lender Party pursuant to Section 2.02(d) as of such time.
     “Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to any Agent or any other Lender
Party hereunder or under any other Loan Document at or prior to such time that
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender Party to (a) the Issuing Bank pursuant to
Section 2.03(b) to purchase a portion of a Letter of Credit Advance made by the
Issuing Bank, (b) the Administrative Agent pursuant to Section 2.02(d) to
reimburse the Administrative Agent for the amount of any Advance made by the
Administrative Agent for the account of such Lender Party, (c) any other Lender
Party pursuant to Section 2.13 to purchase any participation in Advances owing
to such other Lender Party and (d) any Agent or the Issuing Bank pursuant to
Section 7.05 to reimburse such Agent or the Issuing Bank for such Lender Party’s
ratable share of any amount required to be paid by the Lender Parties to such
Agent or the Issuing Bank as provided therein. In the event that a portion of a
Defaulted Amount shall be

8



--------------------------------------------------------------------------------



 



deemed paid pursuant to Section 2.15(a), the remaining portion of such Defaulted
Amount shall be considered a Defaulted Amount originally required to be paid
hereunder or under any other Loan Document on the same date as the Defaulted
Amount so deemed paid in part.
     “Defaulting Lender” means, at any time, any Lender Party that, at such
time, (a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any
action or be the subject of any action or proceeding of a type described in
Section 6.01(f).
     “Domestic Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Domestic Lending Office” opposite
its name on Schedule I (which is on file with the Administrative Agent) or in
the Assignment and Acceptance pursuant to which it became a Lender Party, as the
case may be, or such other office of such Lender Party as such Lender Party may
from time to time specify to the Borrower and the Administrative Agent.
     “EBITDA” means, at any date of determination, the sum, determined on a
Consolidated basis, of (a) net income (or net loss), plus (b) the amounts
deducted in determining such net income for (i) interest expense (net of any
interest income), (ii) income tax expense, (iii) depreciation expense,
(iv) amortization expense, (v) non-cash non-recurring extraordinary items,
(vi) all charges attributable to the integration, automation and/or
centralization of the Gray Businesses and the business of Bull Run with the
business of the Borrower, which shall be for the purpose of increasing the
overall efficiency of the operations of the Parent and its Subsidiaries in an
amount not to exceed $1,000,000, (vii) all non-recurring costs incurred in
respect of the Spin-Off and the Merger in an amount not to exceed $2,000,000,
(viii) any expenses paid for in capital stock of the Parent, including any
401(k) contributions, directors’ fees and expenses for stock options issued,
(ix) any non-cash pension expenses, (x) any corporate overhead expenses and
costs of Gray allocated by Gray to Parent or the Borrower and (xi) any expenses
and costs related to the Transaction and reimbursed to Gray on or after the
Closing Date, minus the amounts added in determining such net income for
non-cash non-recurring extraordinary items, in each case of the Parent and its
Subsidiaries, determined in accordance with GAAP for the most recently completed
Measurement Period; provided that, for the fiscal quarters ended December, 31,
2004, March 31, 2005, June 30, 2005 and September 30, 2005, EBITDA shall be as
set forth on Schedule 1.1 hereto.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (a) a Lender Party; (b) an Affiliate of a Lender
Party; (c) an Approved Fund; and (d) any other Person (other than an individual)
approved by (i) the Administrative Agent, (ii) in the case of an assignment of a
Revolving Credit Commitment, the Issuing Bank and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided, however, that neither any Loan
Party nor any Affiliate of a Loan Party shall qualify as an Eligible Assignee
under this definition.
     “Eligible SPV” means a single purpose corporate entity organized and
existing under the laws of the State of Delaware the sole assets of which shall
consist of any and all FCC Licenses necessary for the conduct of the
Telecommunications Business of the Parent and its Subsidiaries; provided that
(a) such corporate entity shall be a wholly owned subsidiary of the Borrower and
shall be a Loan Party for purposes of the Loan Documents, (b) the constituent
documents of such corporate entity shall be in customary form and the operations
of such corporate entity shall be conducted, in each case so as to avoid
substantive consolidation with the bankruptcy estate of the Borrower or any
other Loan Party and otherwise in form and substance reasonably satisfactory to

9



--------------------------------------------------------------------------------



 



the Administrative Agent, (c) the Equity Interests of such corporate entity
shall constitute Pledged Equity for purposes of the Collateral Documents, and
(d) such corporate entity shall not incur, assume or suffer to exist any Debt
(other than pursuant to the Loan Documents).
     “Environmental Action” means any action, suit, written demand, demand
letter, claim, notice of non-compliance or violation, notice of liability or
potential liability, investigation, proceeding, consent order or consent
agreement relating in any way to any Environmental Law, any Environmental Permit
or Hazardous Material or arising from alleged injury or threat to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
     “Environmental Law” means any Federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, writ, judgment, injunction,
decree or judicial or agency written and officially promulgated policy or
guidance relating to pollution or protection of the environment, health, safety
or natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Interests” means, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such
            shares (or such other interests), and other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the controlled group of any Loan Party, or under common control
with any Loan Party, within the meaning of Section 414 of the Internal Revenue
Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the

10



--------------------------------------------------------------------------------



 



withdrawal by any Loan Party or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a Lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.
     “Escrow Bank” has the meaning specified in Section 2.15(b).
     “Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
     “Eurodollar Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Eurodollar Lending Office”
opposite its name on Schedule I (which is on file with the Administrative Agent)
or in the Assignment and Acceptance pursuant to which it became a Lender Party
(or, if no such office is specified, its Domestic Lending Office), or such other
office of such Lender Party as such Lender Party may from time to time specify
to the Borrower and the Administrative Agent.
     “Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period for a period equal to such Interest Period (provided
that, if for any reason such rate is not available, the term “Eurodollar Rate”
shall mean, for any Interest Period for all Eurodollar Rate Advances comprising
part of the same Borrowing, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in U.S. dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates), by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Interest Period.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(ii).
     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

11



--------------------------------------------------------------------------------



 



     “Events of Default” has the meaning specified in Section 6.01.
     “Excess Cash Flow” means, for any Measurement Period, an amount (if
positive) equal to (a) Consolidated EBITDA for such period minus (b) the sum,
without duplication, of the amounts paid in such period of (i) Capital
Expenditures, (ii) Interest Expense paid in cash during such Measurement Period,
(iii) the provision for current taxes based on income of the Parent and its
Subsidiaries on a consolidated basis and paid in cash during such Measurement
Period and (iv) regularly scheduled and optional repayments or prepayments of
principal on outstanding term Debt, plus or minus, as the case may be, any
changes in working capital for such period.
     “Excluded Equity Issuances” means (a) any options, stock, or other equity
incentive compensation issued in connection with any option or equity plan of
the Parent adopted by its Board of Directors, (b) any stock issued upon the
exercise of any options granted under the plans referenced in clause (a) above,
(c) any stock dividends issued by the Borrower to the Parent or any stock
dividends issued by any Subsidiary of the Borrower to the Borrower, (d) any
stock dividends permitted to be issued by the Parent hereunder or (e) any Equity
Interest of the Parent issued in connection with a Permitted Acquisition that is
otherwise permitted hereunder.
     “Existing Debt” means Debt of each Loan Party and its Subsidiaries
outstanding immediately before the occurrence of the Effective Date, as set
forth on Schedule 4.01(v).
     “Extension of Credit” means the making of an Advance or the issuance or
renewal of a Letter of Credit.
     “Extraordinary Receipt” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance
(including, without limitation, any key man life insurance but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement, including the Merger Agreement;
provided, however, that an Extraordinary Receipt shall not include cash receipts
received from proceeds of insurance, condemnation awards (or payments in lieu
thereof) or indemnity payments to the extent that such proceeds, awards or
payments do not exceed $1,000,000 in the aggregate from the Effective Date
through and including the Termination Date and are received by any Person in
respect of any third party claim against such Person and applied to pay (or to
reimburse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto within 180 days after receipt
thereof, as confirmed in writing to the Administrative Agent by such date of
application.
     “Facility” means the Term Facility, the Revolving Credit Facility or the
Letter of Credit Facility.
     “FCC” means the Federal Communications Commission and any successor
regulatory body of the United States of America having jurisdiction over any
Loan Party or any Network Facilities.
     “FCC License” means any Approval issued by the FCC from time to time for
the Parent and its Subsidiaries to acquire, construct or operate any Network
Facilities or to otherwise provide the services related to the
Telecommunications Business of the Parent and its Subsidiaries.

12



--------------------------------------------------------------------------------



 



     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means the fee letter dated as of December 30, 2005, among the
Parent, the Administrative Agent, the Arrangers and Bank of America, N.A., as
amended.
     “First Lien Leverage Ratio” means, at any date of determination, the ratio
of (a) Consolidated Debt of the Parent and its Subsidiaries secured or intended
to be secured by a first-priority perfected Lien on any property or assets of
the Parent or any of its Subsidiaries at such date to (b) Consolidated EBITDA of
the Parent and its Subsidiaries for the most recently completed Measurement
Period.
     “Fiscal Year” means a fiscal year of the Parent and its Consolidated
Subsidiaries ending on December 31 in any calendar year.
     “Fixed Charge Coverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) the sum of (i) all cash interest payable on outstanding Debt plus
(ii) all regularly scheduled principal payments or redemptions of outstanding
Debt plus (iii) the aggregate amount of current taxes payable on income of the
Parent and its Subsidiaries on a consolidated basis and payable in cash plus
(iv) an amount equal to all Capital Expenditures made by or on behalf of the
Parent and its subsidiaries plus (v) the aggregate amount of all Restricted
Payments, in each case, of or by the Parent and its Subsidiaries for the most
recently completed Measurement Period.
     “Fund” means any Person (other than an individual) that is or will be
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” has the meaning specified in Section 1.03.
     “Governmental Authority” means any nation or government, any state,
province, city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.
     “Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.
     “Gray” has the meaning specified in the Preliminary Statements.
     “Gray Businesses” has the meaning specified in the Preliminary Statements.

13



--------------------------------------------------------------------------------



 



     “Guaranteed Obligations” has the meaning specified in Section 8.01.
     “Guaranties” means the Parent Guaranty and the Subsidiary Guaranty.
     “Guarantors” means the Parent and the Subsidiary Guarantors.
     “Guaranty Supplement” has the meaning specified in Section 8.07.
     “Hazardous Materials” means (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, friable or material
quantities or concentrations of asbestos-containing materials, polychlorinated
biphenyls and radon gas and (b) any other chemicals, materials or substances
defined, classified or regulated as hazardous or toxic or as a pollutant or
contaminant under any Environmental Law.
     “Hedge Agreements” means interest rate, commodity or currency swap, cap or
collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts and other hedging agreements
(including, without limitation, all “swap agreements” as defined in 11 U.S.C. §
101).
     “Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in
its capacity as a party to a Secured Hedge Agreement.
     “Indemnified Party” has the meaning specified in Section 9.04(b).
     “Information Memorandum” means the information memorandum dated October,
2005, as supplemented, based on information provided by Gray, Bull Run and the
Parent used by the Arrangers in connection with the syndication of the
Commitments.
     “Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.
     “Initial Issuing Bank” means Wachovia.
     “Initial Lender Parties” means the Initial Issuing Bank and the Initial
Lenders.
     “Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.
     “Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
     “Intercreditor Agreement” means the Intercreditor Agreement, in
substantially the form of Exhibit G hereto, between the Collateral Agent and the
collateral agent for the Second Lien Term Loan Facility and acknowledged by the
Borrower, as amended.
     “Interest Coverage Ratio” means, for any Measurement Period, the ratio of
(a) Consolidated EBITDA to (b) all cash interest expense payable on outstanding
Debt, net of cash interest income, in each case, of or by the Parent and its
Subsidiaries for or during such Measurement Period; provided that there shall be
excluded from clause (b) of this definition any dividends accrued on any
Preferred Interests, unless such dividends shall have been paid in cash during
such Measurement Period.

14



--------------------------------------------------------------------------------



 



     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (Charlotte, North Carolina time)
on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:
     (a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, the
Parent’s internal controls over financial reporting, to the extent described in
the Securities Laws, but in any case excluding any events publicly disclosed
prior to the date hereof in respect of the reclassification of dividends in
respect of Preferred Interests.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Inventory” means all Inventory referred to in Section 1(b) of the Security
Agreement.
     “Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement

15



--------------------------------------------------------------------------------



 



pursuant to which the investor incurs Debt of the types referred to in clause
(i) or (j) of the definition of “Debt” in respect of such Person.
     “Issuing Bank” means the Initial Issuing Bank and any Eligible Assignee to
which the Letter of Credit Commitment hereunder has been assigned pursuant to
Section 9.07 so long as each such Eligible Assignee expressly agrees to perform
in accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Letter of Credit Commitment (which information shall be recorded by the
Administrative Agent in the Register), for so long as such Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.
     “L/C Collateral Account” has the meaning specified in the Security
Agreement.
     “L/C Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
     “L/C Related Documents” has the meaning specified in
Section 2.04(c)(ii)(A).
     “Lease Agreement” means the lease agreement dated as of November 21, 2005
between the Parent and Gray, as amended, to the extent permitted under the Loan
Documents.
     “Leased Real Properties” means those properties listed in
Schedule 4.01(z)(1).
     “Lender Party” means any Lender or the Issuing Bank.
     “Lenders” means the Initial Lenders and each Person that shall become a
Lender hereunder pursuant to Section 9.07 for so long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement.
     “Letter of Credit Advance” means an advance made by the Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(b).
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
     “Letter of Credit Commitment” means, with respect to the Issuing Bank at
any time, the amount set forth opposite the Issuing Bank’s name on Schedule I
(which is on file with the Administrative Agent) under the caption “Letter of
Credit Commitment” or, if the Issuing Bank has entered into an Assignment and
Acceptance, set forth for the Issuing Bank in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as the Issuing Bank’s “Letter
of Credit Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
amount of the Issuing Bank’s Letter of Credit Commitment at such time, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.
     “Letters of Credit” has the meaning specified in Section 2.01(c).

16



--------------------------------------------------------------------------------



 



     “Leverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated Debt of the Parent and its Subsidiaries at such date to
(b) Consolidated EBITDA of the Parent and its Subsidiaries for the most recently
completed Measurement Period.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
     “Loan Documents” means (a) this Agreement, (b) the Notes, (c) the
Guaranties, (d) the Collateral Documents, (e) the Fee Letter, (f) each Letter of
Credit Agreement and (g) the Intercreditor Agreement, in each case as amended,
and excluding any Secured Hedge Agreement.
     “Loan Parties” means the Borrower and the Guarantors.
     “Margin Stock” has the meaning specified in Regulation U.
     “Material Adverse Change” means any material adverse change in the
business, operations, condition (financial or otherwise), assets or liabilities
(whether actual or contingent) or prospects of (a) the Gray Businesses, (b) Bull
Run and its Subsidiaries or (c) the Parent and its Subsidiaries, in each case
taken as a whole (including, without limitation, in connection with any
termination of or change to any Material Contracts).
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, condition (financial or otherwise), assets or liabilities
(actual or contingent) or prospects of the Parent and its Subsidiaries, taken as
a whole, (b) the rights and remedies of any Agent or any Lender Party under any
Transaction Document or (c) the ability of any Loan Party to perform its
Obligations under any Transaction Document to which it is or is to be a party.
     “Material Contract” means, with respect to any Person, (a) each contract to
which such Person is a party with respect to such Person’s sports marketing or
newspaper distribution business involving aggregate consideration payable to
such Person of $1,000,000 or more in any year or (b) each contract to which such
Person is a party (other than any contract referred to in clause (a)) involving
aggregate consideration payable to such Person of $1,000,000 or more in any year
or otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of such Person, but excluding
any Related Documents and any Second Lien Loan Documents.
     “Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Parent ending on or prior to
such date or, if less than four consecutive fiscal quarters of the Parent have
been completed since the date of the Initial Extension of Credit, the fiscal
quarters of the Parent that have been completed since the date of the Initial
Extension of Credit; provided that (a) for purposes of determining an amount of
any item included in the calculation of a financial ratio or financial covenant
(other than EBITDA) for the fiscal quarter ended March 31, 2006, such amount for
the Measurement Period then ended shall equal such item for such fiscal quarter
multiplied by four; (b) for purposes of determining an amount of any item
included in the calculation of a financial ratio or financial covenant (other
than EBITDA) for the fiscal quarter ended June 30, 2006, such amount for the
Measurement Period then ended shall equal such item for the two fiscal quarters
then ended multiplied by two; and (c) for purposes of determining an amount of
any item included in the calculation of a financial ratio or financial covenant
(other than EBITDA) for the fiscal quarter ended

17



--------------------------------------------------------------------------------



 



September 30, 2006, such amount for the Measurement Period then ended shall
equal such item for the three fiscal quarters then ended multiplied by 4/3.
     “Merger” has the meaning specified in the Preliminary Statements.
     “Merger Agreement” has the meaning specified in the Preliminary Statements.
     “Merger Consideration” has the meaning specified in the Preliminary
Statements.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgage Policies” has the meaning specified in Section 5.01(q)(ii)(B).
     “Mortgages” has the meaning specified in Section 5.01(q)(ii).
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained by a Loan Party for
employees of any Loan Party or any ERISA Affiliate and by at least one Person
other than the Loan Parties and the ERISA Affiliates or (b) was so maintained
and in respect of which any Loan Party or any ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.
     “Net Cash Proceeds” means (a) with respect to any sale, lease, transfer or
other disposition of any asset of the Parent or any of its Subsidiaries (other
than any sale, lease, transfer or other disposition of assets pursuant to clause
(i), (ii), (iii), (iv), (vi) or (viii) of Section 5.02(e)), the excess, if any,
of (i) the sum of cash and Cash Equivalents received in connection with such
sale, lease, transfer or other disposition (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Debt (other than Debt under the
Loan Documents) that is secured by such asset and that is required to be repaid
in connection with such sale, lease, transfer or other disposition thereof,
(B) the reasonable and customary out-of-pocket costs, fees, commissions,
premiums and expenses incurred by the Parent or its Subsidiaries, (C) federal,
state, provincial, foreign and local taxes reasonably estimated (on a
Consolidated basis) to be actually payable within the current or the immediately
succeeding tax year as a result of any gain recognized in connection therewith,
and (D) any amounts maintained in escrow to cover any indemnification
obligations or obligations in respect of employee benefits in connection with
any such sale, lease, transfer or other disposition; provided, however, that in
the case of taxes that are deductible under clause (C) above but for the fact
that, at the time of receipt of such cash and Cash Equivalents, such taxes have
not been actually paid or are not then payable, such Loan Party or such
Subsidiary may deduct an amount (the “Reserved Amount”) equal to the amount
reserved in accordance with GAAP for such Loan Party’s or such Subsidiary’s
reasonable estimate of such taxes, other than taxes for which such Loan Party or
such Subsidiary is indemnified; provided further that, at any time such taxes
are paid, an amount equal to the amount, if any, by which the Reserved Amount
for such taxes exceeds the amount of such taxes actually paid shall constitute
“Net Cash Proceeds” of the type for which such taxes were reserved for all
purposes hereunder; provided further that, at any time any amounts under

18



--------------------------------------------------------------------------------



 



clause (D) above are released from escrow and returned to the Loan Parties and
their Subsidiaries, such amounts shall constitute “Net Cash Proceeds” for all
purposes hereunder and provided even further that Net Cash Proceeds shall not
include any such amounts to the extent (x) such amounts are reinvested in
capital assets used or useful in the business of the Parent and its Subsidiaries
within 12 months after the date of receipt thereof in an aggregate amount from
the Effective Date through and including the Termination Date not to exceed
$1,000,000, or (y) such amount in respect of any sales, leases, transfers or
other dispositions (individually or in the aggregate) shall not exceed $250,000;
     (b) with respect to the incurrence or issuance of any Debt by the Parent or
any of its Subsidiaries (other than Debt incurred or issued pursuant to
Section 5.02(b)), the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such incurrence or issuance over (ii) the
underwriting discounts and commissions or other similar payments, and other
out-of-pocket costs, fees, commissions, premiums and expenses incurred by the
Parent or any of its Subsidiaries in connection with such incurrence or issuance
to the extent such amounts were not deducted in determining the amount referred
to in clause (i);
     (c) with respect to the sale or issuance of any Equity Interests
(including, without limitation, the receipt of any capital contribution) by any
Person, the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such sale or issuance over (ii) the underwriting discounts and
commissions or similar payments, and other out-of-pocket costs, fees,
commissions, premiums and expenses, incurred by the Parent or any of its
Subsidiaries in connection with such sale or issuance to the extent such amounts
were not deducted in determining the amount referred to in clause (i); provided,
however, that Net Cash Proceeds shall not include any cash and Cash Equivalents
received in connection with a sale or issuance of Excluded Equity Issuances; and
     (d) with respect to any Extraordinary Receipt that is not otherwise
included in clauses (a), (b) or (c) above, the excess of (i) the sum of the cash
and Cash Equivalents received in connection therewith over (ii) any
out-of-pocket costs, fees and expenses attributable to claiming such
Extraordinary Receipts; provided, however, that Net Cash Proceeds shall not
include any such amounts to the extent (x) such amounts are reinvested in
capital assets used or useful in the business of the Parent and its Subsidiaries
within 12 months after the date of receipt thereof, or (y) such amount in
respect of any Extraordinary Receipts (individually or in the aggregate) shall
not exceed $1,000,000 in the aggregate from the Effective Date through and
including the Termination Date.
     “Network Facilities” means the switches and the network of digital and
analog facilities owned or leased by the Parent or any of its Subsidiaries for
use in their Telecommunications Business.
     “New Collateral Access Lease” has the meaning specified in Section 5.01(i).
     “New Owned Property” has the meaning specified in Section 5.01(i).
     “Note” means a Term Note or a Revolving Credit Note.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Notice of Issuance” has the meaning specified in Section 2.03(a).

19



--------------------------------------------------------------------------------



 



     “NPL” means the National Priorities List under CERCLA.
     “Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, reimbursement amounts, charges,
expenses, fees, reasonable attorneys’ fees and disbursements, indemnities and
other amounts payable by such Loan Party under any Loan Document and (b) the
obligation of such Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender Party, in its sole discretion, may elect to pay or
advance on behalf of such Loan Party.
     “Off-Balance Sheet Obligation” means, with respect to any Person, any
Obligation of such Person under a synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing classified
as an operating lease in accordance with GAAP, if such Obligations would give
rise to a claim against such Person in a proceeding referred to in
Section 6.01(f).
     “Other Taxes” has the meaning specified in Section 2.12(b).
     “Owned Real Property” means those properties listed in Schedule 4.01(y).
     “Paging Services” means sound and/or data messaging services provided
through the transmission of coded radio signals between fixed stations and
mobile end user devices under the authority of licenses issued by the FCC under
Title 47, parts 22, 24 and/or 90 of the Code of Federal Regulations.
     “Parent” has the meaning specified in the recital of parties to this
Agreement.
     “Parent Guaranty” means the guaranty of the Parent set forth in
Article VIII.
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Permitted Acquisition” has the meaning specified in Section 5.02(f)(vii)
of this Agreement.
     “Permitted Asset Exchange” means the exchange by the Parent and its
Subsidiaries of the assets and properties consisting of the newspaper The Goshen
News of Goshen, Indiana (“Goshen”) pursuant to an arm’s-length transaction the
purpose of which is to acquire (and such exchange actually results within
45 days of such exchange in the acquisition of) assets and properties consisting
of another newspaper (such assets and properties are hereinafter referred to as
the “Target Newspaper”); so long as (a) no Event of Default shall have occurred
and be continuing before or after giving effect to such exchange of assets or
properties, (b) the Target Newspaper shall have been acquired by the Parent or
any of its Subsidiaries pursuant to such

20



--------------------------------------------------------------------------------



 



exchange of assets and properties within 365 days after the Closing Date,
(c) EBITDA of the Target Newspaper for the twelve-month period most recently
ended prior to the effective date of such exchange shall be equal to or greater
than the EBITDA for the same period for Goshen, and the EBITDA of the Target
Newspaper shall have a positive historical trend during such twelve-month
period, (d) the Target Newspaper shall be located for circulation in a stable
community or suburban newspaper market comparable to the other newspaper
properties of the Parent and its Subsidiaries and shall be located for
circulation outside of a city zone circulation area and/or home county of a
metropolitan daily newspaper, (e) the Target Newspaper shall be located in a
market with demonstrated regional economic growth for the five year period prior
to the effective date of such exchange of assets and properties and such market
shall have reasonable expectations of economic growth of at least the national
average for the five year period following such effective date, (f) the Target
Newspaper shall own comparable printing facilities to the printing facilities of
the Parent and its Subsidiaries which shall be exchanged as part of the
Permitted Asset Exchange, (g) any cash consideration paid by any party in
connection with such exchange of assets and properties shall not exceed 10% of
the cash and non-cash consideration paid by such party, and shall be subject in
any case to approval by the Administrative Agent, (h) the fair market value of
the Target Newspaper shall be equal to at least the fair market value of Goshen,
(i) the Target Newspaper shall be exchanged free and clear of any Debt and Liens
(other than any immaterial Debt or Liens), and no material suit, investigation,
litigation, proceeding or other liability shall be pending or outstanding in
respect of the Target Newspaper and the Parent and its Subsidiaries shall have
conducted customary due diligence with respect to the Target Newspapers with
results satisfactory to them, and (j) the Administrative Agent shall have
received a certificate from the Borrower certifying as to all the foregoing and
the Administrative Agent shall be reasonably satisfied with such certificate and
all evidence of the foregoing.
     “Permitted Encumbrances” has the meaning specified in the Mortgages.
     “Permitted Holder” means (a) each of J. Mack Robinson and Robert S.
Prather, Jr., (b) their spouses and lineal descendants, (c) in the event of the
incompetence or death of any of the Persons described in clauses (a) or (b),
such Person’s estate, executor, administrator, committee and other personal
representative, (d) any trusts created for the benefit of the Persons described
in clause (a) or (b), (e) any Person controlled by any of the Persons described
in clauses (a), (b), (c) or (d), or (f) any group of Persons (within the meaning
of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of which any
Person described in clauses (a) through (e), individually or collectively, has
control over such group. For purposes of this definition, “control”, as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through ownership of voting securities or by agreement or
otherwise.
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that (i) are not overdue for a period of more than 30 days and
(ii) individually or together with all other Permitted Liens outstanding on any
date of determination do not materially adversely affect the use of the property
to which they relate; (c) pledges or deposits in the ordinary course of business
to secure obligations under workers’ compensation laws or similar legislation or
to secure public or statutory obligations; (d) easements, rights of way and
other encumbrances on title to real property that do not render

21



--------------------------------------------------------------------------------



 



title to the encumbered property thereby unmarketable or materially adversely
affect the value or use of such property for its present purposes; (e) leases or
subleases granted by any Loan Party or any of its Subsidiaries to others in the
ordinary course of business not interfering in any material respect with the
ordinary course of the business of the grantor thereof; (f) licenses of
trademarks and other intellectual property rights granted by any Loan Party or
any of its Subsidiaries in the ordinary course of business and not interfering
in any material respect with the ordinary course of the business of the grantor
thereof; (g) Liens securing any judgment not constituting an Event of Default or
securing appeal or other surety bonds related to such judgments; (h) pledges or
deposits to secure the performance of tenders, bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, insurance
statutory bonds, surety and customs bonds (other than bonds related to judgments
or litigation), performance bonds and other obligations of a like nature
incurred in the ordinary course of business; (i) purported Liens evidenced by
the filing of precautionary UCC financing statements relating solely to
operating leases of personal property entered into in the ordinary course of
business; (j) Liens solely on any cash earnest money deposits made by any Loan
Party or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder; (k) Liens on assets or property acquired
pursuant to a Permitted Acquisition or a Permitted Asset Exchange, or on assets
or property of a Subsidiary of any Loan Party in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition; provided that
(i) any Debt that is secured by such Liens is permitted to exist under Section
5.02(b) and (ii) such Liens are not incurred in connection with, or in
contemplation or anticipation of, such Permitted Acquisition or Permitted Asset
Exchange and do not attach to any other Collateral; (l) Liens created under the
Security Agreement to secure obligations in respect of Secured Hedge Agreements;
and (m) Permitted Encumbrances.
     “Permitted Refinancing Debt” means unsecured subordinated Debt of the
Borrower (and unsecured subordinated guarantees thereof by any Subsidiary
Guarantor (for so long as such Person remains a Subsidiary Guarantor)) incurred
under Permitted Refinancing Debt Documents so long as (a) the final maturity
date thereof is no earlier than one year following the latest Termination Date
then in effect for outstanding Term Advances at the time of the issuance of any
such Permitted Refinancing Debt, (b) there are no scheduled amortization,
mandatory redemption or sinking fund provisions or similar provisions prior to
the maturity of the Permitted Refinancing Debt (other than provisions requiring
an offer to purchase Permitted Refinancing Debt to be made upon the occurrence
of a change in control or asset sale on terms reasonably satisfactory to the
Administrative Agent), (c) the subordination provisions applicable to the
Permitted Refinancing Debt shall be in form and substance reasonably
satisfactory to the Administrative Agent, (d) the interest rates (calculated
including any original issue discount in respect thereof) and related premiums
applicable to any issue of Permitted Refinancing Debt shall be based on market
interest rates existing at such time for transactions of a similar nature with
issuers that are similarly situated with the Borrower, (e) the respective
Permitted Refinancing Debt Documents shall not contain (i) any financial
maintenance covenants (or defaults having the same effect as a financial
maintenance covenant) or (ii) any cross-default provisions (although such
Permitted Refinancing Debt Documents may include a provision for a
cross-acceleration and a cross-payment default at final maturity to other
material Debt), (f) all other terms and conditions of each issue of Permitted
Refinancing Debt shall be in form and substance reasonably satisfactory to the
Administrative Agent, (g) no Default or Event of Default then exists or would
result from the issuance of such Permitted Refinancing Debt, (h) prior to the
issuance of any Permitted Refinancing Debt, the Borrower shall have delivered to
the Administrative Agent a certificate of the Borrower’s Chief Financial Officer
certifying (and showing the calculations therefor in reasonable detail) that the
Parent and its Subsidiaries shall be in compliance with the financial covenants
set forth in Section 5.04 on the date of the issuance of the Permitted
Refinancing Debt after giving effect thereto and the application of the proceeds
thereof on such date, (i) prior to the issuance of any

22



--------------------------------------------------------------------------------



 



Permitted Refinancing Debt, the Borrower shall deliver evidence reasonably
satisfactory to the Administrative Agent, including a certificate of the Chief
Financial Officer of the Borrower (accompanied by any required financial
calculations in reasonable detail) and an opinion of counsel for the Borrower,
that the issuance of such Permitted Refinancing Debt (and all related Permitted
Refinancing Debt Documents) are permitted by all other Permitted Refinancing
Debt then outstanding and (j) the Net Cash Proceeds of such Permitted
Refinancing Debt shall be used, first, to repay in full any amounts outstanding
in respect of the First Lien Loan Documents, and second, to repay in full any
amounts outstanding in respect of the Second Lien Loan Documents.
     “Permitted Refinancing Debt Documents” means any and all documentation
(including, without limitation, any indenture or purchase agreement) entered
into in connection with any issuance of Permitted Refinancing Debt.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Platform” has the meaning specified in Section 9.02(b).
     “Pledged Debt” has the meaning specified in the Security Agreement.
     “Pledged Equity” has the meaning specified in the Security Agreement.
     “Post Petition Interest” has the meaning specified in Section 8.08(b).
     “Preferred Interests” means, with respect to any Person, Equity Interests
issued by such Person that are entitled to a preference or priority over any
other Equity Interests issued by such Person upon any distribution of such
Person’s property and assets, whether by dividend or upon liquidation.
     “Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is an amount equal to the
Revolving Credit Facility at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in
effect immediately prior to such termination).
     “Publishing” has the meaning specified in the Preliminary Statements.
     “Real Property Lease” means all of the leases of real property under which
any Loan Party or any of its Subsidiaries is the lessee from time to time.
     “Receivables” means all Receivables referred to in Section 1(c) of the
Security Agreement.
     “Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by

23



--------------------------------------------------------------------------------



 



operation of a sinking fund or otherwise, or upon the occurrence of a condition
not solely within the control of the issuer or (b) is redeemable at the option
of the holder.
     “Redemption” has the meaning specified in the Preliminary Statements.
     “Refinancing” has the meaning specified in the Preliminary Statements.
     “Register” has the meaning specified in Section 9.07(d).
     “Registration Statement” means the registration statement on Form S-4 of
the Parent filed with the SEC on September 13, 2005, as amended.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Related Documents” means the Merger Agreement, the Tax Sharing Agreement,
the Separation and Distribution Agreement and the Lease Agreement.
     “Required Lenders” means, at any time, Lenders owed or holding at least 51%
in interest of the sum of (a) the aggregate principal amount of the Advances
outstanding at such time, (b) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (c) the aggregate unused Term Commitments at
such time and (d) the aggregate Unused Revolving Credit Commitments at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Required Lenders at such
time (i) the aggregate principal amount of the Advances owing to such Lender (in
its capacity as a Lender) and outstanding at such time, (ii) such Lender’s Pro
Rata Share of the aggregate Available Amount of all Letters of Credit
outstanding at such time, (iii) the aggregate unused Term Commitment of such
Lender at such time and (iv) the Unused Revolving Credit Commitment of such
Lender at such time. For purposes of this definition, the aggregate principal
amount of Letter of Credit Advances owing to the Issuing Bank and the Available
Amount of each Letter of Credit shall be considered to be owed to the Revolving
Credit Lenders ratably in accordance with their respective Revolving Credit
Commitments.
     “Required Revolving Credit Lenders” means, at any time, Lenders owed or
holding at least 51% in interest of the sum of (a) the aggregate principal
amount of the Revolving Credit Advances outstanding at such time, (b) the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(c) the aggregate Unused Revolving Credit Commitments at such time; provided,
however, that if any Lender shall be a Defaulting Lender at such time, there
shall be excluded from the determination of Required Revolving Credit Lenders at
such time (i) the aggregate principal amount of the Revolving Credit Advances
owing to such Lender (in its capacity as a Lender) and outstanding at such time,
(ii) such Lender’s Pro Rata Share of the aggregate Available Amount of all
Letters of Credit outstanding at such time and (iii) the Unused Revolving Credit
Commitment of such Lender at such time. For purposes of this definition, the
aggregate principal amount of Letter of Credit Advances owing to the Issuing
Bank and the Available Amount of each Letter of Credit shall be considered to be
owed to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments.
     “Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any

24



--------------------------------------------------------------------------------



 



Person or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment.
     “Revolving Credit Advance” has the meaning specified in Section 2.01(b).
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.
     “Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, the amount set forth opposite such Lender’s name on
Schedule I (which is on file with the Administrative Agent) under the caption
“Revolving Credit Commitment” or, if such Lender has entered into one or more
Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 9.07(d) as such Lender’s
“Revolving Credit Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
     “Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.
     “Revolving Credit Note” means a promissory note of the Borrower payable to
the order of any Revolving Credit Lender, in substantially the form of
Exhibit A-1 hereto, evidencing the aggregate indebtedness of the Borrower to
such Lender resulting from the Revolving Credit Advances and Letter of Credit
Advances made by such Lender, as amended, endorsed or replaced.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successors thereto.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Second Lien Loan Documents” means the “Loan Documents” as defined in the
Second Lien Term Loan Facility, as amended to the extent permitted under the
Loan Documents.
     “Second Lien Term Loan Facility” has the meaning specified in the
Preliminary Statements.
     “Secured Hedge Agreement” means any Hedge Agreement required or permitted
under Article V that is entered into by and between any Loan Party and any Hedge
Bank and that is secured by the Collateral Documents.

25



--------------------------------------------------------------------------------



 



     “Secured Obligations” has the meaning specified in Section 2 of the
Security Agreement and shall include, without limitation, the obligations of the
Borrower under each Secured Hedge Agreement.
     “Secured Parties” means the Agents, the Lender Parties and the Hedge Banks.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley, and, in each case, the rules and regulations of the
SEC promulgated thereunder, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date under this
Agreement.
     “Security Agreement” has the meaning specified in Section 3.01(a)(ii).
     “Separation and Distribution Agreement” means the Separation and
Distribution Agreement dated as of August 2, 2005 between the Parent and Gray,
as amended by Amendment No. 1 to Separation and Distribution Agreement effective
as of November 18, 2005 and as may be further amended to the extent permitted
under the Loan Documents.
     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained by a Loan Party for
employees of any Loan Party or any ERISA Affiliate and no Person other than the
Loan Parties and the ERISA Affiliates or (b) was so maintained and in respect of
which any Loan Party or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.
     “Solvent” and “Solvency” mean, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Spin-Off” has the meaning specified in the Preliminary Statements.
     “Subordinated Obligations” has the meaning specified in Section 8.08.
     “Subordinated Debt” means, as to any Loan Party, any Debt of such Loan
Party which, by its terms, is subordinated or intended to be subordinated to the
Obligations, including, the Permitted Refinancing Debt, if any.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class

26



--------------------------------------------------------------------------------



 



or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) the interest in the capital or profits of
such partnership, joint venture or limited liability company or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Subsidiary Guarantors” means the Subsidiaries of the Borrower listed on
Schedule II hereto and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty pursuant to Section 5.01(i).
     “Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantors set
forth in Article VIII together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(i), in each case as amended, amended and
restated, modified or otherwise supplemented.
     “Supplemental Collateral Agent” has the meaning specified in
Section 7.01(c).
     “Surviving Debt” means Debt of each Loan Party and its Subsidiaries
outstanding immediately before and after giving effect to the Initial Extension
of Credit.
     “Tax Sharing Agreement” means the Tax Sharing Agreement dated as of
August 2, 2005 between the Parent and Gray, as amended to the extent permitted
under the Loan Documents.
     “Taxes” has the meaning specified in Section 2.12(a).
     “TCM” has the meaning specified in the Preliminary Statements.
     “Telecommunications Business” means the business of (a) transmitting, or
providing services relating to the transmission of, voice or data through owned
or leased transmission facilities, including, without limitation, any Paging
Services and (b) constructing, creating, developing or marketing
communications-related network equipment, software and other devices for use in
the business described in clause (a) above.
     “Term Advance” has the meaning specified in Section 2.01(a).
     “Term Borrowing” means a borrowing consisting of simultaneous Term Advances
of the same Type made by the Term Lenders.
     “Term Commitment” means, with respect to any Term Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I (which is on file
with the Administrative Agent) under the caption “Term Commitment” or, if such
Lender has entered into one of more Assignment and Acceptances, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Term Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.
     “Term Facility” means, at any time, the aggregate amount of the Term
Lenders’ Term Commitments at such time.
     “Term Increase Effective Date” has the meaning specified in
Section 2.01(d)(iv).
     “Term Lender” means any Lender that has a Term Commitment.

27



--------------------------------------------------------------------------------



 



     “Term Note” means a promissory note of the Borrower payable to the order of
any Term Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Advance made
by such Lender, as amended, endorsed or replaced.
     “Termination Date” means the earlier of (a) the date of termination in
whole of the Revolving Credit Commitments and the Letter of Credit Commitment
pursuant to Section 2.05 or 6.01 or the acceleration of the Term Advances
pursuant to Section 6.01 and (b) (i) for purposes of the Revolving Credit
Facility and the Letter of Credit Facility, December 30, 2009 and (ii) for
purposes of the Term Facility, June 30, 2010.
     “Transaction” means the Contribution, the Spin-Off, the Merger, the
Refinancing, the Redemption, the payment of the Merger Consideration and the
other transactions contemplated by the Transaction Documents.
     “Transaction Documents” means, collectively, the Loan Documents and the
Related Documents.
     “Type” refers to the distinction between Advances bearing interest at the
Base Rate and Advances bearing interest at the Eurodollar Rate.
     “Unaccrued Indemnity Claims” means claims for indemnification that may be
asserted by the Administrative Agent, the Issuing Bank or any Lender Party or
any other Indemnified Party under the Loan Documents that are unaccrued and
contingent and as to which no claim, notice or demand has been given to or made
on any Loan Party (with a copy to the Administrative Agent) within 10 Business
Days after the Borrower’s request therefor to the Administrative Agent (unless
the making or giving thereof is prohibited or enjoined by applicable law or any
order of any Governmental Authority).
     “Unused Revolving Credit Commitment” means, with respect to any Revolving
Credit Lender at any time, an amount equal to (a) such Lender’s Revolving Credit
Commitment at such time minus (b) the sum of (i) the aggregate principal amount
of all Revolving Credit Advances and Letter of Credit Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time and (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Bank pursuant to Section 2.03(b)
and outstanding at such time.
     “Voting Interests” means shares of capital stock issued by a corporation,
or equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
     “Wachovia” has the meaning specified in the Preliminary Statements.
     “Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
     SECTION 1.02. Computation of Time Periods; Other Definitional Provisions.
In this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later

28



--------------------------------------------------------------------------------



 



specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”. References in the Loan Documents to
any agreement or contract “as amended” shall mean and be a reference to such
agreement or contract as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its terms.
     SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(h) (“GAAP”).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT
     SECTION 2.01. The Advances and the Letters of Credit. (a) The Term
Advances. Each Term Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a single advance (a “Term Advance”) to the
Borrower on the Effective Date in an amount not to exceed such Lender’s Term
Commitment at such time, consisting of Term Advances made simultaneously by the
Term Lenders ratably according to their Term Commitments. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed.
          (b) The Revolving Credit Advances. Each Revolving Credit Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each a “Revolving Credit Advance”) to the Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date in respect of the Revolving Credit Facility in an amount for
each such Advance not to exceed such Lender’s Unused Revolving Credit Commitment
at such time. Each Revolving Credit Borrowing shall be in an aggregate amount of
$1,000,000 or an integral multiple of $500,000 in excess thereof (other than a
Borrowing the proceeds of which shall be used solely to repay or prepay in full
outstanding Letter of Credit Advances) and shall consist of Revolving Credit
Advances made simultaneously by the Revolving Credit Lenders ratably according
to their Revolving Credit Commitments. Within the limits of each Revolving
Credit Lender’s Unused Revolving Credit Commitment in effect from time to time,
the Borrower may borrow under this Section 2.01(b), prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(b).
          (c) The Letters of Credit. The Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue (or cause its Affiliate that is a
commercial bank to issue on its behalf) standby letters of credit (the “Letters
of Credit”) in U.S. dollars for the account of the Borrower, the Parent or any
of its Subsidiaries from time to time on any Business Day during the period from
the Effective Date until five Business Days before the Termination Date in
respect of the Revolving Credit Facility in an aggregate Available Amount
(i) for all Letters of Credit not to exceed at any time the lesser of (x) the
Letter of Credit Facility at such time and (y) the Issuing Bank’s Letter of
Credit Commitment at such time and (ii) for each such Letter of Credit not to
exceed the Unused Revolving Credit Commitments of the Revolving Credit Lenders
at such time. Each Letter of Credit shall expire no later than the earlier to
occur of (A) the date that is five Business Days prior to the Termination Date
in respect of the Revolving Credit Facility and (B) 365 days after its date of
issuance (but may contain provisions for automatic renewal provided that no
Default or Event of Default exists on the renewal date or would be caused by
such renewal). Within the limits of the Letter of Credit Facility, and subject
to the limits referred to above, the Borrower may request the issuance of
Letters of Credit under this Section 2.01(c), repay any Letter of Credit
Advances resulting from drawings thereunder pursuant to Section 2.03(b) and
request the issuance of additional Letters of Credit under this Section 2.01(c).

29



--------------------------------------------------------------------------------



 



          (d) Increase in Term Commitments. (i) Request for Increase. Provided
there exists no Default, upon notice to the Administrative Agent (which shall
promptly notify the Term Lenders), the Borrower may, on a one-time basis,
request an increase in the Term Commitments by an amount not exceeding
$20,000,000; provided that any such request for an increase shall be in a
minimum amount of $5,000,000. At the time of sending such notice, the
Administrative Agent (in consultation with the Borrower) shall specify the time
period within which each Term Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Term Lenders).
          (ii) Lender Elections to Increase. Each Term Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Term Commitment and, if so, whether by an amount equal to, greater
than, or less than its ratable portion (based on such Term Lender’s pro rata
share of Commitments in respect of the Term Facility) of such requested
increase. Any Term Lender not responding within such time period shall be deemed
to have declined to increase its Term Commitment.
          (iii) Notification by Administrative Agent; Additional Term Lenders.
The Administrative Agent shall notify the Borrower of the Term Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent and
the Issuing Bank (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Term Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.
          (iv) Effective Date and Allocations. If the Term Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Term Increase Effective Date”)
and the final allocation of such increase. The Administrative Agent shall
promptly notify the Borrower of the final allocation of such increase and the
Term Increase Effective Date.
          (v) Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Term Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (x) the
representations and warranties contained in Article IV and the other Loan
Documents are true and correct in all material respects on and as of the Term
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date and except that for purposes of this
Section 2.01(d), the representations and warranties contained in clauses (h) and
(i) of Section 4.01 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (b) and (c), respectively, of Section 5.03 and (y)
no Default exists.
          (vi) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or 9.01 to the contrary.
     SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03, each Borrowing shall be made on notice, given not later than
11:00 A.M. (Charlotte, North Carolina time) on the third Business Day prior to
the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Advances, or on the same date of the proposed Borrowing (which
shall be a Business Day) in the case of a Borrowing consisting of Base Rate
Advances, by the Borrower to the Administrative Agent, which shall give to each
Appropriate Lender prompt notice thereof. Each such notice of a

30



--------------------------------------------------------------------------------



 



Borrowing (a “Notice of Borrowing”) shall be in writing, or by telephone,
confirmed immediately in writing, or by telecopier or electronic communication,
in substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Facility under which such Borrowing is to be
made, (iii) Type of Advances comprising such Borrowing, (iv) aggregate amount of
such Borrowing and (v) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Appropriate Lender
shall, before 11:00 A.M. (Charlotte, North Carolina time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account; provided, however, that, in the
case of any Revolving Credit Borrowing, the Administrative Agent shall first
apply such funds to prepay ratably the aggregate principal amount of any Letter
of Credit Advances outstanding at such time, together with interest accrued and
unpaid thereon to and as of such date.
          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for the initial
Borrowing hereunder or for any Borrowing during the period from the date hereof
until the earlier of (x) 30 days thereafter and (y) the completion of the
primary syndication of the Facilities, as determined by the Arrangers in their
sole discretion, or for any Borrowing if the aggregate amount of such Borrowing
is less than $1,000,000 or if the obligation of the Appropriate Lenders to make
Eurodollar Rate Advances shall then be suspended pursuant to Section 2.09 or
2.10, (ii) the Revolving Credit Advances may not be outstanding as part of more
than five separate Borrowings and (iii) the Term Advances may not be outstanding
as part of more than five separate Borrowings.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Appropriate Lender against any actual loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any actual
loss, cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.
          (d) Unless the Administrative Agent shall have received written notice
from an Appropriate Lender prior to the date of any Borrowing under a Facility
under which such Lender has a Commitment that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate plus 1/2 of 1%. If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Advance as part of such Borrowing for all purposes.

31



--------------------------------------------------------------------------------



 



          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
     SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (Charlotte, North Carolina time) on the
fifth Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to the Issuing Bank, which shall give to the
Administrative Agent and each Revolving Credit Lender prompt notice thereof by
telecopier or electronic communication. Each such notice of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be in writing, or by telephone,
confirmed immediately in writing, or by telecopier or electronic communication,
specifying therein the requested (i) date of such issuance (which shall be a
Business Day), (ii) Available Amount of such Letter of Credit (which amount
shall not be less than $250,000 unless otherwise agreed by the Issuing Bank and
to the Administrative Agent), (iii) expiration date of such Letter of Credit,
(iv) name and address of the beneficiary of such Letter of Credit and (v) form
of such Letter of Credit, and shall be accompanied by such application and
agreement for letter of credit as the Issuing Bank may specify to the Borrower
for use in connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). If (A) the requested form of such Letter of Credit is acceptable to
the Issuing Bank in its sole discretion and (B) it has not received notice of
objection to such issuance from the Required Lenders, the Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Article III, make
such Letter of Credit available to the Borrower at its office referred to in
Section 9.02 or as otherwise agreed with the Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.
          (b) Participations in Letters of Credit. Upon the issuance of a Letter
of Credit by the Issuing Bank under Section 2.03(a), the Issuing Bank shall be
deemed, without further action by any party hereto, to have sold to each
Revolving Credit Lender, and each such Revolving Credit Lender shall be deemed,
without further action by any party hereto, to have purchased from the Issuing
Bank, a participation in such Letter of Credit in an amount for each Revolving
Credit Lender equal to such Lender’s Pro Rata Share of the Available Amount of
such Letter of Credit, effective upon the issuance of such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay such Lender’s Pro Rata Share
of each L/C Disbursement made by the Issuing Bank and not reimbursed by the
Borrower forthwith on the date due as provided in Section 2.04(c) (or which has
been so reimbursed but must be returned or restored by the Issuing Bank because
of the occurrence of an event specified in Section 6.01(f) or otherwise) by
making available for the account of its Applicable Lending Office to the
Administrative Agent for the account of the Issuing Bank by deposit to the
Administrative Agent’s Account, in same day funds, an amount equal to such
Lender’s Pro Rata Share of such L/C Disbursement. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire and pay for
participations pursuant to this Section 2.03(b) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default or the termination of the Commitments, and that each such payment shall
be made without any off-set, abatement, withholding or reduction whatsoever. If
and to the extent that any Revolving Credit Lender shall not have so made the
amount of such L/C Disbursement available to the Administrative Agent, such
Revolving Credit Lender agrees to pay to the Administrative Agent forthwith on
demand such amount together with interest thereon, for each day from the date
such L/C Disbursement is due pursuant to Section 2.04(c) until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate for its
account or the account of the Issuing Bank, as applicable. If such Lender shall
pay to the Administrative Agent such amount for the account of the Issuing Bank
on any Business Day, such amount so paid in respect of principal shall
constitute a Letter of Credit Advance made by such Lender on

32



--------------------------------------------------------------------------------



 



such Business Day for purposes of this Agreement, and the outstanding principal
amount of the Letter of Credit Advance made by the Issuing Bank shall be reduced
by such amount on such Business Day.
          (c) Drawing and Reimbursement. The payment by the Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by the Issuing Bank of a Letter of Credit Advance, which
shall be a Base Rate Advance, in the amount of such draft.
          (d) Failure to Make Letter of Credit Advances. The failure of any
Lender to make the Letter of Credit Advance to be made by it on the date
specified in Section 2.03(c) shall not relieve any other Lender of its
obligation hereunder to make its Letter of Credit Advance on such date, but no
Lender shall be responsible for the failure of any other Lender to make the
Letter of Credit Advance to be made by such other Lender on such date.
          (e) Applicability of ISP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued, the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.
          (f) Letters of Credit Issued for the Parent or for Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, the Parent or a
Subsidiary, the Borrower shall be obligated to reimburse the Issuing Bank
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
the Parent or the Subsidiaries inures to the benefit of the Borrower and that
the Borrower’s business derives substantial benefits from the businesses of the
Parent or such Subsidiaries.
     SECTION 2.04. Repayment of Advances. (a) Term Advances. The Borrower shall
repay to the Administrative Agent for the ratable account of the Term Lenders
the aggregate outstanding principal amount of the Term Advances on the following
dates in amounts specified below (which amounts shall be reduced as a result of
the application of prepayments in accordance with Section 2.06):

          Date   Amount  
March 31, 2006
  $ 225,000  
June 30, 2006
  $ 225,000  
September 30, 2006
  $ 225,000  
December 31, 2006
  $ 225,000  
 
       
March 31, 2007
  $ 225,000  
June 30, 2007
  $ 225,000  
September 30, 2007
  $ 225,000  
December 31, 2007
  $ 225,000  
March 31, 2008
  $ 225,000  
June 30, 2008
  $ 225,000  
September 30, 2008
  $ 225,000  
December 31, 2008
  $ 225,000  
 
       
March 31, 2009
  $ 225,000  
June 30, 2009
  $ 225,000  
September 30, 2009
  $ 225,000  
December 31, 2009
  $ 225,000  
March 31, 2010
  $ 43,200,000  
June 30, 2010
  $ 43,200,000  

33



--------------------------------------------------------------------------------



 



provided, however, that the final principal installment shall be repaid on the
Termination Date in respect of the Term Facility and in any event shall be in an
amount equal to the aggregate principal amount of the Term Advances outstanding
on such date.
          (b) Revolving Credit Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Termination Date in respect of the Revolving Credit Facility the aggregate
principal amount of the Revolving Credit Advances then outstanding.
          (c) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of the Issuing Bank and each other
Revolving Credit Lender that has made a Letter of Credit Advance on the earlier
of demand and the Termination Date in respect of the Revolving Credit Facility
the outstanding principal amount of each Letter of Credit Advance made by each
of them.
          (ii) The Obligations of the Borrower and the Revolving Credit Lenders
under this Agreement, any Letter of Credit Agreement and any other agreement or
instrument relating to any Letter of Credit in respect of any Letter of Credit
(including all reimbursement obligations payable to the Issuing Bank with
respect thereto) shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement, such Letter of Credit
Agreement and such other agreement or instrument under all circumstances,
including, without limitation, any or all of the following circumstances:
     (A) any lack of validity or enforceability of any Loan Document, any Letter
of Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);
     (B) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;
     (D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (E) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft, certificate or other document that does not strictly
comply with the terms of such Letter of Credit;

34



--------------------------------------------------------------------------------



 



     (F) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or
     (G) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.
     SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional.
The Borrower may, upon at least five Business Days’ written notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the Term Commitments and the Letter of Credit Facility and the Unused
Revolving Credit Commitments; provided, however, that each partial reduction of
a Facility (i) shall be in an aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) shall be made ratably among
the Appropriate Lenders in accordance with their Commitments with respect to
such Facility.
          (b) Mandatory. (i) The Letter of Credit Facility shall be permanently
reduced from time to time on the date of each reduction in the Revolving Credit
Facility by the amount, if any, by which the amount of the Letter of Credit
Facility exceeds the Revolving Credit Facility after giving effect to such
reduction of the Revolving Credit Facility.
          (ii) The Revolving Credit Facility shall be automatically and
permanently reduced upon any sale, lease, transfer or other disposition of any
asset of any Loan Party or any of its Subsidiaries (other than any sale, lease,
transfer or other disposition of assets pursuant to clause (i), (ii), (iii),
(iv), (vi) and (viii) of Section 5.02(e)) by an amount equal to the Net Cash
Proceeds of such sale, lease, transfer or other disposition required to be used
to prepay the Revolving Credit Facility in accordance with
Section 2.06(b)(ii)(A).
     SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon at least
one Business Day’s notice in the case of Base Rate Advances and three Business
Days’ notice in the case of Eurodollar Rate Advances, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided,
however, that (i) each partial prepayment shall be in an aggregate principal
amount of $1,000,000 or an integral multiple of $1,000,000 in excess thereof and
(ii) if any prepayment of a Eurodollar Rate Advance is made on a date other than
the last day of an Interest Period for such Advance, the Borrower shall also pay
any amounts owing pursuant to Section 9.04(c). Each such prepayment to the Term
Facility shall be applied pro rata to the remaining principal repayment
installments thereof.
          (b) Mandatory. (i) The Borrower shall, on the 120th day following the
end of each Fiscal Year commencing with the first full Fiscal Year ended after
the Effective Date, prepay an aggregate principal amount of the Advances
comprising part of the same Borrowings and deposit an amount in the L/C
Collateral Account in an amount equal to 75% of the amount of Excess Cash Flow
for such Fiscal Year (provided that, (A) to the extent the Leverage Ratio for
such Fiscal Year shall be less than 5.50:1.00 but equal to or greater than
4.00:1.00, such amount shall be reduced to 50% of Excess Cash Flow for such
Fiscal Year, and (B) to the extent the Leverage Ratio for such Fiscal Year shall
be less than 4.00:1.00, such amount shall be reduced to 0% of Excess Cash Flow
for such Fiscal Year). Each such prepayment shall be applied first to the Term
Facility ratably to the remaining principal repayment

35



--------------------------------------------------------------------------------



 



installments thereunder and second to the Revolving Credit Facility as set forth
below in clause (v) of this Section 2.06(b).
          (ii) The Borrower shall, on the date of receipt of any Net Cash
Proceeds by any Loan Party or any of its Subsidiaries from (A) the sale, lease,
transfer or other disposition of any assets of any Loan Party or any of its
Subsidiaries, (B) the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Debt, (C) the sale or issuance of any Equity Interests
(including, without limitation, the receipt of any capital contribution) by any
Loan Party or any of its Subsidiaries and (D) any Extraordinary Receipts
received by or paid to or for the account of any Loan Party or any of its
Subsidiaries and not otherwise included in clause (A), (B) or (C) above, prepay
an aggregate principal amount of the Advances comprising part of the same
Borrowings and deposit an amount in the L/C Collateral Account in an amount
equal to 100% of the amount of such Net Cash Proceeds in the case of clauses
(A), (B), (C) and (D). Each such prepayment shall be applied first to the Term
Facility ratably to the remaining principal repayment installments thereof and
second to the Revolving Credit Facility as set forth below in clause (v) of this
Section 2.06(b).
          (iii) The Borrower shall, on each Business Day, prepay an aggregate
principal amount of the Revolving Credit Advances comprising part of the same
Borrowings and the Letter of Credit Advances and deposit an amount in the L/C
Collateral Account in an amount equal to the amount by which (A) the sum of the
aggregate principal amount of (x) the Revolving Credit Advances and (y) the
Letter of Credit Advances then outstanding plus the aggregate Available Amount
of all Letters of Credit then outstanding exceeds (B) the Revolving Credit
Facility on such Business Day.
          (iv) The Borrower shall, on each Business Day, pay to the
Administrative Agent for deposit in the L/C Collateral Account an amount
sufficient to cause the aggregate amount on deposit in the L/C Collateral
Account to equal the amount by which the aggregate Available Amount of all
Letters of Credit then outstanding exceeds the Letter of Credit Facility on such
Business Day.
          (v) Prepayments of the Revolving Credit Facility made pursuant to
clause (i), (ii) or (iii) above shall be first applied to prepay Letter of
Credit Advances and Revolving Credit Advances then outstanding comprising part
of the same Borrowings until such Advances are paid in full and second deposited
in the L/C Collateral Account to cash collateralize 100% of the Available Amount
of the Letters of Credit then outstanding. Upon the drawing of any Letter of
Credit for which funds are on deposit in the L/C Collateral Account, such funds
shall be applied to reimburse the Issuing Bank or Revolving Credit Lenders, as
applicable.
          (vi) All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid, together with any amounts owing pursuant to Section 9.04(c). If any
payment of Eurodollar Rate Advances otherwise required to be made under
Section 2.06(b) would be made on a day other than the last day of the applicable
Interest Period therefor, the Borrower may direct the Administrative Agent to
(and if so directed, the Administrative Agent shall) deposit such payment in the
Collateral Account until the last day of the applicable Interest Period at which
time the Administrative Agent shall apply the amount of such payment to the
prepayment of such Advances; provided, however, that such Advances shall
continue to bear interest as set forth in Section 2.07 until the last day of the
applicable Interest Period therefor.
     SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

36



--------------------------------------------------------------------------------



 



     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each last day of a calendar quarter that occurs during such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, and upon the request of
the Required Lenders shall, require that the Borrower pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender Party, payable in arrears on the dates referred to in clause (i) or
(ii) of Section 2.07(a), as applicable, and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
such Advance pursuant to clause (i) or (ii) of Section 2.07(a), as applicable
and (ii) to the fullest extent permitted by applicable law, the amount of any
interest, fee or other amount payable under this Agreement or any other Loan
Document to any Agent or any Lender Party that is not paid when due, from the
date such amount shall be due until such amount shall be paid in full, payable
in arrears on the date such amount shall be paid in full and on demand, at a
rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid, in the case of interest, on the Type of Advance on which
such interest has accrued pursuant to clause (i) or (ii) of Section 2.07(a), as
applicable, and, in all other cases, on Base Rate Advances pursuant to clause
(i) of Section 2.07(a); provided, however, that following the acceleration of
the Advances, or the giving of notice by the Agent to accelerate the Advances,
pursuant to Section 6.01, Default Interest shall accrue and be payable hereunder
whether or not previously required by the Administrative Agent.
          (c) Notice of Interest Period and Interest Rate. Promptly after
receipt of a Notice of Borrowing pursuant to Section 2.02(a), a notice of
Conversion pursuant to Section 2.09 or a notice of selection of an Interest
Period pursuant to the terms of the definition of “Interest Period”, the
Administrative Agent shall give notice to the Borrower and each Appropriate
Lender of the applicable Interest Period and the applicable interest rate
determined by the Administrative Agent for purposes of clause (a)(i) or (a)(ii)
above.
     SECTION 2.08. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of the Lenders a commitment fee, from and
including the date hereof in the case of each Initial Lender and from and
including the effective date specified in the Assignment and Acceptance pursuant
to which it became a Lender in the case of each other Lender until the
Termination Date, payable in arrears, quarterly on the last day of each March,
June, September and December, commencing March 31, 2006, and on the Termination
Date in respect of the applicable Facility, at a rate per annum equal to the
Applicable Commitment Fee Percentage on the average daily Unused Revolving
Credit Commitment of such Lender; provided, however, that no commitment fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.
          (b) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commission, payable in arrears quarterly on the last day of each March, June,
September and December, commencing March 31, 2006, and on the

37



--------------------------------------------------------------------------------



 



Termination Date in respect of the Letter of Credit Facility, on such Lender’s
Pro Rata Share of the average daily aggregate Available Amount during such
quarter of all Letters of Credit of the Applicable Margin for Eurodollar Rate
Advances under the Revolving Credit Facility. Upon the occurrence and during the
continuance of an Event of Default, the amount of commission payable by the
Borrower under this clause (b)(i) shall be increased by 2% per annum.
          (ii) The Borrower shall pay to the Issuing Bank, for its own account,
such customary commissions, issuance fees, fronting fees, transfer fees and
other reasonable fees and charges in connection with the issuance or
administration of each Letter of Credit as the Borrower and the Issuing Bank
shall agree, with the initial fronting fee to be 0.25% per annum on the
Available Amount of all Letters of Credit payable quarterly in arrears on the
last day of each March, June, September and December, commencing March 31, 2006.
          (c) Agents’ Fees. The Borrower shall pay to each Agent for its own
account such fees as may from time to time be agreed between the Borrower and
such Agent.
     SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (Charlotte, North Carolina time) on the third Business Day prior to
the date of the proposed Conversion and subject to the provisions of
Sections 2.07 and 2.10, Convert all or any portion of the Advances of one Type
comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(b), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b) and each Conversion of Advances
comprising part of the same Borrowing under any Facility shall be made ratably
among the Appropriate Lenders in accordance with their Commitments under such
Facility. Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for such Advances. Each notice of
Conversion shall be irrevocable and binding on the Borrower.
          (b) Mandatory. (i) On the date on which the aggregate unpaid principal
amount of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.
          (ii) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Appropriate
Lenders, whereupon each such Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance.
          (iii) Upon the occurrence and during the continuance of any Event of
Default, (A) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(B) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
     SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making, funding or

38



--------------------------------------------------------------------------------



 



maintaining Eurodollar Rate Advances or of agreeing to issue or of issuing or
maintaining or participating in Letters of Credit or of agreeing to make or of
making or maintaining Letter of Credit Advances (excluding, for purposes of this
Section 2.10, any such increased costs resulting from (x) Taxes or Other Taxes
(as to which Section 2.12 shall govern) and (y) changes in the basis of taxation
of overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender Party is
organized or in which it has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party additional
amounts sufficient to compensate such Lender Party for such increased cost;
provided, however, that a Lender Party claiming additional amounts under this
Section 2.10(a) agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party. A certificate as to the amount
of such increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, and shall be prima facie evidence of
the amount or amounts set forth therein.
          (b) If, due to either (i) the introduction or effectiveness of or any
change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the amount of capital required or expected to be maintained by
any Lender Party or any corporation controlling such Lender Party as a result of
or based upon the existence of such Lender Party’s commitment to lend or to
issue or participate in Letters of Credit hereunder and other commitments of
such type or the issuance or maintenance of or participation in the Letters of
Credit (or similar contingent obligations), then, upon demand by such Lender
Party or such corporation (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to the Administrative Agent for the account of
such Lender Party, from time to time as specified by such Lender Party,
additional amounts sufficient to compensate such Lender Party in the light of
such circumstances, to the extent that such Lender Party reasonably determines
such increase in capital to be allocable to the existence of such Lender Party’s
commitment to lend or to issue or participate in Letters of Credit hereunder or
to the issuance or maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, and shall be prima facie
evidence of the amount or amounts set forth therein.
          (c) If, with respect to any Eurodollar Rate Advances under any
Facility, Lenders owed at least 51% of the then aggregate unpaid principal
amount thereof notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Appropriate Lenders, whereupon (i) each such Eurodollar Rate
Advance under such Facility will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Appropriate Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower that such Lenders have determined that the circumstances
causing such suspension no longer exist.
          (d) Notwithstanding any other provision of this Agreement, if the
introduction or effectiveness of or any change in or in the interpretation of
any law or regulation shall make it unlawful, or any central bank or other
governmental authority shall assert that it is unlawful, for any Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances hereunder, then, on notice thereof and demand

39



--------------------------------------------------------------------------------



 



therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance under each Facility under which such Lender has
a Commitment will automatically, upon such demand, Convert into a Base Rate
Advance and (ii) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.
          (e) In the event that any Lender Party demands payment of costs or
additional amounts pursuant to Section 2.10 or Section 2.12 or any obligations
under Section 2.10 or Section 2.12 shall accrue in respect of any of the Loan
Parties, or in the event that any Lender Party asserts, pursuant to
Section 2.10(d), that it is unlawful for such Lender Party to make Eurodollar
Rate Advances or becomes a Defaulting Lender then (subject to such Lender
Party’s right to rescind such demand or assertion within 10 days after the
notice from the Borrower referred to below) or if such Lender Party is unable to
designate a different lending office which would result in Section 2.10(a) no
longer being applicable to such Lender Party, the Borrower may, so long as no
Event of Default has occurred and is continuing and so long as such costs or
additional amounts are materially more than those charged by other Lenders, upon
20 days’ prior written notice to such Lender Party and the Administrative Agent,
elect to cause such Lender Party to assign its Advances and Commitments in full
to one or more Persons selected by the Borrower so long as (a) each such Person
satisfies the criteria of an Eligible Assignee and is reasonably satisfactory to
the Administrative Agent, (b) such Lender Party receives payment in full in cash
of the outstanding principal amount of all Advances made by it and all accrued
and unpaid interest thereon and all other amounts due and payable to such Lender
Party as of the date of such assignment (including, without limitation, amounts
owing pursuant to Sections 2.10, 2.12, 2.15 and 9.04) and (c) each such Lender
Party assignee agrees to accept such assignment and to assume all obligations of
such Lender Party hereunder in accordance with Section 9.07. Moreover, if any
Lender Party has refused to consent to a proposed change, waiver, discharge or
release with respect to this Agreement or any other Loan Document which has been
approved by the Required Lenders as provided in Section 9.01, the Borrower may,
so long as no Event of Default has occurred, upon 20 days’ prior written notice
to such Lender Party and the Administrative Agent, elect to cause such Lender
Party to assign its Advances and Commitments in full to one or more Persons
selected by the Borrower so long as (a) each such Person satisfies the criteria
of an Eligible Assignee and is reasonably satisfactory to the Administrative
Agent, (b) such Lender Party receives payment in full in cash of the outstanding
principal amount of all Advances made by it and all accrued and unpaid interest
thereon and all other amounts due and payable to such Lender Party as of the
date of such assignment (including, without limitation, amounts owing pursuant
to Sections 2.10, 2.12, 2.15 and 9.04) and (c) each such Lender Party assignee
agrees to accept such assignment and to assume all obligations of such Lender
Party hereunder in accordance with Section 9.07.
     SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the other Loan Documents, irrespective of any right
of counterclaim or set-off (except as otherwise provided in Section 2.15), not
later than 2:00 P.M. (Charlotte, North Carolina time) on the day when due in
U.S. dollars to the Administrative Agent at the Administrative Agent’s Account
in same day funds, with payments being received by the Administrative Agent
after such time being deemed to have been received on the next succeeding
Business Day. The Administrative Agent will promptly thereafter cause like funds
to be distributed (i) if such payment by the Borrower is in respect of
principal, interest, commitment fees or any other Obligation then payable
hereunder and under the other Loan Documents to more than one Lender Party, to
such Lender Parties for the account of their respective

40



--------------------------------------------------------------------------------



 



Applicable Lending Offices ratably in accordance with the amounts of such
respective Obligations then payable to such Lender Parties and (ii) if such
payment by the Borrower is in respect of any Obligation then payable hereunder
to one Lender Party, to such Lender Party for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the other Loan
Documents in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
          (b) The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or under the other Loan Documents to charge from time to
time, to the fullest extent permitted by law, against any or all of the
Borrower’s accounts with such Lender Party or such Affiliate any amount so due.
          (c) All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate or
the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest, fees or commissions
are payable. Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.
          (d) Whenever any payment hereunder or under the other Loan Documents
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.
          (f) Whenever any payment received by the Administrative Agent under
this Agreement, any of the other Loan Documents or any Secured Hedge Agreement
is insufficient to pay in full all amounts due and payable to the Agents, the
Lender Parties and the Hedge Banks under or in respect of this Agreement, the
other Loan Documents and the Secured Hedge Agreement on any date, such payment
shall be distributed by the Administrative Agent and applied by the Agents and
the Lender Parties in the following order of priority:

41



--------------------------------------------------------------------------------



 



     (i) first, to the payment of all of the fees, indemnification payments,
costs and expenses that are due and payable to the Agents (solely in their
respective capacities as Agents) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Agents on such date;
     (ii) second, to the payment of all of the fees, indemnification payments,
costs and expenses that are due and payable to the Issuing Bank (solely in its
capacity as such) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Issuing
Bank on such date;
     (iii) third, to the payment of all of the indemnification payments, costs
and expenses that are due and payable to the Lenders under Section 9.04 hereof,
Section 24 of the Security Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;
     (iv) fourth, to the payment of all of the amounts that are due and payable
to the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date, ratably based upon the respective aggregate amounts thereof
owing to the Administrative Agent and the Lender Parties on such date;
     (v) fifth, to the payment of all of the fees that are due and payable to
the Lenders under Section 2.08(a) on such date, ratably based upon the
respective aggregate Commitments of the Lenders under the Facilities on such
date;
     (vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;
     (vii) seventh, to the payment of all of the accrued and unpaid interest on
the Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;
     (viii) eighth, ratably to (A) the payment of the principal amount of all of
the outstanding Advances that is due and payable to the Administrative Agent and
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such principal owing to the Administrative Agent and the Lender
Parties on such date and (B) the payment of all amounts due and payable under
each Secured Hedge Agreement ratably; and
     (ix) ninth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.
If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the

42



--------------------------------------------------------------------------------



 



Advances or the Facility to which, or the manner in which, such funds are to be
applied, the Administrative Agent may, but shall not be obligated to, elect to
distribute such funds to each of the Lender Parties in accordance with such
Lender Party’s pro rata share of the sum of (A) the aggregate principal amount
of all Advances outstanding at such time and (B) the aggregate Available Amount
of all Letters of Credit outstanding at such time, in repayment or prepayment of
such of the outstanding Advances or other Obligations then owing to such Lender
Party, and, in the case of the Term Facility, for application to such principal
repayment installments thereof, as the Administrative Agent shall direct.
     SECTION 2.12. Taxes. (a) Any and all payments by any Loan Party to or for
the account of any Lender Party or any Agent hereunder or under the Notes or any
other Loan Document shall be made, in accordance with Section 2.11 or the
applicable provisions of such other Loan Document, if any, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender Party and each Agent, taxes that are
imposed on its overall net income by the United States and taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction under the laws of which such Lender Party
or such Agent, as the case may be, is organized or any political subdivision
thereof and, in the case of each Lender Party, taxes that are imposed on its
overall net income (and franchise taxes imposed in lieu thereof) by the state or
foreign jurisdiction of such Lender Party’s Applicable Lending Office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes or any other Loan Document being hereinafter
referred to as “Taxes”). If any Loan Party shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder or under any Note or
any other Loan Document to any Lender Party or any Agent, (i) the sum payable by
such Loan Party shall be increased as may be necessary so that after such Loan
Party and the Administrative Agent have made all required deductions (including
deductions applicable to additional sums payable under this Section 2.12) such
Lender Party or such Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Loan
Party shall make all such deductions and (iii) such Loan Party shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.
          (b) In addition, each Loan Party shall pay any present or future
stamp, documentary, excise, property, intangible, mortgage recording or similar
taxes, charges or levies that arise from any payment made by such Loan Party
hereunder or under any Notes or any other Loan Documents or from the execution,
delivery or registration of, performance under, or otherwise with respect to,
this Agreement, the Notes, the Mortgages or the other Loan Documents
(hereinafter referred to as “Other Taxes”).
          (c) The Loan Parties shall indemnify each Lender Party and each Agent
for and hold them harmless against the full amount of Taxes and Other Taxes, and
for the full amount of taxes of any kind imposed or asserted by any jurisdiction
on amounts payable under this Section 2.12, imposed on or paid by such Lender
Party or such Agent (as the case may be) and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender Party or such Agent (as the case may be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. In the case of any payment hereunder or under the Notes or
the other Loan Documents by or on behalf of a Loan Party through an account or
branch outside the United States or by or on behalf of a Loan Party by a

43



--------------------------------------------------------------------------------



 



payor that is not a United States person, if such Loan Party determines that no
Taxes are payable in respect thereof, such Loan Party shall furnish, or shall
cause such payor to furnish, to the Administrative Agent, at such address, an
opinion of counsel reasonably acceptable to the Administrative Agent stating
that such payment is exempt from Taxes. For purposes of subsections (d) and
(e) of this Section 2.12, the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender Party organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time thereafter
as reasonably requested in writing by the Borrower (but only so long thereafter
as such Lender Party remains lawfully able to do so), provide each of the
Administrative Agent and the Borrower with two original Internal Revenue Service
Forms W-8BEN or W-8ECI (in the case of a Lender Party that has certified in
writing to the Administrative Agent that it is not (i) a “bank” (within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code), (ii) a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of any Loan Party or (iii) a controlled foreign corporation related to any
Loan Party (within the meaning of Section 864(d)(4) of the Internal Revenue
Code), Internal Revenue Service Form W-8BEN), as appropriate, or any successor
or other form prescribed by the Internal Revenue Service, certifying that such
Lender Party is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes or any other
Loan Document or, in the case of a Lender Party that has certified that it is
not a “bank” as described above, certifying that such Lender Party is a foreign
corporation, partnership, estate or trust. Notwithstanding anything herein to
the contrary, if the forms provided by a Lender Party at the time such Lender
Party first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender Party provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that if, at the effective date of the
Assignment and Acceptance pursuant to which a Lender Party becomes a party to
this Agreement, the Lender Party assignor was entitled to payments under
subsection (a) of this Section 2.12 in respect of United States withholding tax
with respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender Party assignee on such date.
If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service
Form W-8BEN or W-8ECI or the related certificate described above, that the
applicable Lender Party reasonably considers to be confidential, such Lender
Party shall give notice thereof to the Borrower and shall not be obligated to
include in such form or document such confidential information.
          (f) For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form, certificate or other document
described in subsection (e) above (other than if such failure is due to a change
in law, or in the interpretation or application thereof, occurring after the
date on which a form, certificate or other document originally was required to
be provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Loan
Parties shall take such steps as such Lender Party shall reasonably request to
assist such Lender Party to recover such Taxes.

44



--------------------------------------------------------------------------------



 



          (g) Any Lender Party claiming any additional amounts payable pursuant
to this Section 2.12 agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender Party, be otherwise disadvantageous to such Lender Party.
          (h) If any Lender Party determines, in its sole discretion, that it
has actually and finally realized, by reason of a refund, deduction or credit of
any Taxes paid or reimbursed by Borrower pursuant to subsection (a) or (c) above
in respect of payments under the Loan Documents, a current monetary benefit that
it would otherwise not have obtained, and that would result in the total
payments under this Section 2.12 exceeding the amount needed to make such Lender
Party whole, such Lender Party shall pay to the Borrower, with reasonable
promptness following the date on which it actually realizes such benefit, an
amount equal to the lesser of the amount of such benefit or the amount of such
excess, in each case net of all out-of-pocket expenses in securing such refund,
deduction or credit.
     SECTION 2.13. Sharing of Payments, Etc. If any Lender Party shall obtain at
any time any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, other than as a result of an assignment
pursuant to Section 9.07) (a) on account of Obligations due and payable to such
Lender Party hereunder and under the Notes and the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lender
Parties hereunder and under the Notes and the other Loan Documents at such time)
of payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes and the other Loan Documents at such time obtained
by all the Lender Parties at such time or (b) on account of Obligations owing
(but not due and payable) to such Lender Party hereunder and under the Notes and
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing to such Lender
Party at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all Lender Parties hereunder and under the Notes and the
other Loan Documents at such time) of payments on account of the Obligations
owing (but not due and payable) to all Lender Parties hereunder and under the
Notes at such time obtained by all of the Lender Parties at such time, such
Lender Party shall forthwith purchase from the other Lender Parties such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Lender Party to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender Party, such purchase from each other
Lender Party shall be rescinded and such other Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such Lender Party’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender Party to (ii) the aggregate purchase price paid to all Lender
Parties) of such recovery together with an amount equal to such Lender Party’s
ratable share (according to the proportion of (i) the amount of such other
Lender Party’s required repayment to (ii) the total amount so recovered from the
purchasing Lender Party) of any interest or other amount paid or payable by the
purchasing Lender Party in respect of the total amount so recovered; provided
further that, so long as the Obligations under the Loan Documents shall not have
been accelerated, any excess payment received by any Appropriate Lender shall be
shared on a pro rata basis only with other Appropriate Lenders. Each of the Loan
Parties agrees that any Lender Party so purchasing an interest or participating
interest from another Lender Party pursuant to this Section 2.13 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such interest or participating interest,
as the case may be, as fully as if such Lender Party were the direct creditor of
the Loan Parties in the amount of such interest or participating interest, as
the case may be.

45



--------------------------------------------------------------------------------



 



     SECTION 2.14. Use of Proceeds. The proceeds of the Advances and issuances
of Letters of Credit shall be available (and the Borrower agrees that it shall
use such proceeds and Letters of Credit) solely to consummate the Merger, the
Refinancing and the Redemption, to pay fees and expenses in connection therewith
and to provide working capital for the Parent and its Subsidiaries.
     SECTION 2.15. Defaulting Lenders. (a) In the event that, at any one time,
(i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender
shall owe a Defaulted Amount to any Agent or any of the other Lender Parties and
(iii) the Borrower shall make any payment hereunder or under any other Loan
Document to the Administrative Agent for the account of such Defaulting Lender,
then the Administrative Agent may, on its behalf or on behalf of such other
Agents or such other Lender Parties and to the fullest extent permitted by
applicable law, apply at such time the amount so paid by the Borrower to or for
the account of such Defaulting Lender to the payment of each such Defaulted
Amount to the extent required to pay such Defaulted Amount. In the event that
the Administrative Agent shall so apply any such amount to the payment of any
such Defaulted Amount on any date, the amount so applied by the Administrative
Agent shall constitute for all purposes of this Agreement and the other Loan
Documents payment, to such extent, of such Defaulted Amount on such date. Any
such amount so applied by the Administrative Agent shall be retained by the
Administrative Agent or distributed by the Administrative Agent to such other
Agents or such other Lender Parties, ratably in accordance with the respective
portions of such Defaulted Amounts payable at such time to the Administrative
Agent, such other Agents and such other Lender Parties and, if the amount of
such payment made by the Borrower shall at such time be insufficient to pay all
Defaulted Amounts owing at such time to the Administrative Agent, such other
Agents and such other Lender Parties, in the following order of priority:
     (i) first, to the Agents for any Defaulted Amounts then owing to them, in
their capacities as such, ratably in accordance with such respective Defaulted
Amounts then owing to the Agents;
     (ii) second, to the Issuing Bank for any Defaulted Amounts then owing to
them, in their capacities as such, ratably in accordance with such respective
Defaulted Amounts then owing to the Issuing Bank; and
     (iii) third, to any other Lender Parties for any Defaulted Amounts then
owing to such other Lender Parties, ratably in accordance with such respective
Defaulted Amounts then owing to such other Lender Parties.
Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (a), shall be applied by the
Administrative Agent as specified in subsection (b) of this Section 2.15.
          (b) In the event that, at any one time, (i) any Lender Party shall be
a Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted
Advance or a Defaulted Amount and (iii) the Borrower, any Agent or any other
Lender Party shall be required to pay or distribute any amount hereunder or
under any other Loan Document to or for the account of such Defaulting Lender,
then the Borrower or such Agent or such other Lender Party shall pay such amount
to the Administrative Agent to be held by the Administrative Agent, to the
fullest extent permitted by applicable law, in escrow or the Administrative
Agent shall, to the fullest extent permitted by applicable law, hold in escrow
such amount otherwise held by it. Any funds held by the Administrative Agent in
escrow under this subsection (b) shall be deposited by the Administrative Agent
in an account with a bank (the “Escrow Bank”) selected by the Administrative
Agent, in the name and under the control of the Administrative Agent, but
subject to the provisions of this subsection (b). The terms applicable to such
account, including the rate of interest payable with respect to the credit
balance of such account from time to time, shall be the Escrow

46



--------------------------------------------------------------------------------



 



Bank’s standard terms applicable to escrow accounts maintained with it. Any
interest credited to such account from time to time shall be held by the
Administrative Agent in escrow under, and applied by the Administrative Agent
from time to time in accordance with the provisions of, this subsection (b). The
Administrative Agent shall, to the fullest extent permitted by applicable law,
apply all funds so held in escrow from time to time to the extent necessary to
make any Advances required to be made by such Defaulting Lender and to pay any
amount payable by such Defaulting Lender hereunder and under the other Loan
Documents to the Administrative Agent or any other Lender Party, as and when
such Advances or amounts are required to be made or paid and, if the amount so
held in escrow shall at any time be insufficient to make and pay all such
Advances and amounts required to be made or paid at such time, in the following
order of priority:
     (i) first, to the Agents for any amounts then due and payable by such
Defaulting Lender to them hereunder, in their capacities as such, ratably in
accordance with such respective amounts then due and payable to the Agents;
     (ii) second, to the Issuing Bank for any Defaulted Amounts then owing to
them, in their capacities as such, ratably in accordance with such respective
Defaulted Amounts then owing to the Issuing Bank;
     (iii) third, to any other Lender Parties for any amount then due and
payable by such Defaulting Lender to such other Lender Parties hereunder,
ratably in accordance with such respective amounts then due and payable to such
other Lender Parties; and
     (iv) fourth, to the Borrower for any Advance then required to be made by
such Defaulting Lender pursuant to a Commitment of such Defaulting Lender.
In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.
          (c) The rights and remedies against a Defaulting Lender under this
Section 2.15 are in addition to other rights and remedies that the Borrower may
have against such Defaulting Lender with respect to any Defaulted Advance and
that any Agent or any Lender Party may have against such Defaulting Lender with
respect to any Defaulted Amount.
     SECTION 2.16. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Revolving Credit Note and a Term Note, as
applicable, in substantially the form of Exhibits A-1 and A-2 hereto,
respectively, payable to the order of such Lender Party in a principal amount
equal to the Revolving Credit Commitment and the Term Commitment, respectively,
of such Lender Party. All references to Notes in the Loan Documents shall mean
Notes, if any, to the extent issued hereunder.

47



--------------------------------------------------------------------------------



 



          (b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.
          (c) Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error; provided, however, that the failure of
the Administrative Agent or such Lender Party to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement.
ARTICLE III
CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT
     SECTION 3.01. Conditions Precedent to Initial Extension of Credit. The
obligation of each Lender to make an Advance or of the Issuing Bank to issue a
Letter of Credit on the occasion of the Initial Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent before or
concurrently with the Initial Extension of Credit (and Article II of this
Agreement shall become effective on and as of the first date (the “Effective
Date”) on which such conditions precedent have been satisfied):
     (a) The Administrative Agent shall have received on or before the day of
the Initial Extension of Credit the following, each dated such day (unless
otherwise specified), in form and substance reasonably satisfactory to the
Administrative Agent (unless otherwise specified):
     (i) The Notes payable to the order of the Lenders to the extent requested
by the Lenders pursuant to the terms of Section 2.16.
     (ii) A security agreement in substantially the form of Exhibit D hereto
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 5.01(i) or otherwise, in each case as amended, the
“Security Agreement”), duly executed by each Loan Party, together with:
     (A) certificates representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,
     (B) proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem reasonably necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Security Agreement,
covering the Collateral described in the Security Agreement,

48



--------------------------------------------------------------------------------



 



     (C) completed requests for information, dated on or before the date of the
Initial Extension of Credit, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any of the Loan
Parties as debtor, together with copies of such other financing statements, all
as reasonably satisfactory to the Administrative Agent,
     (D) evidence of the completion of all other recordings and filings of or
with respect to the Security Agreement that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect and protect the
security interest created thereunder,
     (E) evidence of the insurance required by the terms of the Security
Agreement, and
     (F) evidence that all other action that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Security Agreement has
been taken (including, without limitation, receipt of duly executed payoff
letters and UCC-3 termination statements).
     (iii) Certified copies of the resolutions of the Board of Directors of each
Loan Party approving the Transaction and each Transaction Document to which it
is or is to be a party as in full force and effect, and of all documents
evidencing other necessary corporate action and governmental and other third
party approvals and consents, if any, with respect to the Transaction and each
Transaction Document to which it is or is to be a party.
     (iv) A copy of a certificate of the Secretary of State of the jurisdiction
of formation of each Loan Party, dated reasonably near the date of the Initial
Extension of Credit, certifying (A) as to a true and correct copy of the charter
or similar organizational document of such Loan Party and each amendment thereto
on file in such Secretary’s office and (B) that (1) such amendments are the only
amendments to such Loan Party’s charter (or similar organizational document) on
file in such Secretary’s office, (2) such Loan Party has paid all franchise
taxes to the date of such certificate and (3) such Loan Party is duly organized
and in good standing or presently subsisting under the laws of the State of the
jurisdiction of its organization.
     (v) A certificate of each Loan Party, signed on behalf of such Loan Party
by its President or a Vice President and its Secretary or any Assistant
Secretary, or in the case such Loan Party does not have a Secretary or any
Assistant Secretary, any other duly qualified officer of such Loan Party, dated
the date of the Initial Extension of Credit (the statements made in which
certificate shall be true on and as of the date of the Initial Extension of
Credit), certifying as to (A) the absence of any amendments to the charter or
similar organizational document of such Loan Party since the date of the
Secretary of State’s certificate referred to in Section 3.01(a)(iv), (B) a true
and correct copy of the bylaws of such Loan Party as in effect on the date on
which the resolutions referred to in Section 3.01(a)(iii) were adopted and on
the date of the Initial Extension of Credit, (C) the due organization and good
standing or valid existence of such Loan Party under the laws of the
jurisdiction of its organization, and the absence of any proceeding for the
dissolution or liquidation of such Loan Party, (D) the truth, in all material
respects, of the representations and warranties contained in the Loan Documents
as though made on and

49



--------------------------------------------------------------------------------



 



as of the date of the Initial Extension of Credit (other than any such
representations and warranties that, by their express terms, refer to a specific
date, in which case as of such specific date) and (E) the absence of any event
occurring and continuing, or resulting from the Initial Extension of Credit,
that constitutes a Default.
     (vi) A certificate of the President or a Vice President and the Secretary
or an Assistant Secretary of each Loan Party, or in the case such Loan Party
does not have a Secretary or any Assistant Secretary, any other duly qualified
officer of such Loan Party, certifying the names and true signatures of the
officers of such Loan Party authorized to sign each Loan Document to which it is
or is to be a party and the other documents to be delivered hereunder.
     (vii) Certified copies of each of the Related Documents, duly executed by
the parties thereto and in form and substance reasonably satisfactory to the
Lender Parties, together with all agreements, instruments and other documents
delivered in connection therewith as the Administrative Agent shall reasonable
request, including, without limitation, evidence of the consent of the board of
directors of each of Bull Run, Gray and TCM and the shareholders of Bull Run.
     (viii) A certificate in substantially the form of Exhibit F hereto,
attesting to the Solvency of each of the Loan Parties, before and after giving
effect to the Transaction, from the Chief Financial Officer of the Borrower.
     (ix) The Intercreditor Agreement, in substantially the form of Exhibit G
hereto.
     (x) Evidence of the Loan Parties’ insurance coverage reasonably
satisfactory to the Administrative Agent, demonstrating that the Loan Parties’
existing insurance coverage remains in effect, together with endorsements naming
the Administrative Agent, on behalf of the Lenders, as an additional insured or
loss payee, as the case may be.
     (xi) A Notice of Borrowing or Notice of Issuance, as applicable, relating
to the Initial Extension of Credit.
     (xii) A favorable opinion of (A) Proskauer Rose LLP, counsel to the Loan
Parties, in substantially the form of Exhibit H-1 hereto and (B) Troutman
Sanders LLP, counsel to the Loan Parties in substantially the form of
Exhibit H-2 hereto.
     (xiii) A favorable opinion of Wyatt, Tarrant & Combs, LLP, local counsel
for the Loan Parties in Kentucky, in substantially the form of Exhibit I hereto
and as to such other matters as the Administrative Agent may reasonably request.
     (xiv) A favorable opinion of Blooston, Mordkofsky, Dickens, Duffy &
Prendergast LLP, regulatory counsel for the Loan Parties, in substantially the
form of Exhibit J hereto and as to such other matters as the Administrative
Agent may reasonably request.
     (b) The Arrangers shall be satisfied with the corporate and legal structure
and capitalization of each Loan Party and each of its Subsidiaries the Equity
Interests in which Subsidiaries are being pledged pursuant to the Loan
Documents, including the terms and

50



--------------------------------------------------------------------------------



 



conditions of the charter or similar organizational document, bylaws and each
class of Equity Interest in each Loan Party and each such Subsidiary and of each
agreement or instrument relating to such structure or capitalization (including,
without limitation, as to the ability of any Subsidiary of the Borrower to pay
dividends or make distributions to or otherwise advance funds to, its equity
holders), and any FCC Licenses shall be held by an Eligible SPV.
     (c) After giving pro forma effect to the Transaction and the Initial
Extension of Credit hereunder, the Parent and its Subsidiaries shall have (i) a
pro forma consolidated EBITDA (calculated on a pro forma basis in accordance
with Regulation S-X under the Securities Act of 1933, as amended and including
other adjustments, if any, agreed to by the Arrangers and the Parent, the
“Closing Date Pro Forma EBITDA”) for the twelve-month period ended September 30,
2005 of at least $18,000,000, (ii) a ratio of Consolidated Debt of the Parent
and its Subsidiaries as of the Closing Date to Closing Date Pro Forma EBITDA of
not greater than 6.75:1.00, and (iii) a ratio of Consolidated Debt of the Parent
and its Subsidiaries as of the Closing Date secured or intended to be secured by
a first-priority perfected Lien on any property or assets of the Parent or any
of its Subsidiaries to Closing Date Pro Forma EBITDA of not greater than
5.25:1.00.
     (d) The Arrangers shall have received, in form and substance reasonably
satisfactory to the Arrangers, (i) copies of the financial statements referred
to in Sections 4.01(h) and 4.01(i) and (ii) forecasts prepared by management of
balance sheets, income statements and cashflow statements of the Parent and its
Subsidiaries, which shall be quarterly for Fiscal Year 2005 and Fiscal Year 2006
and annual thereafter for the term of the this Agreement and the Second Lien
Term Loan Facility.
     (e) The Administrative Agent shall be satisfied that all Existing Debt of
the Parent and its Subsidiaries (including such Existing Debt attributed to the
Gray Businesses) and Bull Run and its Subsidiaries, other than Surviving Debt,
has been prepaid, redeemed or defeased in full or otherwise satisfied and
extinguished and all commitments relating thereto terminated, any and all liens
securing such indebtedness shall have been released and that all Surviving Debt
shall be in an amount and on terms and conditions reasonably satisfactory to the
Administrative Agent.
     (f) The Arrangers shall be reasonably satisfied with the terms and amounts
of any intercompany indebtedness among the Loan Parties and the flow of funds,
as of the Effective Date, in connection with this Agreement and the Second Lien
Term Loan Facility.
     (g) The Loan Parties shall comply with the terms of the Fee Letter.
     (h) The Arrangers shall be reasonably satisfied with senior management of
the Loan Parties.
     (i) All Governmental Authorizations, Approvals and third party consents
necessary in connection with the Transaction shall have been obtained
(including, without limitation, the consents of the board of directors of each
of Bull Run, Gray and TCM and the shareholders of Bull Run and, in any case,
without the imposition of any conditions that are not acceptable to the Lender
Parties) and shall remain in effect; all applicable waiting periods in
connection with the Transaction shall have expired without any action being
taken by any competent authority, and no law or regulation shall be applicable
in the judgment of the Lender Parties, in each case that restrains, prevents or
imposes materially adverse conditions upon the Transaction or the operation of
the businesses of the Loan Parties or the rights of the Loan Parties or their
Subsidiaries freely

51



--------------------------------------------------------------------------------



 



to transfer or otherwise dispose of, or to create any Lien on, any properties
now owned or hereafter acquired by any of them.
     (j) There shall exist no action, suit, labor dispute, investigation,
litigation or proceeding affecting any Loan Party or any of its Subsidiaries
pending or, to the Loan Parties’ knowledge, threatened before any Governmental
Authority that (i) could be reasonably likely to have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of any
Transaction Document or the consummation of the Transaction.
     (k) The Arrangers shall have completed their legal and confirmatory
business, tax, accounting, ERISA, and environmental due diligence concerning the
Parent, Bull Run and their respective Subsidiaries (including the Gray
Businesses), with results in all respects reasonably satisfactory to the
Arrangers (including, without limitation, as to the tax free nature of the
Merger, the Spin-Off and the Transaction) and shall not have become aware of any
material information or other matter (including any matter relating to financial
models and underlying assumptions relating to the projections affecting the
Parent, Bull Run or their respective Subsidiaries (including the Gray
Businesses), that in the judgment of the Arrangers is inconsistent in a material
and adverse manner with any due diligence results or with any information or
other matter previously disclosed to the Arrangers.
     (l) The Arrangers shall be reasonably satisfied that (i) the Parent and its
Subsidiaries will be able to meet their obligations under all employee and
retiree welfare plans, (ii) the employee benefit plans of the Parent and its
ERISA affiliates are, in all material respects, funded in accordance with the
minimum statutory requirements, (iii) no “reportable event” (as defined in
ERISA, but excluding events for which reporting has been waived) has occurred as
to any such employee benefit plan, and (iv) no termination of, or withdrawal
from, any such employee benefit plan has occurred or is contemplated that could
reasonably be expected to result in a material liability.
     (m) The Arrangers shall have received such other documents, agreements and
opinions in connection with this Agreement, all reasonably satisfactory in form
and substance, as the Arrangers may reasonably request.
     (n) The Facilities shall have been rated at least B2 by Moody’s and at
least B by S&P, in each case with a stable outlook.
     (o) The Merger Agreement and the Separation and Distribution Agreement
shall be in full force and effect, and the Spin-Off and the Merger shall have
been consummated, in all material respects, in accordance with the terms of the
Merger Agreement and the Separation and Distribution Agreement, without any
waiver or amendment that is adverse to the Lender Parties unless consented to by
the Arrangers of any term, provision or condition set forth therein, and in
compliance with all applicable laws.
     (p) The Borrower shall have received at least $29,700,000 in gross cash
proceeds from the advances under the Second Lien Term Loan Facility, and the
Merger Consideration shall have been paid upon terms and to investors reasonably
satisfactory to the Arrangers.
     (q) The Borrower shall have paid all accrued fees of the Agents and
Arrangers and all reasonable expenses of the Agents and Arrangers (including the
reasonable accrued fees and expenses of counsel to the Administrative Agent and
local counsel to the Lender Parties).

52



--------------------------------------------------------------------------------



 



     SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance. (a) The
obligation of each Appropriate Lender to make an Advance (other than a Letter of
Credit Advance made by the Issuing Bank or a Revolving Credit Lender pursuant to
Section 2.03(b)) on the occasion of each Borrowing (including the initial
Borrowing), and the obligation of the Issuing Bank to issue a Letter of Credit
(including the initial issuance) or renew a Letter of Credit, shall be subject
to the further conditions precedent that on the date of such Borrowing or
issuance or renewal the following statements shall be true (and each of the
giving of the applicable Notice of Borrowing or Notice of Issuance and the
acceptance by the Borrower of the proceeds of such Borrowing or of such Letter
of Credit or the renewal of such Letter of Credit shall constitute a
representation and warranty by the Borrower that both on the date of such notice
and on the date of such Borrowing or issuance or renewal such statements are
true):
     (i) the representations and warranties contained in each Loan Document are
true and correct in all material respects on and as of such date, before and
after giving effect to such Borrowing or issuance or renewal and to the
application of the proceeds therefrom, as though made on and as of such date,
other than any such representations or warranties that, by their express terms,
refer to a specific date other than the date of such Borrowing or issuance or
renewal, in which case as of such specific date; and
     (ii) no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom; and
          (b) the Administrative Agent shall have received the applicable Notice
as described in paragraph (a) of this Section 3.02 and such other approvals,
opinions or documents as the Administrative Agent may reasonably request.
     SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender Party shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:
     (a) Each Loan Party and each of its Subsidiaries (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, (ii) is duly qualified and in good standing as a foreign corporation
or company in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed could not be reasonably
likely to have a Material Adverse Effect and (iii) has all requisite corporate,
limited liability company or limited partnership (as applicable) power and
authority (including, without limitation, all Governmental Authorizations) to
own or lease and operate its properties and to carry on its business as now
conducted and as proposed to

53



--------------------------------------------------------------------------------



 



be conducted. All of the outstanding Equity Interests in the Parent have been
validly issued, are fully paid and non-assessable.
     (b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of
all Loan Parties, showing as of the date hereof (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 3.01(a)(iv) is a true and correct copy of
each such document, each of which is valid and in full force and effect.
     (c) Set forth on Schedule 4.01(c) hereto is a complete and accurate list of
all Subsidiaries of each Loan Party, showing as of the date hereof (as to each
such Subsidiary) the jurisdiction of its formation, the number of shares,
membership interests or partnership interests (as applicable) of each class of
its Equity Interests authorized, and the number outstanding, on the date hereof
and the percentage of each such class of its Equity Interests owned by such Loan
Party and the number of shares covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights at the date hereof. All of
the outstanding Equity Interests in each Loan Party’s Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by such Loan
Party or one or more of its Subsidiaries free and clear of all Liens, except
those created under the Collateral Documents.
     (d) The execution, delivery and performance by each Loan Party of each
Transaction Document to which it is or is to be a party, and the consummation of
the Transaction, are within such Loan Party’s corporate, limited liability
company or limited partnership (as applicable), powers, have been duly
authorized by all necessary corporate, limited liability company or limited
partnership (as applicable), action, and do not (i) contravene such Loan Party’s
charter, bylaws, limited liability company agreement, partnership agreement or
other constituent documents, (ii) violate, in any material respect, any law,
rule, regulation (including, without limitation, Regulation U and Regulation X
of the Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, (iii) conflict with or result in the
material breach of, or constitute a default or require any payment to be made
under, any material contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument binding on or affecting any Loan Party, any of
its Subsidiaries or any of their properties or (iv) except for the Liens created
under the Loan Documents, result in or require the creation or imposition of any
Lien upon or with respect to any of the properties of any Loan Party or any of
its Subsidiaries. No Loan Party or any of its Subsidiaries is in violation of
any such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could be reasonably likely to have a Material Adverse Effect.
     (e) No Governmental Authorization, and no notice to or filing with any
Governmental Authority or any other third party, is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Loan Document to which it is or is to be a party, (ii) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (iv) the exercise by any Agent
or any Lender Party of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents, except for the
authorizations, approvals, actions, notices

54



--------------------------------------------------------------------------------



 



and filings already obtained, taken, given or made and which are in full force
and effect. No Governmental Authorization, and no notice or a filing with any
Governmental Authority or any other third party, is required for the due
execution, delivery or performance by any Loan Party of any Transaction Document
(other than any Loan Documents) to which it is or is to be a party, or for the
consummation of the Transaction, except for the authorization, approvals,
actions, notices and filings set forth in the Related Documents, all of which
have been duly obtained, taken, given or made and which are in full force and
effect or for those required to be taken, given or made following the Effective
Date in accordance with such Related Documents. All applicable waiting periods
in connection with the Transaction have expired without any action having been
taken by any competent authority restraining, preventing or imposing materially
adverse conditions upon the Transaction or the rights of the Loan Parties or
their Subsidiaries freely to transfer or otherwise dispose of, or to create any
Lien on, any properties now owned or hereafter acquired by any of them. The
Spin-Off and the Merger have been consummated, in all material respects, in
accordance with the Separation and Distribution Agreement and the Merger
Agreement (without any modifications thereof or waivers thereunder) and
applicable law.
     (f) There is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries, including any Environmental
Action, pending or to the Loan Parties’ knowledge threatened before any
Governmental Authority or arbitrator that (i) could be reasonably likely to have
a Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of any Transaction Document or the consummation of the
Transaction.
     (g) This Agreement has been, and each other Transaction Document when
delivered hereunder will have been, duly executed and delivered by each Loan
Party party thereto. This Agreement is, and each other Transaction Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party party thereto, enforceable against such Loan Party in accordance with
its terms.
     (h) The Consolidated balance sheet of the Gray Businesses as at
December 31, 2004, and the related Consolidated statement of income and
Consolidated statement of cash flows of the Gray Businesses for the fiscal year
then ended, duly certified by the Chief Financial Officer of Gray, and the
Consolidated balance sheet of the Gray Businesses as at September 30, 2005, and
the related Consolidated statement of income and Consolidated statement of cash
flows of the Gray Businesses for the nine months then ended, duly certified by
the Chief Financial Officer of Gray, copies of which have been furnished to each
Lender Party, fairly present, in all material respects, the Consolidated
financial condition of the Gray Businesses as at such dates and the Consolidated
results of operations of the Gray Businesses for the periods ended on such
dates, all in accordance with generally accepted accounting principles applied
on a consistent basis, and since December 31, 2004, there has been no Material
Adverse Change and no Internal Control Event has occurred. Such financial
statements set forth all material liabilities, actual or contingent, of the Gray
Businesses as of the date of such financial statements. The Consolidated balance
sheet of Bull Run and its Subsidiaries as at August 31, 2005, and the related
Consolidated statement of income and Consolidated statement of cash flows of
Bull Run and its Subsidiaries for the fiscal year then ended, accompanied by an
unqualified opinion of PricewaterhouseCoopers LLP, independent public
accountants, and the Consolidated balance sheet of Bull Run and its Subsidiaries
as at September 30, 2005, and the related Consolidated statement of income and
Consolidated statement of cash flows of Bull Run and its Subsidiaries for the
one month then ended, duly certified by the Chief Financial Officer of Bull Run,
copies of which have been furnished to each Lender Party, fairly present, in all
material respects, the Consolidated financial condition of Bull Run and its
Subsidiaries as at such dates and the Consolidated results of operations of Bull
Run and its Subsidiaries for the periods ended on such dates, all in accordance

55



--------------------------------------------------------------------------------



 



with generally accepted accounting principles applied on a consistent basis, and
since August 31, 2005, there has been no Material Adverse Change and no Internal
Control Event has occurred. Such financial statements set forth all material
liabilities, actual or contingent, of Bull Run and its consolidated Subsidiaries
as of the date of such financial statements.
     (i) The Consolidated pro forma balance sheet of the Parent and its
Subsidiaries as at September 30, 2005, and related Consolidated pro forma
statements of income and cash flows of Bull Run and its Subsidiaries for the
twelve months then ended, certified by the Chief Financial Officer of the
Parent, copies of which have been furnished to each Lender Party, fairly
present, in all material respects, the Consolidated pro forma financial
condition of the Parent and its Subsidiaries as at such date and the
Consolidated pro forma results of operations of the Parent and its Subsidiaries
for the period ended on such date, in each case giving effect to the
Transaction, all in accordance with GAAP. The Consolidated pro forma balance
sheet of the Parent and its Subsidiaries as at the Effective Date, certified by
the Chief Financial Officer of the Parent, copies of which have been furnished
to each Lender Party, fairly present, in all material respects, the Consolidated
pro forma financial condition of the Parent and its Subsidiaries as at such date
after giving effect to the Transaction, all in accordance with GAAP.
     (j) The Consolidated forecasted balance sheet, statement of income and
statement of cash flows of the Parent and its Subsidiaries delivered to the
Lender Parties pursuant to Section 3.01(d)(ii) or 5.03 were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s best
estimate of its future financial performance. It is acknowledged and understood
that the projections as they relate to future events are not to be reviewed as
representations and warranties that such events will occur and that actual
results may differ significantly from the projected results.
     (k) Neither the Information Memorandum nor the Registration Statement nor
any other information, exhibit or report furnished by or on behalf of any Loan
Party to any Agent or any Lender Party in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan
Documents, taken as a whole, contained any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements made
therein not misleading.
     (l) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used, directly or indirectly, to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.
     (m) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended. Neither the making of any Advances, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Transaction Documents, will violate any
provision of any such Act or any rule, regulation or order of the SEC
thereunder.
     (n) Neither any Loan Party nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction that could be
reasonably likely to have a Material Adverse Effect.

56



--------------------------------------------------------------------------------



 



     (o) All filings and other actions necessary or desirable to perfect and
protect the security interest in the Collateral created under the Collateral
Documents have been duly made or taken and are in full force and effect, and the
Collateral Documents create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, together with such filings and other actions,
perfected first priority security interest in the Collateral, securing the
payment of the Secured Obligations, and all filings and other actions necessary
or desirable to perfect and protect such security interest have been duly taken.
The Loan Parties are the legal and beneficial owners of the Collateral free and
clear of any Lien, except for the liens and security interests created or
permitted under the Loan Documents.
     (p) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.
     (q) (i) Set forth on Schedule 4.01(q) hereto is a complete and accurate
list of all Plans and Multiemployer Plans.
     (ii) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or is reasonably expected to result in
a material liability of any Loan Party or any ERISA Affiliate.
     (iii) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Employee Benefits Security Administration and furnished to the Lender Parties,
is complete and accurate and fairly presents the funding status of such Plan,
and since the date of such Schedule B there has been no material adverse change
in such funding status.
     (iv) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability exceeding $500,000 to any
Multiemployer Plan.
     (v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.
     (r) (i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing obligations or
costs, and no circumstances exist that could be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.
     (ii) None of the properties currently or, to the knowledge of the Loan
Parties, formerly owned or operated by any Loan Party or any of its Subsidiaries
is listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; there are no
and never have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or, to the best
of its knowledge, on any property formerly owned or operated by any Loan Party
or any of its Subsidiaries; there are no

57



--------------------------------------------------------------------------------



 



friable or material quantities or concentrations of asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries that is reasonably
likely to result in an Environmental Action against any Loan Party or any of
their Subsidiaries or otherwise is reasonably likely to result in a material
liability under applicable Environmental Laws.
     (iii) Neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.
     (s) (i) Neither any Loan Party nor any of its Subsidiaries is party to any
tax sharing agreement other than the Tax Sharing Agreement or any other tax
sharing agreement approved by the Required Lenders.
     (ii) Each Loan Party and each of its Subsidiaries and Affiliates has filed,
has caused to be filed or has been included in all tax returns (Federal, state,
local and foreign) required to be filed and all taxes shown thereon to be due,
together with applicable interest and penalties have been paid.
     (iii) The Spin-Off and the Merger will not be taxable to Bull Run, the
Parent or their respective Subsidiaries, or to the Gray Businesses.
     (t) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
could be reasonably likely to have a Material Adverse Effect.
     (u) The properties of each Loan Party and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party or the applicable
Subsidiary operates.
     (v) Set forth on Schedule 4.01(v) hereto is a complete and accurate list of
all Existing Debt (other than Surviving Debt), showing as of the date hereof the
obligor and the principal amount outstanding thereunder.
     (w) Set forth on Schedule 4.01(w) hereto is a complete and accurate list of
all Surviving Debt, showing as of the date hereof the obligor and the principal
amount outstanding thereunder, the maturity date thereof and the amortization
schedule therefor.
     (x) Set forth on Schedule 4.01(x) hereto is a complete and accurate list of
all Liens on the property or assets of any Loan Party or any of its
Subsidiaries, showing as of the date

58



--------------------------------------------------------------------------------



 



hereof the lienholder thereof, the principal amount of the obligations secured
thereby and the property or assets of such Loan Party or such Subsidiary subject
thereto.
     (y) Set forth on Schedule 4.01(y) hereto is a complete and accurate list of
all real property owned by any Loan Party or any of its Subsidiaries (“Owned
Real Property”), showing as of the date hereof, and as of any date such Schedule
is required to be supplemented pursuant to Section 5.03(l), the street address,
county or other relevant jurisdiction, state, record owner and the sum of the
book value and total amount of depreciation deducted from such book value from
the date the real property was acquired thereof. Each Loan Party or such
Subsidiary has good, marketable and insurable fee simple title to such real
property, free and clear of all Liens, other than Liens created or permitted by
the Loan Documents.
     (z) (1) Set forth on Schedule 4.01(z)(1) hereto is a complete and accurate
list of all Real Property Leases under which any Loan Party or any of its
Subsidiaries is the lessee, showing as of the date hereof, and as of any date
such Schedule is required to be supplemented pursuant to Section 5.03(l), the
street address, county or other relevant jurisdiction, state, names of the
lessor and lessee, expiration date and annual rental cost thereof. Each such
lease is the legal, valid and binding obligation of the lessor thereof,
enforceable in accordance with its terms.
     (2) Set forth on Schedule 4.01(z)(2) hereto is complete and accurate list
of all leases of real property under which any Loan Party is the lessor, showing
as of the date hereof, and as of any date such Schedule is required to be
supplemented pursuant to Section 5.03(l), the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms.
     (aa) Set forth on Schedule 4.01(aa) hereto is a complete and accurate list
of all Investments in Debt or Equity Interests held by any Loan Party or any of
its Subsidiaries on the date hereof, showing as of the date hereof, as to any
Debt, the amount, obligor or issuer and maturity, if any, thereof, and as to any
Equity Interests, the amount, the issuer and the nature thereof.
     (bb) Set forth on Schedule 4.01(bb) hereto is a complete and accurate list
of all registered patents, trademarks, trade names, service marks and
copyrights, and all applications therefor and licenses thereof, of each Loan
Party or any of its Subsidiaries, showing as of the date hereof the jurisdiction
in which registered, the registration number, the date of registration and the
expiration date.
     (cc) Set forth on Schedule 4.01(cc) hereto is a complete and accurate list
of all Material Contracts of each Loan Party and its Subsidiaries, showing as of
the date hereof the parties, subject matter and term thereof (it being
understood that for purposes of Schedule 4.01(cc) only, the amount set forth in
clause (b) of the definition of Material Contract shall be deemed $2,500,000).
Each Material Contract has been duly authorized, executed and delivered by all
parties thereto, has not been amended or otherwise modified, is in full force
and effect and is binding upon and enforceable against all parties thereto in
accordance with its terms, and there exists no default under any Material
Contract by any party thereto.
     (dd) Each Loan Party is in compliance in all material respects with the
requirements of all laws (including, without limitation, the Patriot Act),
rules, regulations and all orders, writs, injunctions, decrees, determinations
or awards applicable to it or to its properties, except in such instances in
which (i) such requirement of law, rule, regulation, order, writ, injunction,
decree,

59



--------------------------------------------------------------------------------



 



determination or award is being contested in good faith by appropriate
proceedings diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be likely to have a
Material Adverse Effect, except that no representations or warranties are made
hereunder with respect to any laws, rules or regulations that are the subject of
the representations and warranties set forth in Sections 4.01(f), (m), (q),
(r) and (s). Neither the Parent nor any of its Subsidiaries is in material
violation of any laws relating to terrorism or money laundering, including,
without limitation, the Patriot Act.
     (ee) None of the Loan Parties nor any of their Subsidiaries is (i) named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or (ii) (A) an agency
of the government of a country, (B) an organization controlled by a country, or
(C) a person resident in a country that is subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, and the proceeds from any Advances hereunder will not be
used to fund any operations in, finance any investments or activities in, or
make any payments to, any such country, agency, organization or person.
     (ff) The Obligations of the Loan Parties under the Loan Documents
constitute “Senior Debt” (or any comparable term) or the sole “Designated Senior
Debt” (or any comparable term) under the provisions of any Subordinated Debt.
     (gg) The representations and warranties and information contained herein
and in the Merger Agreement and the Separation and Distribution Agreement are
true and correct in all material respects and the Parent shall have no
indemnification obligations under Section 2.04(b) of the Tax Sharing Agreement.
     (hh) (i) Set forth on Schedule 4.01(hh) is a complete list, as of the
Closing Date, of each of the FCC Licenses issued to the Parent or any of its
Subsidiaries and, with respect to each such FCC License, the name of the
licensee, the type of service that may be provided thereunder and the expiration
date.
     (ii) Each of the Parent and its Subsidiaries has all necessary FCC Licenses
required under the Communications Laws to own and operate its properties and
carry on its businesses as now conducted and to execute and deliver the Loan
Documents, to perform its obligations thereunder and to grant and perfect the
Liens and security interests contemplated thereby, and for the exercise by the
Secured Parties of their rights and remedies under the Loan Documents. Each such
FCC License was validly issued to the respective Subsidiary and is in full force
and effect. The FCC Licenses constitute in all material respects all of the
Approvals necessary for the operation of the Parent’s and its Subsidiaries’
business in the same manner as it is presently conducted.
     (iii) Each of the Parent and its Subsidiaries have taken all actions and
performed all of their material obligations that are necessary to maintain each
FCC License without adverse modification or impairment and no event has occurred
which (A) results in, or after notice or lapse of time or both would result in,
any revocation, suspension, materially adverse modification, non-renewal or
termination, material impairment of value of, or any materially adverse order of
forfeiture with respect to, any FCC License or (B) materially and adversely

60



--------------------------------------------------------------------------------



 



affects or in the future may be reasonably likely to materially adversely affect
any of the rights of the Parent or any Subsidiary with respect to any FCC
License (provided, however, that any events referred to in this subclause
(B) shall be limited to those matters which are pending before the FCC).
     (iv) Neither the Parent nor any of its Subsidiaries (A) is a party to or
has knowledge of any investigation, notice of apparent liability, violation,
forfeiture or other order or complaint issued by or before any court or
regulatory body, including the FCC, or of any other proceedings which could in
any manner threaten or adversely affect the validity or continued effectiveness
of its or its Subsidiaries’ FCC Licenses or (B) has any reason to believe that
any FCC License will not be renewed in the ordinary course, in each case to the
extent such events could reasonably be expected to result in a Material Adverse
Effect.
     (v) The Parent and its Subsidiaries have made all material filings which
are required to be filed by it under the Communications Laws, including, without
limitation, payments of all regulatory fees and assessments, and are in all
material respects in compliance with the Communications Laws relating to the
operation of any Network Facilities or to otherwise provide the services related
to the Telecommunications Business of the Parent and its Subsidiaries or for the
execution, delivery and performance by the Loan Parties of the Loan Documents
and the grant and perfection of the Liens and security interests thereunder and
the exercise by the Secured Parties of their rights and remedies under the Loan
Documents.
     (vi) Each FCC License is currently held by an Eligible SPV.
ARTICLE V
COVENANTS OF THE LOAN PARTIES
     SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid (other
than any Unaccrued Indemnity Claims), any Letter of Credit shall be outstanding
or any Lender Party shall have any Commitment hereunder, each Loan Party will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970 and the Patriot Act.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
material obligations and liabilities including, without limitation, (i) all
taxes, assessments and governmental charges or levies imposed upon it or upon
its property and (ii) all lawful claims that, if unpaid, might by law become a
Lien upon its property; provided, however, that no Loan Party shall be required
to pay or discharge any such tax, assessment, charge or claim that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, unless and until any Lien resulting therefrom
attaches to its property and becomes enforceable.
     (c) Compliance with Environmental Laws. Comply, and take commercially
reasonable steps to cause each of its Subsidiaries and all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew, and cause each of its Subsidiaries to obtain

61



--------------------------------------------------------------------------------



 



and renew, all Environmental Permits necessary for its operations and
properties; and conduct, and cause each of its Subsidiaries to conduct, any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with and as required
pursuant to all applicable Environmental Laws; provided, however, that neither
the Parent nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.
     (d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain insurance, including, without limitation, hazard and business
interruption insurance, with responsible and reputable insurance companies or
associations and such insurance shall be maintained in such amounts and covering
such risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which any Loan Party or
any of its Subsidiaries operates.
     (e) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its existence, material
permits, licenses, approvals, privileges, franchises, FCC Licenses and other
Approvals; provided, however, that the Parent and its Subsidiaries may
consummate the Spin-Off, the Merger and any other merger or consolidation
permitted under Section 5.02(d).
     (f) Visitation Rights. At any reasonable time and from time to time upon
prior notice during normal business hours, permit any of the Agents or any of
the Lender Parties, or any agents or representatives thereof, to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, the Parent and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Parent and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants, all at the expense of the Borrower; provided, however, that if
(i) no Default or Event of Default shall be continuing, the Borrower shall not
be required to pay for more than two visits or inspections during any calendar
year and (ii) with respect to environmental inspections of the Properties,
representatives of the Administrative Agent shall only have the right to inspect
once every twelve months, unless the Administrative Agent has a reasonable basis
to believe that a condition exists or an event has occurred which could
reasonably be expected to give rise to material liabilities under applicable
Environmental Laws.
     (g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Parent and
each such Subsidiary in accordance with generally accepted accounting principles
in effect from time to time.
     (h) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve in the ordinary course of business,
all of its properties that are used or useful in the conduct of its business in
good working order and condition, ordinary wear and tear excepted; and do, and
cause each of its Subsidiaries to do, all things necessary to obtain, renew,
extend and continue in effect all FCC Licenses and Approvals which may at any
time and from time to time be necessary for the Parent and its Subsidiaries to
operate their businesses in compliance, in all material respects, with
applicable law, to execute and deliver any Loan Documents from time to time, to
perform their obligations under the Loan Documents, to grant and perfect the
Liens and security interests contemplated thereby or for the exercise by the
Secured Parties of their rights and remedies under the Loan Documents.

62



--------------------------------------------------------------------------------



 



     (i) Covenant to Guarantee Obligations and Give Security. Upon (v) the
request of the Collateral Agent following the occurrence and during the
continuance of an Event of Default, (w) the formation or acquisition of any new
direct or indirect Subsidiaries by any Loan Party, (x) the acquisition of fee
owned real property by a Loan Party or any of its Subsidiaries with a value in
excess of $500,000 (a “New Owned Property”), (y) the entry into a new lease of
real property in which rentable square footage exceeds 10,000 square feet (a
“New Collateral Access Lease”) or (z) the acquisition of any personal property
by any Loan Party or any of its Subsidiaries, and such property, in the judgment
of the Collateral Agent, shall not already be subject to a perfected first
priority security interest in favor of the Collateral Agent for the benefit of
the Secured Parties, then in each case at the Borrower’s expense:
     (i) in connection with the formation or acquisition of a Subsidiary that is
not (x) a CFC or (y) a Subsidiary that is held directly or indirectly by a CFC,
within 10 days after such formation or acquisition, cause each such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Collateral Agent a guaranty
or guaranty supplement, in form and substance reasonably satisfactory to the
Collateral Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,
     (ii) within 10 days after (A) such request furnish to the Collateral Agent
a description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail reasonably satisfactory to the Collateral
Agent and (B) such formation or acquisition, furnish to the Collateral Agent a
description of the real and personal properties of such Subsidiary or the real
and personal properties so acquired, in each case in detail reasonably
satisfactory to the Collateral Agent,
     (iii) within 30 days after (A) such request or acquisition of property by
any Loan Party or any of its Subsidiaries, duly execute and deliver, and cause
each such Subsidiary of such Loan Party to duly execute and deliver, to the
Collateral Agent such additional mortgages (with respect to fee owned real
property), pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and other security agreements as
specified by, and in form and substance reasonably satisfactory to, the
Collateral Agent, securing payment of all the Obligations of such Loan Party
under the Loan Documents and constituting Liens on all such properties and
(B) such formation or acquisition of any new Subsidiary, duly execute and
deliver and cause each Subsidiary to duly execute and deliver to the Collateral
Agent mortgages, pledges, assignments, security agreement supplements,
intellectual property security agreement supplements and other security
agreements as specified by, and in form and substance reasonably satisfactory to
the Collateral Agent, securing payment of all of the Obligations of such
Subsidiary under the Loan Documents; provided that (A) the stock of any
Subsidiary held by a CFC shall not be pledged and (B) if such new property is
Equity Interests in a CFC, only 66% of such Equity Interests shall be pledged in
favor of the Secured Parties,
     (iv) notwithstanding anything to the contrary contained in this Section
5.01(i), (x) in connection with the acquisition of a New Owned Property, (A)
within 10 days after such acquisition, furnish to the Administrative Agent a
description, in detail reasonably satisfactory to the Administrative Agent, of
such New Owned Property and (B) within 45 days after such acquisition, furnish
to the Administrative Agent (1) each of the items set forth in
Sections 5.01(q)(ii)(A), (ii)(B), (ii)(C), (ii)(D) and (ii)(F), mutatis
mutandis, in each case in respect of such New Owned Property and (2) such other

63



--------------------------------------------------------------------------------



 



approvals, opinions or documents as the Administrative Agent may reasonably
request, and (y) in connection with the entry into a New Collateral Access
Lease, (A) within 10 days after entry into such New Collateral Access Lease,
furnish to the Administrative Agent a description, in detail reasonably
satisfactory to the Administrative Agent, of such lease and (B) within 45 days
after entry into a New Collateral Access Lease, furnish to the Administrative
Agent (1) a Collateral Access Agreement to the extent set forth in
Section 5.01(q)(i), mutatis mutandis, in respect of such New Collateral Access
Lease and (2) such other approvals, opinions or documents as the Administrative
Agent may reasonably request,
     (v) within 30 days after such request, formation or acquisition, take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary (other
than any Subsidiary that is a CFC or a Subsidiary that is held directly or
indirectly by a CFC) to take, whatever action (including, without limitation,
the recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the reasonable opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the mortgages, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and security agreements delivered pursuant to this Section 5.01(i),
enforceable against all third parties in accordance with their terms,
     (vi) within 60 days after such request, formation or acquisition, deliver
to the Collateral Agent, upon the request of the Collateral Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the Collateral
Agent and the other Secured Parties, of counsel for the Loan Parties reasonably
acceptable to the Collateral Agent as to (1) the legal matters contained in
Sections 5.01(i)(i), (iii), (iv) and (v) above, (2) such guaranties, guaranty
supplements, mortgages, pledges, assignments, security agreement supplements,
intellectual property security agreement supplements and other security
agreements being legal, valid and binding obligations of each Loan Party party
thereto enforceable in accordance with their terms, as to the matters contained
in Section 5.01(i)(v) above, (3) such recordings, filings, notices, endorsements
and other actions being sufficient to create valid perfected Liens on such
properties and (4) such other matters as the Collateral Agent may reasonably
request,
     (vii) as promptly as practicable after such request, formation or
acquisition, deliver, upon the request of the Collateral Agent in its sole
discretion, to the Collateral Agent with respect to each parcel of real property
owned by any Loan Party or any of its Subsidiaries and each newly acquired or
newly formed Subsidiary (other than any Subsidiary that is a CFC or a Subsidiary
that is held directly or indirectly by a CFC) title reports, surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance reasonably satisfactory to the Collateral Agent,
provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Collateral Agent,
     (viii) upon the occurrence and during the continuance of an Event of
Default, promptly cause to be deposited any and all cash dividends paid or
payable to it or any of its Subsidiaries from any of its Subsidiaries from time
to time into the Collateral

64



--------------------------------------------------------------------------------



 



Account, and with respect to all other dividends paid or payable to it or any of
its Subsidiaries from time to time, promptly execute and deliver, or cause such
Subsidiary to promptly execute and deliver, as the case may be, any and all
further instruments and take or cause such Subsidiary to take, as the case may
be, all such other action as the Collateral Agent may reasonably deem necessary
or desirable in order to obtain and maintain from and after the time such
dividend is paid or payable a perfected, first priority lien on and security
interest in such dividends, and
     (ix) at any time and from time to time, promptly execute and deliver, and
cause to execute and deliver, each Loan Party and each newly acquired or newly
formed Subsidiary (other than any Subsidiary that is a CFC or a Subsidiary that
is held directly or indirectly by a CFC) any and all further instruments and
documents and take, and cause each Loan Party and each newly acquired or newly
formed Subsidiary (other than any Subsidiary that is a CFC or a Subsidiary that
is held directly or indirectly by a CFC) to take, all such other action as the
Collateral Agent may reasonably deem necessary or desirable in obtaining the
full benefits of, or in perfecting and preserving the Liens of, such guaranties,
mortgages, pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and security agreements.
     (j) Further Assurances. (i) Promptly upon request by any Agent, or any
Lender Party through the Administrative Agent, correct, and cause each of its
Subsidiaries promptly to correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and
     (ii) Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order to (A) carry out more
effectively the purposes of the Loan Documents, (B) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.
     (k) Notices. Promptly notify the Administrative Agent and each Lender of
(i) any material change in accounting policies or financial reporting practices
by any Loan Party or any of its Subsidiaries, and (ii) the (A) occurrence of any
disposition of property or assets for which the Borrower is required to make a
mandatory repayment pursuant to Section 2.06(b)(ii), (B) sale or issuance of any
Equity Interests (including, without limitation, the receipt of any capital
contribution) for which the Borrower is required to make a mandatory repayment
pursuant to Section 2.06(b)(ii), (C) incurrence or issuance of any Debt for
which the Borrower is required to make a mandatory repayment pursuant to
Section 2.06(b)(ii) and (D) receipt of any Extraordinary Receipts for which the
Borrower is required to make a mandatory repayment pursuant to
Section 2.06(b)(ii). Each notice pursuant to this Section shall be accompanied
by a statement of a

65



--------------------------------------------------------------------------------



 



Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.
     (l) Performance of Related Documents. Perform and observe, and cause each
of its Subsidiaries to perform and observe, in all material respects, all of the
terms and provisions of each Related Document to be performed or observed by it,
maintain each such Related Document in full force and effect in accordance with
its terms, enforce such Related Document in accordance with its terms, take all
such action to such end as may be from time to time reasonably requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Related Document such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Related Document.
     (m) Preparation of Environmental Reports. At the request of the
Administrative Agent or the Collateral Agent from time to time (but no more
frequently than once every 12 months unless an Event of Default is continuing),
provide to the Lender Parties within 60 Business Days after such request, at the
expense of the Borrower, an environmental site assessment report for any of its
or its Subsidiaries’ properties described in the Mortgages, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent
or the Collateral Agent, indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance, removal or remedial action
in connection with any Hazardous Materials on such properties; without limiting
the generality of the foregoing, if the Administrative Agent or the Collateral
Agent reasonably determines at any time that a material risk exists that any
such report will not be provided within the time referred to above, the
Administrative Agent or the Collateral Agent may retain a nationally recognized
environmental consulting firm to prepare such report at the expense of the
Borrower, and the Parent hereby grants and agrees to cause any Subsidiary that
owns any property described in the Mortgages to grant at the time of such
request to the Agents, the Lender Parties, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment.
     (n) Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Parent or any of its Subsidiaries is a party, keep such leases in full force and
effect in accordance with its terms and not allow (through any action or
omission of Parent or any of its Subsidiaries) such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
     (o) Interest Rate Hedging. Enter into on or prior to the date which is
60 days after the Effective Date, and maintain for a period of three years
thereafter, interest rate Hedge Agreements with a Lender Party (or Lender
Parties) covering a notional amount of not less than 50% of the sum of the Term
Commitments or the Term Advances, plus the Second Lien Term Loan Facility and
providing for such Lender Party (or Lender Parties) to make payments thereunder
for a period of no less than three years, all on terms reasonably satisfactory
to the Administrative Agent.
     (p) Performance of Material Contracts. Perform and observe all the terms
and provisions of each Material Contract to be performed or observed by it,
maintain each such

66



--------------------------------------------------------------------------------



 



Material Contract in full force and effect in accordance with its terms, enforce
each such Material Contract in accordance with its terms, take all such action
to such end as may be from time to time reasonably requested by the
Administrative Agent and, upon such request of the Administrative Agent, make to
each other party to each such Material Contract such demands and requests for
information and reports or for action as such Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.
     (q) Conditions Subsequent. (i) Within 60-days after the Initial Extension
of Credit, the Borrower shall use commercially reasonable efforts to obtain a
Collateral Access Agreement, in substantially the form of Exhibit M attached
hereto or in form otherwise reasonably satisfactory to the Administrative Agent,
in each case, executed by the lessor under the applicable Collateral Access
Leases. Notwithstanding anything to the contrary in this Agreement, if the
Borrower shall fail to obtain the collateral access agreement with respect to
any Collateral Access Lease within such 60-day period, after using commercially
reasonable efforts to do so, the Borrower shall have no further obligation to
execute and deliver to the Administrative Agent the same and the condition set
forth in this Section 5.01(q)(i) with respect thereto shall be deemed to be
satisfied by the Borrower. As used in this Section 5.01(q)(i), “commercially
reasonable efforts” shall require the Borrower to commence and prosecute the
matter referred to with diligence and in a manner consistent with customary
business practices, but shall not require that the Borrower expend any sums of
money except such sums which are designed to compensate a lessor for reasonable
expenses in reviewing the applicable documentation (including reasonable legal
fees). The Borrower shall promptly, upon request, provide the Administrative
Agent with a report in reasonable detail summarizing the commercially reasonable
efforts undertaken to obtain the collateral access agreements referenced in this
Section 5.01(q)(i).
     (ii) Within 45 days after the Initial Extension of Credit (provided that so
long as the Borrower shall have used commercially reasonable efforts to satisfy
the conditions set forth below within such 45-day period, the Administrative
Agent shall, upon the request of the Borrower, extend the 45-day period for such
additional period as shall be requested by the Borrower, not to exceed 45
additional days; provided further that any additional extensions thereafter
shall be subject to the approval of the Required Lenders), furnish to the
Administrative Agent deeds of trust, trust deeds and mortgages in substantially
the form of Exhibit E hereto (with such changes as may be reasonably
satisfactory to the Administrative Agent and its counsel to account for local
law matters) and otherwise in form and substance reasonably satisfactory to the
Administrative Agent and covering the properties listed on Schedule 4.01(y)
hereto (together with the Assignments of Leases and Rents referred to therein
and each other mortgage delivered pursuant to Section 5.01(i), in each case as
amended, the “Mortgages”), duly executed by the appropriate Loan Party, together
with:
     (A) evidence that counterparts of the Mortgages have been either (x) duly
recorded or (y) duly executed, acknowledged and delivered in form suitable for
filing or recording, with all filing or recording offices that the
Administrative Agent may reasonably deem necessary or desirable in order to
create a valid first and subsisting Lien on the property described therein in
favor of the Collateral Agent for the benefit of the Secured Parties and that
all filing and recording taxes and fees have been paid or adequate provisions
for their payment shall have been made,
     (B) with respect to the Owned Real Properties, fully paid American Land
Title Association Lender’s Extended Coverage title insurance policies (the
“Mortgage

67



--------------------------------------------------------------------------------



 



Policies”) in form and substance, with endorsements and in amount reasonably
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Encumbrances,
and providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents and for mechanics’ and materialmen’s
Liens) and such coinsurance and direct access reinsurance as the Administrative
Agent may deem necessary or desirable,
     (C) with respect to the Owned Real Properties, American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees have been paid, dated no more than 30 days before the date
the related Mortgage is recorded, certified to the Administrative Agent and the
issuer of the Mortgage Policies in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
states in which the property described in such surveys is located and acceptable
to the Administrative Agent, showing all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Administrative Agent,
     (D) such consents and agreements of lessors and other third parties, and
such estoppel letters and other confirmations, as the Administrative Agent may
reasonably deem necessary or desirable,
     (E) evidence of the insurance required by the terms of the Mortgages,
     (F) Favorable opinions of local counsel for the Loan Parties (i) in states
in which the Owned Real Properties are located, with respect to the
enforceability and perfection of the Mortgages and any related fixture filings,
substantially in the form of Exhibit K hereto and otherwise in form and
substance satisfactory to the Administrative Agent and including such
assumptions and qualifications to account for local law matters as the
Administrative Agent and its counsel shall approve in their reasonable
discretion and (ii) in states in which the Loan Parties party to the Mortgages
are organized or formed, with respect to the valid existence, corporate power
and authority of such Loan Parties in the granting of the Mortgages in form and
substance reasonably satisfactory to the Administrative Agent and including such
assumptions and qualifications to account for local law matters as the
Administrative Agent and its counsel shall approve in their reasonable
discretion, and
     (G) evidence that all other action that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid first and
subsisting Liens on the property described in the Mortgages has been taken.
     (iii) Within 45 days after the Initial Extension of Credit (which time
period may be extended by an additional 45 days at the sole discretion of the
Collateral Agent), the Borrower shall furnish to the Collateral Agent Account
Control Agreements (as defined in the Security Agreement), Securities Account
Control Agreements (as defined in the Security Agreement) or such other “control
agreements” in form and substance reasonably satisfactory to the Collateral

68



--------------------------------------------------------------------------------



 



    Agent covering all of the Loan Parties’ Account Collateral or Security
Collateral (each as defined in the Security Agreement).

     SECTION 5.02. Negative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid (other
than any Unaccrued Indemnity Claims), any Letter of Credit shall be outstanding
or any Lender Party shall have any Commitment hereunder, no Loan Party nor any
of its Subsidiaries will, at any time:
     (a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names any Loan Party or any of its Subsidiaries as debtor, or
sign or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except:
     (i) Liens created under the Loan Documents;
     (ii) Permitted Liens for the Parent and its Subsidiaries;
     (iii) Liens existing on the date hereof and described on Schedule 4.01(x)
hereto;
     (iv) purchase money Liens upon or in real property or equipment acquired or
held by the Borrower or any of its Subsidiaries in the ordinary course of
business or assumed by the Borrower or any of its Subsidiaries pursuant to a
Permitted Asset Exchange, in each case to secure the purchase price of such
property or equipment or to secure Debt incurred solely for the purpose of
financing the acquisition, construction or improvement of any such property or
equipment to be subject to such Liens, or Liens existing on any such property or
equipment at the time of acquisition (other than any such Liens created in
contemplation of such acquisition that do not secure the purchase price), or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided, however, that no such Lien shall extend to or cover any
property other than the property or equipment being acquired, constructed or
improved, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced; and provided further that the aggregate principal amount of the Debt
secured by Liens permitted by this clause (iv) shall not exceed the amount
permitted under Section 5.02(b)(iii)(B) at any time outstanding;
     (v) Liens arising in connection with Capitalized Leases of the Borrower or
any of its Subsidiaries permitted under Section 5.02(b)(iii)(C); provided that
no such Lien shall extend to or cover any Collateral or assets other than the
assets subject to such Capitalized Leases;
     (vi) Liens created under the Second Lien Loan Documents securing
obligations under the Second Lien Loan Documents, in all cases subject to the
provisions of the Intercreditor Agreement; and

69



--------------------------------------------------------------------------------



 



     (vii) so long as no Default has occurred and is continuing, other Liens
securing Debt of the Parent and its Subsidiaries outstanding in an aggregate
principal amount not to exceed $1,000,000, provided that no such Lien shall
extend to or cover any Collateral.
     (b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:
     (i) in the case of the Borrower,
     (A) Debt in respect of Hedge Agreements required pursuant to Section
5.01(o) or other Hedge Agreements designed to hedge against fluctuations in
interest rates incurred in the ordinary course of business and consistent with
prudent business practice; provided, that the aggregate notional amount for all
such Hedge Agreements shall not exceed $75,000,000 at any time, and
     (B) Debt owed to a wholly owned Subsidiary of the Borrower, which Debt
(x) shall constitute Pledged Debt, (y) shall be on subordinated terms reasonably
acceptable to the Administrative Agent and (z) shall be evidenced by promissory
notes in form and substance reasonably satisfactory to the Administrative Agent
and such promissory notes shall be pledged as security for the Obligations of
the holder thereof under the Loan Documents to which such holder is a party and
delivered to the Collateral Agent pursuant to the terms of the Security
Agreement;
     (ii) in the case of any Subsidiary of the Borrower, Debt owed to the
Borrower or to a wholly owned Subsidiary of the Borrower, provided that, in each
case, such Debt (x) shall constitute Pledged Debt, (y) shall be on terms
reasonably acceptable to the Administrative Agent and (z) shall be evidenced by
promissory notes in form and substance reasonably satisfactory to the
Administrative Agent and such promissory notes shall be pledged as security for
the Obligations of the holder thereof under the Loan Documents to which such
holder is a party and delivered to the Collateral Agent pursuant to the terms of
the Security Agreement; and
     (iii) the Guaranties and, in the case of the Borrower and its Subsidiaries,
     (A) Debt under the Loan Documents,
     (B) (x) so long as no Default has occurred and is continuing, Debt secured
by Liens permitted by Section 5.02(a)(iv) not to exceed in the aggregate
$2,000,000 at any time outstanding, and (y) Debt assumed pursuant to a Permitted
Asset Exchange and secured by Liens permitted by Section 5.02(a)(iv) not to
exceed, together with any Debt assumed pursuant to clause (C)(y) below,
$1,000,000,
     (C) (x) Capitalized Leases not to exceed in the aggregate $2,000,000 at any
time outstanding, and (y) Capitalized Leases assumed pursuant to a Permitted
Asset Exchange not to exceed, together with any Debt assumed pursuant to clause
(B)(y) above, $1,000,000,

70



--------------------------------------------------------------------------------



 



     (D) Debt of any Person that becomes a Subsidiary of the Borrower after the
date hereof in accordance with the terms of Section 5.02(f) which Debt does not
exceed $2,000,000 in the aggregate and is existing at the time such Person
becomes a Subsidiary of the Borrower,
     (E) the Surviving Debt and any Debt extending the maturity of, or refunding
or refinancing, in whole or in part, any Surviving Debt; provided that the terms
of any such extending, refunding or refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
permitted by the Loan Documents; provided further that the principal amount of
such Surviving Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing, and
the direct and contingent obligors therefor shall not be changed, as a result of
or in connection with such extension, refunding or refinancing; and provided
further that the terms relating to this principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such extending, refunding or refinancing Debt,
and of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Loan Parties or
the Lender Parties than the terms of any agreement or instrument governing the
Surviving Debt being extended, refunded or refinanced and the interest rate
applicable to any such extending, refunding or refinancing Debt does not exceed
the then applicable market interest rate,
     (F) any Permitted Refinancing Debt in an aggregate principal amount not to
exceed $120,000,000 at any one time outstanding,
     (G) Debt under the Second Lien Term Loan Credit Agreement, and
     (H) so long as no Default has occurred and is continuing, other Debt of the
Borrower in an aggregate principal amount not to exceed $1,000,000 at any one
time outstanding.
     (c) Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any material change in the nature of its business as carried as of the
Closing Date, provided that, in any event, the Parent shall not engage in any
business other than to own the Equity Interests of the Borrower.
     (d) Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except
that:
     (i) the Parent and its Subsidiaries may consummate the Merger;
     (ii) any Subsidiary of the Borrower may merge into or consolidate with any
other Subsidiary of the Borrower, provided that, in the case of any such merger
or consolidation, the Person formed by such merger or consolidation shall be a
wholly owned Subsidiary of the Borrower, and provided further that, in the case
of any such merger or consolidation to which a Subsidiary Guarantor is a party,
the Person formed by such merger or consolidation shall be a Subsidiary
Guarantor;

71



--------------------------------------------------------------------------------



 



     (iii) any Subsidiary of the Borrower may merge into or consolidate with the
Borrower, provided that the Borrower shall be the Person surviving such merger;
     (iv) in connection with any acquisition permitted under Section 5.02(f),
any Subsidiary of the Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; provided
that the Person surviving such merger shall be a wholly owned Subsidiary of the
Borrower and the provisions of Section 5.01(i) shall have been complied with;
and
     (v) in connection with any sale or other disposition permitted under
Section 5.02(e)(iv), any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it;

    provided, however, that in each case, immediately before and after giving
effect thereto, no Default shall have occurred and be continuing.

     (e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets, except:
     (i) sales of Inventory in the ordinary course of its business and the
granting of any option or other right to purchase, lease or otherwise acquire
Inventory in the ordinary course of its business;
     (ii) in a transaction authorized by Section 5.02(d) (other than subsection
(iv) thereof);
     (iii) sales, transfers or other dispositions of assets among the Borrower
and Subsidiary Guarantors;
     (iv) sales, transfers or other dispositions from a Subsidiary of the
Borrower to the Borrower;
     (v) the sale of any asset by the Borrower or any of its Subsidiaries (other
than a bulk sale of Inventory and a sale of Receivables other than delinquent
accounts for collection purposes only) so long as (A) no Default shall occur and
be continuing, (B) the purchase price paid to the Borrower or such Subsidiary
for such asset shall be no less than the fair market value of such asset at the
time of such sale, (C) the purchase price for such asset shall be paid to the
Borrower or such Subsidiary in at least 90% cash and (D) the fair market value
of such asset, when added to the fair market value of all other assets sold by
the Borrower and its Subsidiaries pursuant to this clause (v), shall not exceed
$5,000,000 from the Effective Date through and including the Termination Date;
     (vi) a Permitted Asset Exchange;
     (vii) the sale, transfer or other disposition, in the ordinary course, of
equipment no longer used or useful in the conduct of the business of the
Borrower and its Subsidiaries; and

72



--------------------------------------------------------------------------------



 



     (viii) leases, subleases and licenses granted by the Borrower or any of its
Subsidiaries in the ordinary course of its business that do not materially
interfere with the conduct of the business of the grantor thereof;

    provided that, in the case of sales of assets pursuant to clauses (v) and
(vii) above, the applicable Loan Party shall, on the date of receipt by such
Loan Party or any of its Subsidiaries of the Net Cash Proceeds from such sale,
prepay the Advances pursuant to, and in the amount and order of priority set
forth in, Section 2.06(b)(ii), as specified therein.

     (f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:
     (i) (A) equity Investments by the Parent and its Subsidiaries in their
Subsidiaries outstanding on the date hereof and (B) additional equity
Investments in Loan Parties;
     (ii) loans and advances to employees in the ordinary course of the business
of the Loan Parties and their Subsidiaries as presently conducted in compliance
with all applicable laws (including Sarbanes-Oxley) an aggregate principal
amount not to exceed $500,000 at any time outstanding;
     (iii) Investments by the Loan Parties and their Subsidiaries in Cash
Equivalents;
     (iv) Investments existing on the date hereof and described on Schedule
4.01(aa) hereto;
     (v) Investments by the Borrower in Hedge Agreements permitted under Section
5.02(b)(i)(A);
     (vi) Investments consisting of intercompany Debt permitted under Section
5.02(b);
     (vii) the purchase or other acquisition by the Borrower or any of its
Subsidiaries of all of the Equity Interests in, or all or substantially all of
the property and assets of, any Person that, upon the consummation thereof, will
be wholly owned directly by the Borrower or one or more of its wholly owned
Subsidiaries (including, without limitation, as a result of a merger or
consolidation) (such purchase or acquisition, a “Permitted Acquisition”);
provided that, with respect to each purchase or other acquisition made pursuant
to this clause (vii):
     (A) any such newly created or acquired Subsidiary shall be a Loan Party and
comply with the requirements of Section 5.01(i);
     (B) the lines of business of the Person to be (or the property and assets
of which are to be) so purchased or otherwise acquired shall be substantially in
the newspaper publishing business;
     (C) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its

73



--------------------------------------------------------------------------------



 



Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by the chief executive or financial officer of the
Borrower), and the Borrower shall have given to the Administrative Agent at
least 10 Business Days’ prior written notice of such purchase or other
acquisition, which notice shall describe in reasonable detail the principal
terms and conditions of such purchase or other acquisition and which notice
shall be accompanied by the agreements and other documentation (to the extent
available) evidencing such purchase or other acquisition;
     (D) (1) no cash consideration shall be paid to effect such purchase or
other acquisition and (2) the total noncash consideration (including, without
limitation, the fair market value of all Equity Interests issued or transferred
to the sellers thereof, all indemnities, earnouts and other contingent payment
obligations to, and the aggregate amounts paid or to be paid under noncompete,
consulting and other affiliated agreements with, the sellers thereof, all
write-downs of property and assets and reserves for liabilities with respect
thereto and all assumptions of debt, liabilities and other obligations in
connection therewith (other than ordinary course liabilities and obligations))
paid by or on behalf of the Borrower and its Subsidiaries for any such purchase
or other acquisition, when added to the total consideration paid by or on behalf
of the Borrower and its Subsidiaries for all other purchases and other
acquisitions made by the Borrower and its Subsidiaries after the Effective Date
pursuant to this clause (vii), shall not exceed $10,000,000; provided that
immediately after giving effect to any such Investment the Revolving Credit
Commitments of the Revolving Credit Lenders at such time shall exceed the
aggregate amount of Advances (other than Term Advances) outstanding at such time
by at least $5,000,000;
     (E) (1) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing, (2) immediately after giving effect to such purchase or other
acquisition, the Parent and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 5.04, and, to the extent the cash
and non-cash consideration (as determined in clause (D) above) paid by or on
behalf of the Borrower and its Subsidiaries for any such purchase or other
acquisition shall be in excess of $10,000,000, the Administrative Agent shall
have received reasonable projections demonstrating pro forma compliance with
such covenants through the Termination Date in respect of the Term Facility,
such compliance to be determined on the basis of the financial statements most
recently required to be delivered to the Administrative Agent and the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be, as though such
purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby, and (3) such assets or such entity being
acquired, on a pro forma basis shall contribute positively to net income of the
Parent and its Subsidiaries (as adjusted for non-cash expenses) and shall
generate free cash flow; and
     (F) Such Loan Party shall have delivered to the Administrative Agent, on
behalf of the Lender Parties, at least five Business Days prior to the date on
which any such purchase or other acquisition is to be consummated, a

74



--------------------------------------------------------------------------------



 



certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (vii) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
     (viii) Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 5.02(f) in an aggregate amount not to exceed
$3,000,000; provided that, with respect to each Investment made pursuant to this
clause (viii):
     (A) such Investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Parent and its Subsidiaries,
taken as a whole (as determined in good faith by the board of directors (or
persons performing similar functions) of the Parent or such Subsidiary if the
board of directors is otherwise approving such transaction and, in each other
case, by the chief executive or financial officer of the Parent);
     (B) such Investment shall be in property and assets which are part of, or
in lines of business which are, substantially in the newspaper publishing
business;
     (C) any determination of the amount of such Investment shall include all
cash and noncash consideration (including, without limitation, the fair market
value of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
assets and reserves for liabilities with respect thereto and all assumptions of
debt, liabilities and other obligations in connection therewith (other than
ordinary course liabilities and obligations)) paid by or on behalf of the Parent
and its Subsidiaries in connection with such Investment; and
     (D) (1) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Parent and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 5.04, such compliance to be
determined on the basis of the financial statements most recently required to be
delivered to the Administrative Agent and the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, as though such Investment had been
consummated as of the first day of the fiscal period covered thereby; and
     (ix) a Permitted Asset Exchange.
     (g) Restricted Payments. Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries to do any of the foregoing, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in the Parent or to issue or sell

75



--------------------------------------------------------------------------------



 



any Equity Interests therein, except that so long as no Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom:
     (i) the Parent may:
     (A) declare and pay dividends and distributions payable only in common
stock or preferred stock of the Parent;
     (B) except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of the Advances pursuant to Section 2.06(b), purchase,
redeem, retire, defease or otherwise acquire shares of its capital stock with
the proceeds received contemporaneously from the issue of new shares of its
capital stock with equal or inferior voting powers, designations, preferences
and rights;
     (C) accept capital contributions; and
     (D) declare and pay cash dividends in respect of its Equity Interests to
the extent permitted to be declared and paid to the Parent pursuant to
Section 5.02(g)(ii)(A);
     (ii) the Borrower may:
     (A) declare and pay cash dividends in respect of its Equity Interests if
after giving effect thereto the aggregate amount of such dividends would be less
than (1) for each of the calendar years ending December 31, 2006 and
December 31, 2007, $2,500,000 in the aggregate for each such calendar year and
(2) for each calendar year ending on or after December 31, 2008, $5,000,000 in
the aggregate for each such calendar year (it being understood that no cash
dividends in respect of the Equity Interests in the Borrower may be declared or
paid for the calendar year ending December 31, 2005); provided that immediately
before and immediately after giving pro forma effect to any such cash dividends
in respect of the Equity Interests in the Borrower, (w) no Default shall have
occurred and be continuing, (x) the Parent and its Subsidiaries shall be in pro
forma compliance with all of the covenants set forth in Section 5.04, such
compliance to be determined on the basis of the financial statements most
recently required to be delivered to the Administrative Agent and the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be, as though such
cash dividend had been declared and paid as of the first day of the fiscal
period covered thereby, (y) the Leverage Ratio, determined based on the
financial statements most recently required to be delivered to the
Administrative Agent and the Lender Parties pursuant to Section 5.03(b) or (c),
as the case may be, as though such cash dividend had been declared and paid as
of the first day of the fiscal period covered thereby, shall be less than
4.25:1.00 and (z) the Revolving Credit Commitments of the Revolving Credit
Lenders at such time shall exceed the aggregate amount of Advances (other than
Term Advances) outstanding at such time by at least $5,000,000; and
     (B) accept capital contributions from the Parent;

76



--------------------------------------------------------------------------------



 



     (iii) any Subsidiary of the Borrower may (A) declare and pay cash dividends
to the Borrower, and (B) accept capital contributions from the Borrower; and
     (iv) each of the Parent and the Borrower may repurchase capital stock from
employees of the Parent or the Borrower in an amount not to exceed $500,000 in
any calendar year and $1,000,000 in the aggregate.
     (h) Amendments of Constitutive Documents, Etc. Amend, or permit any of its
Subsidiaries to amend, (i) its certificate of incorporation or bylaws or other
constitutive documents or (ii) any documents or instruments governing any Debt
other than the Loan Documents, other than amendments that could not be
reasonably expected to have a Material Adverse Effect or to adversely affect the
interests of the Lender Parties.
     (i) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in (i) material accounting policies or reporting
practices (except as required by generally acceptable accounting principles) or
(ii) its Fiscal Year (except that the Parent and its Subsidiaries shall be
entitled to change their Fiscal Year to a Fiscal Year ended June 30).
     (j) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt (including the
Second Lien Term Loan Facility), except (i) the prepayment of the Advances in
accordance with the terms of this Agreement and (ii) regularly scheduled or
required repayments or redemptions of Surviving Debt, or amend, modify or change
in any manner any term or condition of any Surviving Debt, or permit any of its
Subsidiaries to do any of the foregoing other than to prepay any Debt payable to
the Borrower or any of its Subsidiaries that are Loan Parties.
     (k) Amendment, Etc., of Related Documents. Cancel or terminate any Related
Document or consent to or accept any cancellation or termination thereof, amend,
modify or change in any material respect any term or condition of any Related
Document or give any consent, waiver or approval thereunder, waive any default
under or any breach of any term or condition of any Related Document, agree in
any manner to any other amendment, modification or change of any term or
condition of any Related Document or take any other action in connection with
any Related Document, in each case that would impair the value of the interest
or rights of any Loan Party thereunder or that would impair the rights or
interests of any Agent or any Lender Party, or permit any of its Subsidiaries to
do any of the foregoing.
     (l) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties or (ii) in connection with
(A) the Second Lien Term Loan Facility, in effect on the date hereof, (B) any
purchase money Debt permitted by Section 5.02(b)(iii)(B) solely to the extent
that the agreement or instrument governing such Debt prohibits a Lien on the
property acquired with the proceeds of such Debt or (C) any Capitalized Lease
permitted by Section 5.02(b)(iii)(C) solely to the extent that such Capitalized
Lease prohibits a Lien on the property subject thereto.
     (m) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so, except
that any Subsidiary the sole asset of which consists of its interest in a
partnership or joint venture may become a general partner in any general or
limited partnership or joint venture.

77



--------------------------------------------------------------------------------



 



     (n) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.
     (o) Payment Restrictions Affecting Subsidiaries. Directly or indirectly,
enter into or suffer to exist, or permit any of its Subsidiaries to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
its Subsidiaries to declare or pay dividends or other distributions in respect
of its Equity Interests or repay or prepay any Debt owed to, make loans or
advances to, or otherwise transfer assets to or invest in, the Parent or any
Subsidiary of the Parent (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except (i) the Loan Documents, (ii) any agreement or instrument evidencing
Surviving Debt or the Second Lien Term Loan Facility, in each case as in effect
on the date hereof, and (iii) any agreement in effect at the time a Person first
became a Subsidiary of the Parent, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the Parent.
     (p) Amendment, Etc., of Material Contracts. Cancel or terminate any
Material Contract or consent to or accept any cancellation or termination
thereof, amend or otherwise modify in any material respect any Material Contract
or give any consent, waiver or approval thereunder, waive any default under or
breach of any Material Contract, agree in any manner to any other amendment,
modification or change of any term or condition of any Material Contract or take
any other action in connection with any Material Contract, in each case that
would impair the value of the interest or rights of any Loan Party or any of its
Subsidiaries thereunder or that would impair the interest or rights of any Agent
or any Lender Party, or permit any of its Subsidiaries to do any of the
foregoing; provided however notwithstanding the foregoing, the Parent and its
Subsidiaries shall be entitled to cancel or terminate any Material Contracts
related to the sports marketing business in the ordinary course so long as the
effect of such cancellation or termination shall be identified in the reports
set forth in Section 5.03(e).
     (q) Management, Brokerage and Advisory Fees, Etc. Enter, or permit any of
its Subsidiaries to enter, into any arrangement for the payment of, or pay,
brokers, management, advisory or similar fees, other than any such fees incurred
in the ordinary course of business or in connection with a Permitted
Acquisition, but in any case not to exceed $500,000 for the term of this
Agreement.
     (r) Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Parent, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Parent or such Subsidiary as would be obtainable by the Parent or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (i) transactions between or among the Borrower and any Subsidiary Guarantors
or between or among any Subsidiary Guarantors, (ii) transactions, arrangements,
fees reimbursements and indemnities specifically and expressly permitted between
or among such parties under this Agreement, (iii) reasonable compensation and
indemnities to officers and directors (including any payments in respect of
directors’ and officers’ liability insurance) and (iv) the transactions with
Affiliates of the Parent described in the Section of the Registration Statement
entitled “Interests of Certain Persons in the Transactions”.
     SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid (other
than any Unaccrued Indemnity

78



--------------------------------------------------------------------------------



 



Claims), any Letter of Credit shall be outstanding or any Lender Party shall
have any Commitment hereunder, the Borrower will furnish to the Agents and the
Lender Parties:
     (a) Default Notice. As soon as possible and in any event within five days
after a Responsible Officer becomes aware of the occurrence of a Default or any
event, development or occurrence reasonably likely to have a Material Adverse
Effect continuing on the date of such statement, a statement of the Chief
Financial Officer of the Borrower setting forth details of such Default and the
action that the Borrower has taken and proposes to take with respect thereto.
Each notice pursuant to this Section 5.03(a) shall describe with particularity
any and all provisions of this Agreement and any other Loan Documents that have
been breached.
     (b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent and its Subsidiaries, including therein a Consolidated
balance sheet of the Parent and its Subsidiaries as of the end of such Fiscal
Year and a Consolidated statement of income and a Consolidated statement of cash
flows of the Parent and its Subsidiaries for such Fiscal Year, in each case
accompanied by (i) an opinion acceptable to the Required Lenders as to such
audit report of PricewaterhouseCoopers LLP or other independent public
accountants of recognized standing reasonably acceptable to the Required Lenders
and (ii) to the extent required by applicable law, a report of such independent
public accountants as to the Parent’s internal controls required under
Section 404 of Sarbanes-Oxley, in each case certified in a manner reasonably
acceptable to the Required Lenders, together with (x) a certificate of such
accounting firm to the Lender Parties stating that in the course of the regular
audit of the business of the Parent and its Subsidiaries, which audit was
conducted by such accounting firm in accordance with generally accepted auditing
standards, such accounting firm has obtained no knowledge that a Default has
occurred and is continuing, or if, in the opinion of such accounting firm, a
Default has occurred and is continuing, a statement as to the nature thereof and
(y) a certificate of the Chief Financial Officer of the Borrower stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto.
     (c) Quarterly Financials. As soon as available and in any event within
45 days after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such quarter and Consolidated statement of income and a Consolidated statement
of cash flows of the Parent and its Subsidiaries for the period commencing at
the end of the previous fiscal quarter and ending with the end of such fiscal
quarter and a Consolidated statement of income and a Consolidated statement of
cash flows of the Parent and its Subsidiaries for the period commencing at the
end of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments and the
absence of footnotes) by the Chief Financial Officer of the Borrower as having
been prepared in accordance with GAAP, together with (i) a certificate of said
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Borrower has taken and proposes to take with respect thereto and
(ii) a schedule in form reasonably satisfactory to the Administrative Agent of
the computations used by the Borrower in determining compliance with the
covenants contained in Section 5.04, provided that in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP; and as soon as available and in
any event within 45 days after

79



--------------------------------------------------------------------------------



 



the end of each of the first three quarters of each Fiscal Year, an internal
report of the operations of the Parent and its Subsidiaries for such fiscal
quarter, setting forth for each of the segments and properties of the Parent and
its Subsidiaries, operational figures in each case in comparative form to the
budgets for such fiscal quarter and to the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail as requested by the Administrative Agent.
     (d) Monthly Financials. As soon as available and in any event (i) within 45
days after the end of a calendar month which is also the last month of any
Fiscal Year and (ii) within 30 days after the end of each other calendar month
(except for the end of a month which is also the end of one of the first three
quarters of any Fiscal Year), a Consolidated statement of income of the Parent
and its Subsidiaries for the period commencing at the end of the previous month
and ending with the end of such month and a Consolidated statement of income of
the Parent and its Subsidiaries for the period commencing at the end of the
previous Fiscal Year and ending with the end of such month, and beginning with
the first month ended in Fiscal Year 2007, setting forth in each case in
comparative form the corresponding figures for the comparable period of the
previous Fiscal Year, all in reasonable detail and duly certified by the Chief
Financial Officer of the Borrower.
     (e) Annual Forecasts. As soon as available and in any event no later than
60 days after the end of each Fiscal Year, forecasts prepared by management of
the Borrower, in form satisfactory to the Administrative Agent, of (i) balance
sheets, income statements and cash flow statements on a quarterly basis for the
Fiscal Year following such Fiscal Year and (ii) quarterly calculation of the
financial covenants set forth in Section 5.04 for the Fiscal Year following such
Fiscal Year.
     (f) Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any
Governmental Authority affecting any Loan Party or any of its Subsidiaries of
the type described in Section 4.01(f).
     (g) Securities Reports. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that any Loan
Party or any of its Subsidiaries sends to its stockholders, and copies of all
regular, periodic and special reports, and all registration statements, that any
Loan Party or any of its Subsidiaries files with the SEC or any governmental
authority that may be substituted therefor, or with any national securities
exchange.
     (h) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lender Parties pursuant to any other clause of this Section 5.03.
     (i) Agreement Notices. Promptly upon receipt thereof, copies of all
notices, requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any Related Document or Material Contract or
instrument, indenture, loan or credit or similar agreement regarding or related
to any material breach or default by any party thereto or any other event that
could materially impair the value of the interests or the rights of such Loan
Party or otherwise have a Material Adverse Effect and copies of any amendment,
modification or waiver of any provision of any Related Document or Material
Contract or instrument, indenture, loan or credit or similar agreement and, from
time to time upon the reasonable request by the Administrative Agent, such
information and reports regarding the Related Documents, the

80



--------------------------------------------------------------------------------



 



Material Contracts and such instruments, indentures and loan and credit and
similar agreements as the Administrative Agent may reasonably request.
     (j) ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred, a statement of the Chief
Financial Officer of the Borrower describing such ERISA Event and the action, if
any, that such Loan Party or such ERISA Affiliate has taken and proposes to take
with respect thereto and (B) on the date any records, documents or other
information must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA, a copy of such records, documents and information.
     (ii) Plan Terminations. Promptly and in any event within five Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan.
     (iii) Plan Annual Reports. Promptly and in any event within 30 days after
the filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.
     (iv) Multiemployer Plan Notice. Promptly and in any event within five
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning
(A) the imposition of Withdrawal Liability by any such Multiemployer Plan,
(B) the reorganization or termination, within the meaning of Title IV of ERISA,
of any such Multiemployer Plan or (C) the amount of liability incurred, or that
may be incurred, by such Loan Party or any ERISA Affiliate in connection with
any event described in clause (A) or (B).
     (k) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) be reasonably likely to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.
     (l) Real Property If requested by the Administrative Agent, within 30 days
after such request, a report supplementing Schedules 4.01(y), 4.01(z)(1),
4.01(z)(2) and 5.01(q) hereto, including an identification of all owned and
leased real property disposed of by such Loan Party or any of its Subsidiaries
during such Fiscal Year, a list and description (including the street address,
county or other relevant jurisdiction, state, record owner, book value thereof
and, in the case of leases of property, lessor, lessee, expiration date and
annual rental cost thereof) of all real property acquired or leased during such
Fiscal Year and a description of such other changes in the information included
in such Schedules as may be necessary for such Schedules to be accurate and
complete.
     (m) Insurance. If requested by the Administrative Agent, within 30 days
after such request, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as any Agent, or any Lender Party through
the Administrative Agent, may reasonably specify.
     (n) FCC Matters. Promptly and in any event within ten days of receipt
thereof, copies of all written notices and communications received from the FCC
or any other

81



--------------------------------------------------------------------------------



 



Governmental Authority which (i) relates to any forfeiture, non-renewal,
cancellation, revocation, suspension, impairment or termination of, or any other
adverse development with respect to, any FCC License or (to the extent that it
is material to the business of the Parent or any of its Subsidiaries) any other
Approval or (ii) has, or could be reasonably likely to have a Material Adverse
Effect; provided however, that the provisions of this subsection (n) shall not
apply to license cancellations, transmitter deletions or relocations, or other
license modifications that the Parent and its Subsidiaries, in the exercise of
their discretion, reasonably determine to be necessary to the operation of the
Telecommunications Business of the Parent and its Subsidiaries.
     (o) Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as any Agent, or any
Lender Party through the Administrative Agent, may from time to time reasonably
request.
     (p) Borrower Materials. The Parent and the Borrower hereby acknowledge that
(a) the Administrative Agent and/or the Arrangers will make available to the
Lenders and the Issuing Bank materials and/or information provided by or on
behalf of the Parent or the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Parent, the Borrower
or their securities) (each, a “Public Lender”). Each of the Parent and the
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Parent and the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the Issuing Bank and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Parent, the Borrower or their securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor”; and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor”.
     SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid (other
than any Unaccrued Indemnity Claims), any Letter of Credit shall be outstanding
or any Lender Party shall have any Commitment hereunder, the Parent will not:
     (a) First Lien Leverage Ratio. Permit the First Lien Leverage Ratio as of
the last day of any fiscal quarter set forth below to be greater than the ratio
set forth below for such quarter:

                  Fiscal Quarter   March 31   June 30   September 30   December
31 2006   5.25 : 1.00   5.25 : 1.00   5.00 : 1.00   4.50 : 1.00 2007   4.50 :
1.00   4.00 : 1.00   4.00 : 1.00   3.50 : 1.00 2008   3.50 : 1.00   3.00 : 1.00
  3.00 : 1.00   2.50 : 1.00 2009   2.50 : 1.00   2.00 : 1.00   2.00 : 1.00  
2.00 : 1.00

82



--------------------------------------------------------------------------------



 



                  Fiscal Quarter   March 31   June 30   September 30   December
31 2010   2.00 : 1.00   2.00 : 1.00   —   —

     (b) Leverage Ratio. Permit the Leverage Ratio as of the last day of any
fiscal quarter set forth below to be greater than the ratio set forth below for
such quarter:

                  Fiscal Quarter   March 31   June 30   September 30   December
31 2006   6.75 : 1.00   6.75 : 1.00   6.50 : 1.00   6.00 : 1.00 2007   6.00 :
1.00   5.50 : 1.00   5.50 : 1.00   5.00 : 1.00 2008   5.00 : 1.00   4.50 : 1.00
  4.50 : 1.00   4.00 : 1.00 2009   4.00 : 1.00   3.50 : 1.00   3.50 : 1.00  
3.50 : 1.00 2010   3.50 : 1.00   3.50 : 1.00   —   —

     (c) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio as
of the last day of any fiscal quarter of the Parent to be less than 1.10 : 1.00.
     (d) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the
last day of any fiscal quarter set forth below to be less than the ratio set
forth below for such quarter:

                  Fiscal Quarter   March 31   June 30   September 30   December
31 2006   1.50 : 1.00   1.50 : 1.00   1.50 : 1.00   1.50 : 1.00 2007   1.75 :
1.00   1.75 : 1.00   1.75 : 1.00   1.75 : 1.00 2008   2.00 : 1.00   2.00 : 1.00
  2.00 : 1.00   2.00 : 1.00 2009   2.50 : 1.00   2.50 : 1.00   2.50 : 1.00  
2.50 : 1.00 2010   3.00 : 1.00   3.00 : 1.00   —   —

          For purposes of calculating the financial covenants set forth in this
Section 5.04, the components of each financial ratio shall be adjusted on a pro
forma Consolidated basis, in a manner reasonably acceptable to the
Administrative Agent, to include, as of the first day of any applicable period,
any permitted acquisition under Section 5.02(f)(vii) or any Permitted Assets
Exchange consummated during such period.
ARTICLE VI
EVENTS OF DEFAULT
     SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
     (a) (i) the Borrower shall fail to pay any principal of any Advance when
the same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within 3 Business
Days after the same shall become due and payable; or

83



--------------------------------------------------------------------------------



 



     (b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or
     (c) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(e), (f), (i), (m), (o) or (q), 5.02,
5.03(a), (b), (c), (d), (e), (f) or (i) or 5.04; or
     (d) any Loan Party shall fail to perform or observe any other term,
covenant or agreement contained in any Loan Document on its part to be performed
or observed if such failure shall remain unremedied for 30 days after the
earlier of the date on which (i) a Responsible Officer becomes aware of such
failure or (ii) written notice thereof shall have been given to the Borrower by
any Agent or any Lender Party; or
     (e) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt of such Loan Party or such Subsidiary (as the case may be) that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of at least $1,000,000 either individually or in the aggregate
for all such Loan Parties and Subsidiaries (but excluding Debt outstanding
hereunder), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or
     (f) any Loan Party or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 45 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or
     (g) any judgments or orders, either individually or in the aggregate, for
the payment of money in excess of $1,000,000 or otherwise material to the Parent
and its Subsidiaries, taken as a whole, shall be rendered against any Loan Party
or any of its Subsidiaries and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or

84



--------------------------------------------------------------------------------



 



order or (ii) there shall be any period of 20 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not give rise to an Event of Default under this Section 6.01(g) if
and for so long as (A) the amount of such judgment or order is covered by a
valid and binding policy of insurance in favor of such Loan Party or Subsidiary
from an insurer that is rated at least “A” by A.M. Best Company, which policy
covers full payment thereof (less any deductible) and (B) such insurer has been
notified, and has not disputed the claim made for payment, of the amount of such
judgment or order; or
     (h) any non-monetary judgment or order shall be rendered against any Loan
Party or any of its Subsidiaries that could be reasonably likely to have a
Material Adverse Effect, and there shall be any period of 20 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
     (i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(i) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing; or
     (j) any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(i) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in the Collateral purported to be covered thereby (or any
Loan Party shall so assert or shall take any action to discontinue or to assert
the invalidity or unenforceability thereof); or
     (k) a Change of Control shall occur; or
     (l) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $1,000,000; or
     (m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $1,000,000 or requires payments exceeding $250,000 per
annum; or
     (n) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $1,000,000; or
     (o) the Obligations of the Loan Parties under the Loan Documents shall fail
to constitute “Senior Debt” (or any comparable term) or shall fail to constitute
the sole “Designated Senior Debt” (or any comparable term) under the provisions
of any Subordinated Debt; or

85



--------------------------------------------------------------------------------



 



     (p) (i) any material Approval necessary for the ownership or operations of
the Parent or any Subsidiary or for the execution or delivery by the Parent or
any Subsidiary of any Loan Document from time to time, the performance by the
Parent or any Subsidiary of its obligations under the Loan Documents, the grant
and perfection of the Liens and security interests contemplated thereby or for
the exercise by the Secured Parties of their rights and remedies under the Loan
Documents shall expire, and on or prior to such expiration, the same shall not
have been renewed or replaced by another Approval authorizing substantially the
same operations by such Person; (ii) any material Approval necessary for the
ownership or operations of the Parent or any Subsidiary or for the execution or
delivery by the Parent or any Subsidiary of any Loan Document from time to time,
the performance by the Parent or any Subsidiary of its obligations under the
Loan Documents, the grant and perfection of the Liens and security interests
contemplated thereby or for the exercise by the Secured Parties of their rights
and remedies under the Loan Documents shall be canceled, revoked, terminated,
rescinded, annulled, suspended, or modified in a materially adverse respect, or
shall no longer be in full force and effect, or the grant or the effectiveness
thereof shall have been stayed, vacated, reversed, or set aside; (iii) the
Parent or any Subsidiary is required by any Governmental Authority to halt
construction or operations under any material Approval and such action shall
continue uncorrected for 60 days after the applicable entity has received notice
thereof; or (iv) any Governmental Authority shall make any other adverse
determination which, in each case has, or could be reasonably likely to have, a
Material Adverse Effect;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare all or any portion of the Commitments of each Lender Party and the
obligation of each Lender Party to make Advances (other than Letter of Credit
Advances by the Issuing Bank or a Revolving Credit Lender pursuant to Section
2.03(b)) and of the Issuing Bank to issue Letters of Credit to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare all or any portion of the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon all or such portion, as applicable, of the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under the Federal Bankruptcy Code or the
commencement of any case or proceeding under the Federal Bankruptcy Code with
respect to the Borrower, (x) the Commitments of each Lender Party and the
obligation of each Lender Party to make Advances (other than Letter of Credit
Advances by the Issuing Bank or a Revolving Credit Lender pursuant to
Section 2.03(b)) and of the Issuing Bank to issue Letters of Credit shall
automatically be terminated and (y) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower to the extent permitted by applicable law.
     SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If
any Event of Default shall have occurred and be continuing, the Administrative
Agent may, or shall at the request of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, pay to the Collateral Agent on behalf of the Lender Parties in same day
funds at the Collateral Agent’s office designated in such demand, for deposit in
the L/C Cash Collateral Account, an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code or the commencement of any case or
proceeding under the Federal Bankruptcy Code with respect to the Borrower, the
Borrower shall be automatically obligated to pay to the Collateral Agent

86



--------------------------------------------------------------------------------



 



on behalf of the Lender Parties in same day funds at the office designated by
the Collateral Agent, for deposit in the L/C Collateral Account, an amount equal
to the aggregate Available Amount of all Letters of Credit then outstanding,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower to the extent permitted by applicable
law. If at any time the Administrative Agent or the Collateral Agent determines
that any funds held in the L/C Collateral Account are subject to any right or
claim of any Person other than the Agents and the Lender Parties or that the
total amount of such funds is less than the aggregate Available Amount of all
Letters of Credit, the Borrower will, forthwith upon demand by the
Administrative Agent or the Collateral Agent, pay to the Collateral Agent, as
additional funds to be deposited and held in the L/C Collateral Account, an
amount equal to the excess of (a) such aggregate Available Amount over (b) the
total amount of funds, if any, then held in the L/C Collateral Account that the
Administrative Agent or the Collateral Agent, as the case may be, determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit in the L/C Collateral Account, such funds
shall be applied to reimburse the Issuing Bank or Revolving Credit Lenders, as
applicable, to the extent permitted by applicable law.
ARTICLE VII
THE AGENTS
     SECTION 7.01. Authorization and Action. (a) Each Lender Party (in its
capacities as a Lender or as Issuing Bank (if applicable) and on behalf of
itself and its Affiliates as potential Hedge Banks) hereby appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to such Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Obligations of the Loan Parties), no Agent
shall be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lender Parties, all Hedge Banks
and all holders of Notes; provided, however, that no Agent shall be required to
take any action that exposes such Agent to personal liability or that is
contrary to this Agreement or applicable law. Each Agent agrees to give to each
Lender Party prompt notice of each notice given to it by the Borrower pursuant
to the terms of this Agreement.
          (b) In furtherance of the foregoing, each Lender Party (in its
capacities as a Lender, the Issuing Bank (if applicable) and on behalf of itself
and its Affiliates as potential Hedge Banks) hereby appoints and authorizes the
Collateral Agent to act as the agent of such Lender Party for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Collateral Agent (and any Supplemental Collateral Agents appointed by the
Collateral Agent pursuant to Section 7.01(c) for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights or remedies thereunder at the
direction of the Collateral Agent) shall be entitled to the benefits of this
Article VII (including, without limitation, Section 7.05) as though the
Collateral Agent (and any such Supplemental Collateral Agents) were an “Agent”
under the Loan Documents, as if set forth in full herein with respect thereto.
          (c) Any Agent may execute any of its duties under this Agreement or
any other Loan Document (including for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Collateral
Documents or of exercising any rights and remedies thereunder at

87



--------------------------------------------------------------------------------



 



the direction of the Collateral Agent) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Collateral Agent may also from time to time, when the Collateral Agent
reasonably deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral subagents or attorneys-in-fact
(each, a “Supplemental Collateral Agent”) with respect to all or any part of the
Collateral; provided, however, that no such Supplemental Collateral Agent shall
be authorized to take any action with respect to any Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent.
Should any instrument in writing from the Borrower or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by the Collateral
Agent to more fully or certainly vest in and confirm to such Supplemental
Collateral Agent such rights, powers, privileges and duties, the Borrower shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Collateral Agent. If any
Supplemental Collateral Agent, or successor thereto, shall die, become incapable
of acting, resign or be removed, all rights, powers, privileges and duties of
such Supplemental Collateral Agent, to the extent permitted by law, shall
automatically vest in and be exercised by the Collateral Agent until the
appointment of a new Supplemental Collateral Agent. No Agent shall be
responsible for the negligence or misconduct of any agent, attorney-in-fact or
Supplemental Collateral Agent that it selects in accordance with the foregoing
provisions of this Section 7.01(c) in the absence of such Agent’s gross
negligence or willful misconduct.
     SECTION 7.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may treat the payee of any Note as the holder thereof until, in the case of
the Administrative Agent, the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent, such Agent has received notice from the Administrative Agent that
it has received and accepted such Assignment and Acceptance, in each case as
provided in Section 9.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender Party and shall
not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (e) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or electronic
communication) believed by it to be genuine and signed or sent by the proper
party or parties.
     SECTION 7.03. Wachovia and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, if any, Wachovia shall have the
same rights and powers under the Loan Documents as any other Lender Party and
may exercise the same as though it were not an Agent; and the term “Lender
Party” or “Lender Parties” shall, unless otherwise expressly indicated, include
Wachovia in its individual capacity. Wachovia and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any of its Subsidiaries and any Person that may do
business with

88



--------------------------------------------------------------------------------



 



or own securities of any Loan Party or any such Subsidiary, all as if Wachovia
was not an Agent and without any duty to account therefor to the Lender Parties.
No Agent shall have any duty to disclose any information obtained or received by
it or any of its Affiliates relating to any Loan Party or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as such Agent.
     SECTION 7.04. Lender Party Credit Decision. Each Lender Party acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender Party and based on the financial statements referred to in Section 4.01
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.
     SECTION 7.05. Indemnification. (a) Each Lender Party severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender Party’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.
     (b) Each Lender Party severally agrees to indemnify the Issuing Bank (to
the extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by the Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Issuing Bank’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse the Issuing
Bank promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Borrower under Section 9.04, to the extent that the Issuing Bank is not promptly
reimbursed for such costs and expenses by the Borrower.
     (c) For purposes of this Section 7.05, the Lender Parties’ respective
ratable shares of any amount shall be determined, at any time, according to the
sum of (i) the aggregate principal amount of the Advances outstanding at such
time and owing to the respective Lender Parties, (ii) their respective Pro Rata
Shares of the aggregate Available Amount of all Letters of Credit outstanding at
such time and (iii) the aggregate unused portions of their respective Revolving
Credit Commitments and Term Commitments at such time; provided that the
aggregate principal amount of Letter of Credit Advances

89



--------------------------------------------------------------------------------



 



owing to the Issuing Bank shall be considered to be owed to the Revolving Credit
Lenders ratably in accordance with their respective Revolving Credit
Commitments. The failure of any Lender Party to reimburse any Agent or the
Issuing Bank, as the case may be, promptly upon demand for its ratable share of
any amount required to be paid by the Lender Parties to such Agent or the
Issuing Bank, as the case may be, as provided herein shall not relieve any other
Lender Party of its obligation hereunder to reimburse such Agent or the Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
Party shall be responsible for the failure of any other Lender Party to
reimburse such Agent or the Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount. Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 7.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.
     SECTION 7.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lender Parties and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation, then the retiring Agent may,
in consultation with the Borrower, on behalf of the Lender Parties, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent and, in the case of a successor Collateral
Agent, upon the execution and filing or recording of such financing statements,
or amendments thereto, and such amendments or supplements to such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. If within 45 days
after written notice is given of the retiring Agent’s resignation under this
Section 7.06 no successor Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation shall become effective, (b) the retiring Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents and (c) the
Required Lenders shall thereafter perform all duties of the retiring Agent under
the Loan Documents until such time, if any, as the Required Lenders appoint a
successor Agent as provided above. After any retiring Agent’s resignation
hereunder as Agent shall have become effective, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.
     SECTION 7.07. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance or Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, any Letter of Credit
Agreements and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lender Parties and the Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lender Parties and the
Agents and their respective agents and counsel and all other amounts due the
Lender Parties and the Agents under Sections 2.07, 2.08 and 9.04) allowed in
such judicial proceeding; and

90



--------------------------------------------------------------------------------



 



     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lender Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 9.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender Party or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
Party in any such proceeding.
     SECTION 7.08. Collateral and Guaranty Matters. The Lender Parties (on
behalf of themselves and any affiliated Hedge Banks) and the Hedge Banks
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any property granted to or held by the
Collateral Agent (and/or the Lender Parties and the Hedge Banks, as the case may
be) under any Loan Document or Secured Hedge Agreement, (i) upon termination of
the Commitments and payment in full of all Secured Obligations (other than
contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (unless such Letter of Credit
has been cash collateralized to the satisfaction of the Administrative Agent and
the L/C Issuer in their sole discretion), (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document (unless the transferee would be required to grant a Lien thereon
under the Loan Documents), or (iii) subject to Section 9.01, if approved,
authorized or ratified in writing by the Required Lenders; and
     (b) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 7.08.
     SECTION 7.09. Other Agents; Arrangers and Managers. None of the Lender
Parties or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent”, “book manager”,
“bookrunner”, “lead arranger”, “co-arranger” or “arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than to the extent expressly set forth herein and, in the case of such Lenders,
those applicable to all Lender Parties as such. Without limiting the foregoing,
none of the Lender Parties or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender Party
acknowledges that it has not relied, and will not rely, on any of the Lender
Parties or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.
     SECTION 7.10. Intercreditor Agreement. Each of the Lenders hereby
acknowledges that it has received and reviewed the Intercreditor Agreement and
agrees to be bound by the terms thereof. Each

91



--------------------------------------------------------------------------------



 



Lender (and each Person that becomes a Lender hereunder pursuant to
Section 9.07) hereby (a) acknowledges that Wachovia is acting under the
Intercreditor Agreement in multiple capacities as the Administrative Agent and
the Collateral Agent, as well as the administrative agent and the collateral
agent under the Second Lien Term Loan Facility and (b) waives any conflict of
interest, now contemplated or arising hereafter, in connection therewith and
agrees not to assert against Wachovia any claims, causes of action, damages or
liabilities of whatever kind or nature relating thereto. Each Lender (and each
Person that becomes a Lender hereunder pursuant to Section 9.07) hereby
authorizes and directs Wachovia to enter into the Intercreditor Agreement on
behalf of such Lender and agrees that Wachovia, in its various capacities
thereunder, may take such actions on its behalf as is contemplated by the terms
of the Intercreditor Agreement.
ARTICLE VIII
GUARANTY
     SECTION 8.01. Guaranty; Limitation of Liability. (a) Each Guarantor,
jointly and severally, hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest (including Post
Petition Interest), premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any other Secured Party in enforcing any rights under
this Guaranty or any other Loan Document. Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.
          (b) Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty and the Obligations of each
Subsidiary Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Subsidiary Guarantor hereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Subsidiary Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance (after taking into account the provisions of
paragraph (c) below).
          (c) Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.
     SECTION 8.02. Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law,

92



--------------------------------------------------------------------------------



 



regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Secured Party with respect thereto. The
Obligations of each Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any other
Loan Party under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Borrower or
any other Loan Party or whether the Borrower or any other Loan Party is joined
in any such action or actions. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any Collateral or
any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
     (d) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
     (g) the failure of any other Person to execute or deliver this Guaranty,
any Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

93



--------------------------------------------------------------------------------



 



     SECTION 8.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.
          (b) Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
          (c) Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by any Secured Party that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
          (d) Each Guarantor acknowledges that the Collateral Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Collateral Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.
          (e) Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Secured Party to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Secured Party.
          (f) Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 8.02 and this
Section 8.03 are knowingly made in contemplation of such benefits.
     SECTION 8.04. Payments Free and Clear of Taxes, Etc. Any and all payments
made by any Guarantor under or in respect of this Guaranty or any other Loan
Document shall be made, in accordance with Section 2.12, free and clear of and
without deduction for any and all present or future Taxes and subject to the
limitations set forth herein.
     SECTION 8.05. Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the cash payment in full of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (ii) the Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit,
(b) be binding upon each Guarantor, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Lender Parties, the Administrative
Agent and their successors, and permitted transferees and assigns. Without
limiting the generality of the foregoing clause (c), any Lender Party may assign
or otherwise transfer all or any portion of its rights and obligations hereunder
(including, without limitation, all or any portion of its Commitment, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, in each case as provided in
Section 9.07. No Guarantor shall have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Administrative
Agent.

94



--------------------------------------------------------------------------------



 



     SECTION 8.06. Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit and all
Secured Hedge Agreements shall have expired or been terminated and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the
Termination Date and (c) the latest date of expiration or termination of all
Letters of Credit and all Secured Hedge Agreements, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, (iii) the
Termination Date shall have occurred and (iv) all Letters of Credit and all
Secured Hedge Agreements shall have expired or been terminated, the Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.
     SECTION 8.07. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit L hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Subsidiary Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (b) each reference herein to “ this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty”, “thereunder”, “thereof” or words
of like import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.
     SECTION 8.08. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 8.08:
     (a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from

95



--------------------------------------------------------------------------------



 



any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), however, unless the Required Lenders
otherwise agree, no Guarantor shall demand, accept or take any action to collect
any payment on account of the Subordinated Obligations.
     (b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
     (c) Turn-Over. After the occurrence and during the continuance of any Event
of Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if
the Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.
     (d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
ARTICLE IX
MISCELLANEOUS
     SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of
this Agreement or the Notes or any other Loan Document, nor consent to any
departure by the Borrower or any other Loan Party therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Required
Lenders (or by the Administrative Agent on their behalf upon its receipt of the
consent thereof) and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
     (a) (i) waive any of the conditions, in the case of the Initial Extension
of Credit, specified in Section 3.01, without the written consent of each Lender
(other than any Lender that is, at such time, a Defaulting Lender), and
(ii) waive any of the conditions, in the case of a Borrowing or the issuance or
renewal of a Letter of Credit (other than the Initial Extension of

96



--------------------------------------------------------------------------------



 



Credit), specified in Section 3.02, or effect an amendment or waiver that has
the effect of waiving any such conditions, without the written consent of the
Required Revolving Credit Lenders;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Article VI) without the written consent of
such Lender or extend or increase the amount of the aggregate Commitments under
any Facility without the written consent of such Lender;
     (c) postpone any date scheduled for any payment of principal or interest
under Section 2.04 or 2.07, or any date fixed by the Administrative Agent for
the payment of fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Advance or L/C Disbursement, or (subject to clause (v) of the second proviso
to this Section 9.01) any fees or other amounts payable hereunder or under any
other Loan Document; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest at the Default Rate or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Advance or L/C Disbursement or to reduce any fee payable
hereunder;
     (e) change the order of application of any reduction in the Commitments or
any prepayment of Loans between the Credit Facilities from the application
thereof set forth in the applicable provisions of Section 2.06(a), in any manner
that materially and adversely affects the Lenders under such Facilities or
require the permanent reduction of the Revolving Credit Facility at any time
when all or a portion of the Term Facility remains in effect without the written
consent of each such Lender directly affected thereby;
     (f) change any provision of this Section 9.01 without the written consent
of each Lender, or change (i) the definition of (A) “Required Lenders” without
the written consent of each Lender or (B) “Secured Obligations”, without the
written consent of each Hedge Bank or (ii) any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;
     (g) release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
     (h) except in connection with a disposition permitted under
Section 5.02(e), release all or a material portion of the value of the Guaranty,
without the written consent of each Lender; or
     (i) as to any Facility, impose any greater restriction on the ability of
any Lender under such Facility to assign any of its rights or obligations
hereunder without the written consent of Lenders having more than 51% of the sum
of (i) the unused portion, if any, of the Commitments under such Facility plus
(ii) the total outstanding amount of the Commitments under such Facility, in
each case, at such time then in effect. For purposes of this clause, the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Disbursements shall be deemed to be held by such Lender;

97



--------------------------------------------------------------------------------



 



and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by the Issuing Bank; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent under this Agreement or any other
Loan Document; (iii) Section 9.07(k) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Advances are being funded by an SPC at the time of such amendment, waiver or
other modification; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     SECTION 9.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (i) in writing (including telegraphic,
telecopy or electronic communication) and mailed, telegraphed, telecopied or
delivered or (ii) as and to the extent set forth in Section 9.02(b) and in the
proviso to this Section 9.02(a), in an electronic medium and delivered as set
forth in Section 9.02(b), if to any Loan Party, to the Borrower at its address
at 546 East Main Street, Lexington, Kentucky 40508, Attention: Frederick
Erickson, Fax: (859) 226-4308, E-mail Address:
fred.erickson@hostcommunications.com; with a copy to (which shall not constitute
notice): Proskauer Rose LLP, 1585 Broadway, New York, New York 10036, Attention
Janice K. Smith, Fax: (212) 969-2900, E-mail Address: JKSmith@proskauer.com; if
to any Initial Lender Party, at its Domestic Lending Office specified opposite
its name on Schedule I hereto; if to any other Lender Party, at its Domestic
Lending Office specified in the Assignment and Acceptance pursuant to which it
became a Lender Party; and if to the Administrative Agent or the Collateral
Agent, at its address at 201 South College Street, Charlotte, NC 28288,
Attention: Colleen Murphy – Agency Services, Facsimile: 704-383-3612, E-mail:
colleen.murphy@wachovia.com, with a copy to 301 South College Street, Charlotte,
NC 28288, Attention: Jennifer Loew/Joe Mynatt – Portfolio Management, Facsimile:
704-383-1625, E-mail: jennifer.loew@wachovia.com / joe.mynatt@wachovia.com;
provided, however, that materials and information described in Section 9.02(b)
shall be delivered to the Administrative Agent in accordance with the provisions
thereof or as otherwise specified to the Borrower by the Administrative Agent.
All such notices and other communications shall, when mailed, telegraphed,
telecopied, or e-mailed, be effective when deposited in the mails, delivered to
the telegraph company, transmitted by telecopier or sent by electronic
communication, respectively, except that notices and communications to any Agent
pursuant to Article II, III or VII shall not be effective until received by such
Agent. Delivery by telecopier of an executed counterpart of a signature page to
any amendment or waiver of any provision of this Agreement or the Notes shall be
effective as delivery of an original executed counterpart thereof.
          (b) The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
Conversion of an existing, Borrowing or other Extension of Credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other Extension of Credit thereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic mail address

98



--------------------------------------------------------------------------------



 



specified by the Administrative Agent to the Borrower. In addition, the Borrower
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Loan Documents but only to the extent requested by
the Administrative Agent. Subject to the provisions of Section 5.03(p), the
Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
SyndTrack or a substantially similar electronic transmission system (the
“Platform”).
          (c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, THE PARENT,
ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
          (d) The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents. Each Lender Party agrees that notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender Party for purposes of the Loan Documents. Each
Lender Party agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender Party’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address. Nothing
herein shall prejudice the right of the Administrative Agent or any Lender Party
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.
     SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender
Party or any Agent to exercise, and no delay in exercising, any right hereunder
or under any Note or any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
     SECTION 9.04. Costs and Expenses. (a) The Loan Parties agree to pay from
time to time on demand (i) all costs and expenses of each Agent and Arranger in
connection with the preparation, execution, delivery, administration,
modification and amendment of, or any consent or waiver under (in each case
whether or not effective), the Loan Documents (including, without limitation,
(A) all due

99



--------------------------------------------------------------------------------



 



diligence, collateral review, syndication, transportation, computer,
duplication, appraisal, audit, insurance, consultant, search, filing and
recording fees and expenses and (B) the reasonable fees and expenses of counsel
for each Agent with respect thereto, with respect to advising such Agent or
Arranger as to its rights and responsibilities, or the perfection, protection,
interpretation or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all costs and expenses of each Agent and
Arranger and each Lender Party in connection with the enforcement of the Loan
Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent and each Lender Party with respect thereto).
          (b) The Loan Parties agree to indemnify, defend and save and hold
harmless each Agent, each Arranger, each Lender Party and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Facilities, the actual
or proposed use of the proceeds of the Advances or the Letters of Credit, the
Transaction Documents or any of the transactions contemplated thereby,
including, without limitation, any acquisition or proposed acquisition
(including, without limitation, the Transaction) of all or any portion of the
Equity Interests in or Debt securities or substantially all of the assets of the
Borrower, the Gray Businesses or Bull Run and its Subsidiaries or (ii) the
actual or alleged presence of Hazardous Materials on any property of any Loan
Party or any of its Subsidiaries or any Environmental Action relating in any way
to any Loan Party or any of its Subsidiaries, except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s bad faith, gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the Transaction is consummated. Each Loan Party also agrees that,
without the prior written consent of the Administrative Agent (not to be
unreasonably withheld, delayed or conditioned), neither it nor any of its
Affiliates will settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding in respect of which
indemnification has been or could be sought under the indemnification provisions
hereof (whether or not any Indemnified Party is an actual or potential party to
such claim, action or proceeding), unless such settlement, compromise or consent
(a) includes a full and unconditional written release of each Indemnified Party
from all liability arising out of such claim, action or proceeding and (b) does
not include any statement as to or an admission of fault, culpability or failure
to act by or on behalf of any Indemnified Party.
          In the event that an Indemnified Party is requested or required to
appear as a witness in any action brought by or on behalf of or against any Loan
Party or any of its Subsidiaries or Affiliates in which such Indemnified Party
is not named as a defendant, such Loan Party agrees to reimburse such
Indemnified Party for all reasonable expenses incurred by it in connection with
such Indemnified Party’s appearing and preparing to appear as such a witness,
including, without limitation, the reasonable fees and expenses of its legal
counsel. Each Loan Party also agrees not to assert any claim against any Agent,
any Lender Party or any of their Affiliates, or any of their respective
officers, directors, employees, agents and

100



--------------------------------------------------------------------------------



 



advisors, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Transaction Documents or any of the transactions contemplated by the
Transaction Documents.
     (c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender Party other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Borrower pursuant to Section 9.07(a), or if the Borrower fails to
make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.
     (d) If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including, without limitation,
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.
     (e) Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under any other Loan Document, the agreements and obligations
of the Loan Parties contained in Sections 2.10 and 2.12 and this Section 9.04
shall survive the payment in full of principal, interest and all other amounts
payable hereunder and under any of the other Loan Documents.
     SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01 or otherwise with the consent of the Required
Lenders, each Agent and each Lender Party and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement and although such Obligations
may be unmatured. Each Agent and each Lender Party agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Agent and each Lender Party and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Agent, such
Lender Party and their respective Affiliates may have.
     SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party and each Agent and the
Administrative Agent shall have been notified by

101



--------------------------------------------------------------------------------



 



each Initial Lender Party that such Initial Lender Party has executed it and
thereafter shall be binding upon and inure to the benefit of each Loan Party,
each Agent and each Lender Party and their respective successors and assigns,
except that the Loan Parties shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Lender
Parties.
     SECTION 9.07. Assignments and Participations. (a) Each Lender may and, so
long as no Default shall have occurred and be continuing, if demanded by the
Loan Parties (following the earlier to occur of a demand by such Lender pursuant
to Section 2.10 or 2.12 or following the incurrence of any obligation by a Loan
Party thereunder) upon at least five Business Days’ notice to such Lender and
the Administrative Agent will, assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, all or a portion of its Commitment or
Commitments, the Advances (including, for the purposes of this Section 9.07(a),
participations in Letters of Credit) owing to it and the Note or Notes held by
it); provided, however, that (i) each such assignment shall be of a uniform, and
not a varying, percentage of all rights and obligations under and in respect of
any or all Facilities (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date), (ii) except in the case of an assignment to a Person that, immediately
prior to such assignment, was a Lender, an Affiliate of any Lender or an
Approved Fund of any Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the aggregate amount of the Commitments being
assigned to such Eligible Assignee pursuant to such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment) shall
in no event be less than $1,000,000 (or such lesser amount as shall be approved
by the Administrative Agent) under each Facility for which a Commitment is being
assigned, (iii) each partial assignment shall be made as an assignment of a
recroportionate part of all of the assigning Lender’s rights and obligations
under this Agreement with respect to the Advances or the Commitment assigned,
except that this clause (iii) shall not prohibit any Lender from assigning all
or a portion of its rights and obligations among separate Facilities on a
non-pro rata basis, (iv) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender, an Affiliate of any Lender
or an Approved Fund of any Lender, such assignment shall be approved by the
Administrative Agent and, so long as (A) no Event of Default shall have occurred
and be continuing at the time of effectiveness of such assignment, (B) the
assignment is not for a Term Advance, (C) the assignment is not to the Federal
Reserve Bank, or (C) the Administrative Agent shall not have determined that
such assignment is necessary to achieve a successful syndication of the
Facilities, the Borrower (in each case such approvals not to be unreasonably
withheld or delayed), (v) each such assignment shall be to an Eligible Assignee,
(vi) any assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent and the Issuing Bank unless the person that is proposed is
itself a Revolving Credit Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee), (vii) each such assignment made as a
result of a demand by the Loan Parties pursuant to this Section 9.07(a) shall be
arranged by the Loan Parties after consultation with the Administrative Agent
and shall be either an assignment of all of the rights and obligations of the
assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (viii) no Lender shall be obligated to
make any such assignment as a result of a demand by the Loan Parties pursuant to
this Section 9.07(a) unless and until such Lender shall have received one or
more payments from either one or more Loan Parties or one or more Eligible
Assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement, (ix) no such assignments
shall be permitted without the consent of the Administrative Agent until the
Administrative Agent shall have notified the Lender Parties that syndication of
the Commitments hereunder has been completed and (x) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and

102



--------------------------------------------------------------------------------



 



recording in the Register, an Assignment and Acceptance, together with any Note
or Notes subject to such assignment and (except in the case of any such
assignment by a Lender to an Affiliate or Approved Fund of such Lender) a
processing and recordation fee of $3,500; provided, however, that for each such
assignment made as a result of a demand by the Loan Parties pursuant to this
Section 9.07(a), the Loan Parties shall pay to the Administrative Agent the
applicable processing and recordation fee.
          (b) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or the Issuing Bank, as
the case may be, hereunder and (ii) the Lender or the Issuing Bank assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than its rights under Sections 2.10, 2.12 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or the Issuing Bank’s rights and obligations under this Agreement, such
Lender or the Issuing Bank shall cease to be a party hereto).
          (c) By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as follows:
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon any Agent, such assigning Lender Party
or any other Lender Party and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender or the Issuing Bank, as
the case may be.
          (d) The Administrative Agent, acting for this purpose (but only for
this purpose) as agent of the Borrower, shall maintain at its address referred
to in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Commitment under each Facility of, and principal
amount of the Advances owing under each Facility to, each Lender Party from time
to time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Loan Parties, the
Agents and the Lender Parties may treat each Person whose name is recorded in
the Register as a Lender Party hereunder for all purposes of this Agreement. The
Register shall be available

103



--------------------------------------------------------------------------------



 



for inspection by the Loan Parties or any Agent or any Lender Party at any
reasonable time and from time to time upon reasonable prior notice.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes (if any)
subject to such assignment, the Administrative Agent shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent. In the case of any assignment by a Lender, within
five Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes (if any) a new Note to the order of such Eligible
Assignee in an amount equal to the Commitment assumed by it under each Facility
pursuant to such Assignment and Acceptance and, if any assigning Lender that had
a Note or Notes prior to such arrangement has retained a Commitment hereunder
under such Facility, a new Note to the order of such assigning Lender in an
amount equal to the Commitment retained by it hereunder. Such new Note or Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A-1 or A-2 hereto, as the case may be.
          (f) The Issuing Bank may assign to an Eligible Assignee all of its
rights and obligations under the undrawn portion of its Letter of Credit
Commitment at any time; provided, however, that (i) each such assignment shall
be to an Eligible Assignee and (ii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with (except
in the case of any such assignment by a Lender to an Affiliate or Approved Fund
of such Lender) a processing and recordation fee of $3,500.
          (g) Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances (including such
Lender’s participations in Letter of Credit Advances) owing to it and the Note
or Notes (if any) held by it); provided, however, that (i) such Lender Party’s
obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Loan Parties, the Agents and the other
Lender Parties shall continue to deal solely and directly with such Lender Party
in connection with such Lender Party’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of any Loan Document,
or any consent to any departure by any Loan Party therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, postpone any date fixed
for any payment of principal of, or interest on, the Advances or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, or release all or substantially all of the Collateral. The
Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.10, 2.11, 2.12, 8.04 and 9.04(b) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 9.05 as though it were a Lender, provided
such participant agrees to be subject to Section 2.13 as though it were a
Lender. A participant shall not be entitled to receive any greater payment under
Sections 2.10 and 2.12 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with the Borrower’s prior
written consent.

104



--------------------------------------------------------------------------------



 



          (h) Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Loan Parties furnished to such
Lender Party by or on behalf of the Loan Parties; provided, however, that, prior
to any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any Confidential
Information received by it from such Lender Party.
          (i) Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time create a security interest in all or any
portion of its rights under this Agreement and the other Loan Documents
(including, without limitation, the Advances owing to it and the Note or Notes
(if any) held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.
          (j) Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Advances owing to it and any Note or Notes held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that, unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 9.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
          (k) Notwithstanding anything to the contrary contained herein, any
Lender Party (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Loan Parties (an “SPC”) the option to
provide all or any part of any Advance that such Granting Lender would otherwise
be obligated to make pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPC to fund any Advance, and (ii) if
an SPC elects not to exercise such option or otherwise fails to make all or any
part of such Advance, the Granting Lender shall be obligated to make such
Advance pursuant to the terms hereof. The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. Each party
hereto hereby agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender Party would
be liable, (ii) no SPC shall be entitled to the benefits of Sections 2.10 and
2.12 (or any other increased costs protection provision) and (iii) the Granting
Lender shall for all purposes, including, without limitation, the approval of
any amendment or waiver of any provision of any Loan Document, remain the Lender
Party of record hereunder. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior Debt of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Loan Parties and the Administrative
Agent and without paying any processing fee therefor, assign all or any portion
of its interest in any Advance to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or guarantee or credit or liquidity enhancement to such SPC. This subsection
(k) may not be amended without the prior written consent of each Granting
Lender, all or any part of whose Advances are being funded by the SPC at the
time of such amendment.

105



--------------------------------------------------------------------------------



 



          (l) Notwithstanding anything to the contrary contained herein, if at
any time Wachovia assigns all of its Commitments and Advances pursuant to
Section 9.07(a), Wachovia may, upon 30 days’ notice to the Loan Parties and the
Lenders, resign as Issuing Bank. In the event of any such resignation as Issuing
Bank, the Loan Parties shall be entitled to appoint from among the Lenders a
successor Issuing Bank hereunder; provided, however, that no failure by the Loan
Parties to appoint any such successor shall affect the resignation of Wachovia
as Issuing Bank. If Wachovia resigns as Issuing Bank, it shall retain all the
rights and obligations of the Issuing Bank hereunder with respect to all Letter
of Credit Advances outstanding as of the effective date of its resignation as
Issuing Bank and all Letter of Credit Advances with respect thereto (including
the right to require the Lenders to make Base Rate Advances or fund risk
participations in unreimbursed amounts pursuant to Section 2.03).
     SECTION 9.08. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery by telecopier of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.
     SECTION 9.09. No Liability of the Issuing Bank. Each Loan Party assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by the Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that each Loan Party shall
have a claim against the Issuing Bank, and the Issuing Bank shall be liable to
such Loan Party, to the extent of any direct, but not consequential, damages
suffered by such loan party that such Loan Party proves were caused by (i) the
Issuing Bank’s willful misconduct or gross negligence as determined in a final,
non-appealable judgment by a court of competent jurisdiction in determining
whether documents presented under any Letter of Credit comply with the terms of
the Letter of Credit or (ii) the Issuing Bank’s willful failure to make lawful
payment under a Letter of Credit after the presentation to it of a draft and
certificates strictly complying with the terms and conditions of the Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
     SECTION 9.10. Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, employees, agents and advisors and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process,
(c) as requested or required by any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
similar organization or quasi-regulatory authority) regulating such Lender
Party, (d) to any rating agency when required by it, provided that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender Party, (e) in connection with any litigation or
proceeding to which such Agent or such Lender Party or any of its Affiliates may
be a party or (f) in connection with the exercise of any right or remedy under
this Agreement or any other Loan Document.

106



--------------------------------------------------------------------------------



 



     SECTION 9.11. Release of Collateral. Upon the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents.
     SECTION 9.12. Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act. The Parent and the Borrower
shall, and shall cause each of their Subsidiaries to, provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.
     SECTION 9.13. FCC Compliance. Notwithstanding anything to the contrary in
this Agreement and the other Loan Documents, no party hereto or thereto shall,
without first obtaining the approval of the FCC, take any action under this
Agreement or the other Loan Documents that would constitute or result in an
assignment of any FCC License, or a change of control over the holder of any FCC
License, to the extent that such assignment or change of control would require,
under any laws applicable at the time, such prior approval of the FCC. Further,
no party may take a security interest in any of the FCC Licenses, except that
(i) if at any time and to the extent such grant of a security interest in any
FCC License shall be permitted by the Communications Laws, then the applicable
Loan Party, in accordance with Section 1 of the Security Agreement, shall at
such time be deemed to have granted a security interest in such FCC License in
accordance therewith and (ii) in any case, the rights to receive, and any
interest in, all proceeds of, or monies or other consideration received or
receivable from or attributable to the sale, transfer, assignment or other
disposition of , any FCC License (to the extent a direct security interest in
such FCC License shall not have been granted by virtue of the Loan Documents)
shall be subject to the security interest granted pursuant to Section 1 of the
Security Agreement.
     SECTION 9.14. JURISDICTION, ETC. (a) EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN THE
COURTS OF ANY JURISDICTION.

107



--------------------------------------------------------------------------------



 



          (b) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     SECTION 9.15. GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 9.16. Market Flex. The Loan Parties and the Lender Parties hereby
agree that they will execute any amendments to the Loan Documents deemed
advisable by the Arrangers, after consultation with the Parent, to change all or
any of the terms of the Loan Documents that the Arrangers determine are
advisable in order to ensure a successful syndication of the Commitments or
Advances under this Agreement, subject to the limitations contained in the Fee
Letter.
     SECTION 9.17. WAIVER OF JURY TRIAL. EACH OF THE LOAN PARTIES, THE AGENTS
AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

108



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            TRIPLE CROWN MEDIA, INC., as the Parent and a
   Guarantor
      By   /s/ Frederick J. Erickson         Name:   Frederick J. Erickson     
  Title:   Chief Financial Officer and Secretary     

            TRIPLE CROWN MEDIA, LLC, as the Borrower
      By   TRIPLE CROWN MEDIA, INC., its sole member    

                  By   /s/ Frederick J. Erickson         Name:   Frederick J.
Erickson        Title:   Chief Financial Officer and Secretary     

            BR ACQUISITION CORP., as a Guarantor
      By   /s/ Frederick J. Erickson         Name:   Frederick J. Erickson     
  Title:   Chief Financial Officer     

            BR HOLDING, INC., as a Guarantor
      By   /s/ Frederick J. Erickson         Name:   Frederick J. Erickson     
  Title:   Vice President - Finance   

 



--------------------------------------------------------------------------------



 



         

            DATASOUTH COMPUTER CORPORATION, as a
   Guarantor
      By   /s/ Frederick J. Erickson         Name:   Frederick J. Erickson     
  Title:   Vice President – Finance & Administration     

            GRAYLINK LLC, as a Guarantor
      By   /s/ Frederick J. Erickson         Name:   Frederick J. Erickson     
  Title:   Vice President, Secretary and Treasurer     

            GRAY PUBLISHING, LLC, as a Guarantor
      By   /s/ Frederick J. Erickson         Name:   Frederick J. Erickson     
  Title:   Vice President, Secretary and Treasurer     

            HOST COMMUNICATIONS, INC., as a Guarantor
      By   /s/ Frederick J. Erickson         Name:   Frederick J. Erickson     
  Title:   Vice President     

            PORTA-PHONE PAGING LICENSEE CORP., as a
   Guarantor
      By   /s/ Frederick J. Erickson         Name:   Frederick J. Erickson     
  Title:   Vice President, Secretary and Treasurer   

 



--------------------------------------------------------------------------------



 



         

            HOOP-IT-UP INTERNATIONAL, INC., as a Guarantor
      By   /s/ Frederick J. Erickson         Name:   Frederick J. Erickson     
  Title:   Vice President, Secretary and Treasurer     

            CAPITAL SPORTS PROPERTIES, INC., as a Guarantor
      By   /s/ Frederick J. Erickson         Name:   Frederick J. Erickson     
  Title:   Vice President, Secretary and Treasurer   

 



--------------------------------------------------------------------------------



 



         

            Agents and Initial Lenders:


WACHOVIA BANK, NATIONAL ASSOCIATION, as
    Administrative Agent, Collateral Agent, Initial Issuing
    Bank and Initial Lender
      By   /s/ Arthur Burns         Name:   Arthur Burns        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Syndication Agent and
    Initial Lender
      By   /s/ Christopher G. Mathon         Name:   Christopher G. Mathon     
  Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            FIFTH THIRD BANK, a Michigan Banking Corporation,
    as an Initial Lender
      By   /s/ Karen S. Kelley         Name:   Karen S. Kelley        Title:  
Vice President     

 